Exhibit 10.1

EXECUTION VERSION

 

 

CREDIT AGREEMENT

Dated as of September 26, 2011

among

ENBRIDGE ENERGY PARTNERS, L.P.,

as Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent,

Swing Line Lender

and

an L/C Issuer,

ROYAL BANK OF CANADA,

as an L/C Issuer

and

The Lenders Party Hereto

ROYAL BANK OF CANADA,

Syndication Agent

MORGAN STANELY BANK, N.A.,

CITIBANK, N.A.

and

THE ROYAL BANK OF SCOTLAND N.V., (CANADA) BRANCH,

Co-Documentation Agents

 

 

BANK OF AMERICA MERRILL LYNCH

and

RBC CAPITAL MARKETS

Joint Lead Arrangers and Joint Bookrunners

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

  

Defined Terms

     1   

1.02

  

Other Interpretive Provisions

     25   

1.03

  

Accounting Terms

     26   

1.04

  

Rounding

     26   

1.05

  

References to Agreements and Laws

     26   

1.06

  

Letter of Credit Amounts

     26   

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

     27   

2.01

  

Committed Loans

     27   

2.02

  

Borrowings, Conversions and Continuations of Committed Loans

     27   

2.03

  

Letters of Credit

     28   

2.04

  

Swing Line Loans

     37   

2.05

  

Prepayments

     39   

2.06

  

Reduction or Termination of Commitments

     40   

2.07

  

Repayment of Loans

     40   

2.08

  

Interest

     40   

2.09

  

Fees

     41   

2.10

  

Computation of Interest and Fees

     41   

2.11

  

Evidence of Debt

     41   

2.12

  

Payments Generally

     42   

2.13

  

Sharing of Payments

     44   

2.14

  

Extension of Scheduled Maturity Date

     44   

2.15

  

Increase in Commitments

     46   

2.16

  

Defaulting Lender

     47   

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     49   

3.01

  

Taxes

     49   

3.02

  

Illegality

     53   

3.03

  

Inability to Determine Rates

     53   

3.04

  

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans

     54   

3.05

  

Funding Losses

     55   

3.06

  

Matters Applicable to all Requests for Compensation

     55   

3.07

  

Survival

     56   

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     56   

4.01

  

Conditions of Initial Credit Extension

     56   

4.02

  

Conditions to all Credit Extensions

     57   

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     57   

5.01

  

Existence, Qualification and Power; Compliance with Laws

     57   

5.02

  

Authorization; No Contravention

     58   

5.03

  

Governmental Authorization

     58   

5.04

  

Binding Effect

     58   

5.05

  

Financial Statements; No Material Adverse Effect

     59   

5.06

  

Litigation

     59   

5.07

  

Ownership of Property; Liens

     59   

5.08

  

Environmental Compliance

     59   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

continued

 

5.09

  

Insurance

     60   

5.10

  

Taxes

     60   

5.11

  

ERISA Compliance

     60   

5.12

  

Unrestricted Subsidiaries

     60   

5.13

  

Margin Regulations; Investment Company Act

     60   

5.14

  

Disclosure

     60   

ARTICLE VI. AFFIRMATIVE COVENANTS

     61   

6.01

  

Financial Statements

     61   

6.02

  

Certificates; Other Information

     61   

6.03

  

Notices

     63   

6.04

  

Payment of Obligations

     63   

6.05

  

Preservation of Existence, Etc.

     63   

6.06

  

Maintenance of Properties

     63   

6.07

  

Maintenance of Insurance

     63   

6.08

  

Compliance with Laws

     64   

6.09

  

Books and Records

     64   

6.10

  

Inspection Rights

     64   

6.11

  

Use of Proceeds

     64   

ARTICLE VII. NEGATIVE COVENANTS

     64   

7.01

  

Liens

     64   

7.02

  

Mergers; Sale of Assets

     66   

7.03

  

Distributions

     66   

7.04

  

Change in Nature of Business

     66   

7.05

  

Transactions with Affiliates

     66   

7.06

  

Burdensome Agreements

     66   

7.07

  

Use of Proceeds

     67   

7.08

  

Unrestricted Subsidiaries

     67   

7.09

  

Consolidated Leverage Ratio

     67   

7.10

  

Indebtedness of Non-OLP Subsidiaries

     67   

7.11

  

Indebtedness of the Operating Partnership and the Operating Partnership
Subsidiaries

     68   

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     68   

8.01

  

Events of Default

     68   

8.02

  

Remedies Upon Event of Default

     70   

ARTICLE IX. ADMINISTRATIVE AGENT

     70   

9.01

  

Appointment and Authority

     70   

9.02

  

Rights as a Lender

     71   

9.03

  

Exculpatory Provisions

     71   

9.04

  

Reliance by Administrative Agent

     72   

9.05

  

Delegation of Duties

     72   

9.06

  

Resignation or Removal of Administrative Agent

     72   

9.07

  

Non-Reliance on Administrative Agent and Other Lenders

     73   

9.08

  

No Other Duties, Etc.

     73   

9.09

  

Administrative Agent May File Proofs of Claim

     74   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

continued

 

ARTICLE X. MISCELLANEOUS

     74   

10.01

  

Amendments, Etc.

     74   

10.02

  

Notices and Other Communications; Electronic Communication

     75   

10.03

  

No Waiver; Cumulative Remedies

     77   

10.04

  

Attorney Costs, Expenses and Taxes

     77   

10.05

  

Indemnification by the Borrower; Reimbursement and Indemnification by Lenders

     78   

10.06

  

Payments Set Aside

     80   

10.07

  

Successors and Assigns

     81   

10.08

  

Confidentiality

     85   

10.09

  

Set-off

     86   

10.10

  

Interest Rate Limitation

     86   

10.11

  

Counterparts

     86   

10.12

  

Integration

     86   

10.13

  

Survival of Representations and Warranties

     87   

10.14

  

Severability

     87   

10.15

  

Replacement and Removal of Lenders

     87   

10.16

  

Governing Law; Jurisdiction; Waiver of Venue

     88   

10.17

  

Waiver of Right to Trial by Jury

     89   

10.18

  

No Advisory or Fiduciary Responsibility

     89   

10.19

  

USA PATRIOT Act Notice

     89   

10.20

  

Termination of Commitments Under Existing Credit Agreements and Waiver of
Notices

     90   

10.21

  

ENTIRE AGREEMENT

     90   

SIGNATURES

        S-1   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

continued

SCHEDULES

 

1.01

 

Existing Letters of Credit

1.02

 

Certain Intercompany Restrictions (Restrictions on Ability of Subsidiaries to
Pay Dividends, etc.)

2.01

 

Commitments and Pro Rata Shares

5.06

 

Litigation

5.08

 

Environmental Matters

7.01

 

Existing Liens

10.02

 

Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

 

Form of

A-1

 

Loan Notice

A-2

 

Swing Line Loan Notice

B-1

 

Loan Note

B-2

 

Swing Line Note

C

 

Compliance Certificate

D

 

Assignment and Assumption Agreement

E

 

Subordination Agreement

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”) dated as of September 26, 2011 is made
and entered into by and among ENBRIDGE ENERGY PARTNERS, L.P., a Delaware limited
partnership (the “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender, and an L/C Issuer, and ROYAL
BANK OF CANADA, as an L/C Issuer.

WHEREAS, the Borrower, the Administrative Agent, and other financial
institutions named and defined therein as Lenders (collectively, the “Existing
2007 Credit Agreement Lenders”) are parties to that certain Second Amended and
Restated Credit Agreement dated as of April 4, 2007, as amended by the First
Amendment dated as of March 27, 2009, Second Amendment dated as of September 30,
2010, and Third Amendment dated as of March 31, 2011 (the “Existing 2007 Credit
Agreement”); and

WHEREAS, the Borrower, Royal Bank of Canada, as administrative agent, and
certain other financial institutions named and defined therein as Lenders
(collectively, the “Existing 2010 Credit Agreement Lenders”) are parties to that
certain Credit Agreement dated as of August 26, 2010, as amended by the First
Amendment dated as of September 30, 2010, Second Amendment dated as of March 31,
2011, and Third Amendment dated as of July 20, 2011 (the “Existing 2010 Credit
Agreement”, and together with the Existing 2007 Credit Agreement, the “Existing
Credit Agreements”);

WHEREAS, the Borrower has requested that the Lenders provide a revolving credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquired Assets” has the meaning set forth in the definition of “Incremental
EBITDA”.

“Acquired Subsidiary” has the meaning set forth in the definition of
“Incremental EBITDA”.

“Acquisition Period” means the period beginning with the date of payment of the
purchase price for a Specified Acquisition (the “Acquisition Closing Date”) and
continuing through the earliest of (a) the last day of the second fiscal quarter
following the quarter in which the Acquisition Closing Date occurs, (b) the date
designated by the Borrower as the termination date of such Acquisition Period,
or (c) the Quarter End Date on which the Borrower is in compliance with
Section 7.09 as such compliance is determined as if such period was not an
Acquisition Period. As used in this definition, “Specified Acquisition” means
any one or more transactions (x) consummated during a consecutive 9-month period
pursuant to which the Borrower or one or more of its Subsidiaries, or any
combination of the foregoing, directly or indirectly, whether in the form of
capital expenditure, an investment, a merger, a consolidation, an amalgamation
or otherwise and whether through a solicitation of tender of equity interests,
one or more negotiated block, market, private or other transactions, or any
combination of the foregoing, acquires for an aggregate purchase price of not
less than $50,000,000 (i) all or substantially all of the business or assets of
any other Person or operating division or business unit of any other Person or
(ii) more than 50% of the equity interests in any other Person, and
(y) designated by the Borrower to the Administrative Agent as a “Specified
Acquisition” (such designation may be made at any time during an



--------------------------------------------------------------------------------

Acquisition Period that began on the Acquisition Closing Date for such Specified
Acquisition); provided that following a designation of a Specified Acquisition,
the Borrower may not designate a subsequent Specified Acquisition unless, after
the end of the most recent Acquisition Period there shall have occurred at least
one Quarter End Date on which the Borrower is in compliance with Section 7.09,
as such compliance is determined as if such period was not an Acquisition
Period. As used in this definition, “Quarter End Date” means the last date of a
fiscal quarter.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in the form
supplied by the Administrative Agent to be completed by the Lenders.

“Affiliate” means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person. A Person shall be deemed to be “controlled by” any other Person if
such other Person possesses, directly or indirectly, power to direct or cause
the direction of the management and policies of such Person whether by contract
or otherwise.

“Agent-Related Persons” means the Administrative Agent (including any successor
administrative agent permitted hereby) and each Arranger, together with their
respective Affiliates, and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.

“Aggregate Commitments” means at any time the sum of the Commitments of all the
Lenders under this Agreement.

“Applicable Percentage” means Pro Rata Share.

“Applicable Rate” means the following percentages per annum, based upon the Debt
Rating as set forth below:

 

Applicable Rate

 

Pricing Level

  

Debt Ratings

S&P/Moody’s

   Facility
Fee Rate     Applicable Rate for
Eurodollar Loans and
Applicable Rate for
Letters of Credit     Applicable Rate for
Base Rate Loans  

1

   A-/A3 or higher      .150 %      0.975 %      0.125 % 

2

   BBB+/Baa1      .175 %      1.075 %      0.250 % 

3

   BBB/Baa2      .200 %      1.300 %      0.500 % 

4

   BBB-/Baa3      .250 %      1.375 %      0.625 % 

5

   BB+/Ba1 or lower or unrated      .300 %      1.450 %      0.750 % 

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that if a Debt
Rating is issued by each of the foregoing rating agencies and they differ by one
level, then the higher of such Debt Ratings shall apply (with Pricing Level 1
being the highest and Pricing Level 5 being the lowest), unless there is a

 

2



--------------------------------------------------------------------------------

split in Debt Ratings of more than one level, in which case the level that is
one level lower than the higher Debt Rating shall apply.

Initially, the Applicable Rate shall be determined based upon the Debt Rating in
effect on the Closing Date. Thereafter, each change in the Applicable Rate
resulting from a publicly announced change in the Debt Rating shall be effective
during the period commencing on the date of the public announcement thereof and
ending on the date immediately preceding the effective date of the next such
change.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender
or (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity
that administers or manages a Lender.

“Arranger” means either Merrill Lynch, Pierce, Fenner & Smith Incorporated or
RBC Capital Markets, in their respective capacities as co-arrangers and joint
bookrunners. As used herein, the term “Arranger” shall mean “each Arranger” or
the “applicable Arranger” as the context may require.

“Assignee Conditions” means, in relation to any Approved Fund that is
financially capable of performing the obligations of a Lender under this
Agreement, the conditions as follows: (i) if a Lender assigns to such an
Eligible Assignee less than all of its Commitment and the Loans at the time
owing to it (or a participation in its L/C Obligations), any right of such
assigning Lender and such assignee to vote as a Lender, or any other direct
claim or right against the Borrower in relation to this Agreement, shall be
uniformly exercised or pursued by such assigning Lender and such assignee; and
(ii) such assignee shall not be entitled to payment from the Borrower under
Article III of amounts in excess of those payable to such Lender assignor under
such Article (determined without regard to such assignment or transfer).

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.

“Attorney Costs” means and includes all fees and disbursements of any law firm
or other external counsel but expressly excludes the allocated cost of internal
legal services and all disbursements of internal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries and Unrestricted Subsidiaries for the fiscal
year ended December 31, 2010, and the related consolidated statements of income
and cash flows for such fiscal year of such Persons.

“Bank of America” means Bank of America, N.A.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Daily Floating Eurodollar Rate for a one month period
for such day (or if such day is not a Business Day, the immediately preceding
Business Day). Such prime rate is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced prime

 

3



--------------------------------------------------------------------------------

rate. Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning set forth in the introductory paragraph hereto, and
includes its successors and assigns permitted hereby, if any.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in the State where the Administrative Agent’s Office is located or in the
State of New York, and if such day relates to any Eurodollar Rate Loan, it must
also be a day on which dealings in Dollar deposits are conducted by and between
banks in the London interbank eurodollar market.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer or Swing Line Lender (as
applicable) and the Lenders, as collateral for the L/C Obligations, Obligations
in respect of Swing Line Loans, or obligations of Lenders to fund participations
in respect of either thereof (as the context may require), cash or deposit
account balances, or, if the L/C Issuer or the Swing Line Lender benefitting
from such collateral shall agree, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) the L/C Issuer or the Swing Line Lender, as
applicable (which documents are hereby consented to by the Lenders). “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP, other than any Operating Lease.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Change of Control” shall mean (i) the failure of Enbridge Energy Company, Inc.,
a Delaware corporation, or any other Person, in each case during the period that
such Person is the general partner of

 

4



--------------------------------------------------------------------------------

the Borrower, to constitute a Subsidiary of Enbridge Inc., a corporation
incorporated under the federal laws of Canada, (ii) the failure of Enbridge
Energy Company, Inc. or any other Subsidiary or Subsidiaries of said Enbridge
Inc. at any time to constitute all of the general partners of the Borrower, or
(iii) the failure of the Operating Partnership to constitute a Subsidiary of the
Borrower.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01 (or as otherwise
provided in Section 4.01 or, in the case of Section 4.01(b), waived by the
Person entitled to receive the applicable payment).

“Code” means the Internal Revenue Code of 1986.

“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans in an
aggregate principal amount at any time outstanding not to exceed the amount set
forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes party hereto, as applicable, as
such amount may be reduced or adjusted from time to time in accordance with this
Agreement.

“Committed Loan” has the meaning specified in Section 2.01.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consenting Lenders” has the meaning specified in Section 2.14(b).

“Consolidated” or “consolidated” when used with reference to a Subsidiary or an
Unrestricted Subsidiary means that such Subsidiary or Unrestricted Subsidiary is
consolidated for financial reporting purposes in accordance with GAAP.

“Consolidated EBITDA” means, for any period, an amount equal to the sum of
(a) Consolidated Net Income for such period, plus (b) (i) consolidated interest
expense deducted in determining such Consolidated Net Income, (ii) the amount of
taxes, based on or measured by income, used or included in the determination of
Consolidated Net Income, (iii) the amount of depreciation and amortization
expense deducted in determining such Consolidated Net Income, and
(iv) Marshall/Romeoville Oil Cleanup Costs deducted in determining such
Consolidated Net Income, and minus (c) to the extent included in the calculation
of such Consolidated Net Income, the amount of insurance proceeds received to
compensate for Marshall/Romeoville Oil Cleanup Costs, not to exceed in the
aggregate the amounts by which Consolidated EBITDA for such period or any prior
period is or has been increased on account of Marshall/Romeoville Oil Cleanup
Costs.

“Consolidated Funded Debt” means, as of any date of determination, for the
Borrower and its Subsidiaries (for the avoidance of doubt, excluding the
Unrestricted Subsidiaries) on a consolidated basis, the sum of (without
duplication) the following: (a) the outstanding principal amount of all
obligations, whether current or long-term, for borrowed money (including all
Obligations hereunder) and, without duplication, Indebtedness of the type
described in clause (c) of the definition thereof; (b) that portion of
obligations with respect to Capital Leases that are capitalized in the
consolidated balance sheet of the Borrower and its Subsidiaries; and (c) without
duplication, the unpaid principal amount of all Guarantee Obligations with
respect to Indebtedness of the type specified in subsections (a) and (b) above
of Persons other than the Borrower or any of its Subsidiaries and excluding in
all cases (i) Qualifying Subordinated

 

5



--------------------------------------------------------------------------------

Indebtedness owing to an Affiliate of the Borrower and (ii) to the extent
included in any of clauses (a) through (c) above, Designated Hybrid Securities.

“Consolidated Net Income” means, for any period, the net income of the Borrower
and its Subsidiaries (for the avoidance of doubt, excluding the Unrestricted
Subsidiaries) from continuing operations (excluding gains or losses resulting
from mark to market activity as a result of the implementation of Statement of
Financial Accounting Standard 133, as amended) before extraordinary items
(excluding gains or losses from Dispositions of assets) for that period
determined on a consolidated basis; provided, for the purposes of the definition
of Consolidated Operating Income, Consolidated Net Income shall be calculated by
including the Unrestricted Subsidiaries.

“Consolidated Net Worth” means, as to the Borrower at any date, the sum of
(i) the amount of partners’ capital of the Borrower determined as of such date
in accordance with GAAP, and (ii) Designated Hybrid Securities; provided, there
shall be excluded, without duplication, from such determination (to the extent
otherwise included therein) the amount of accumulated other comprehensive gain
or loss as of such date determined in accordance with GAAP.

“Consolidated Operating Income” means, for any period, (i) the sum of
Consolidated Net Income and consolidated interest expense for such period less
(ii) the sum of consolidated interest income and consolidated income classified
as “Other” for such period, and in each of the foregoing instances,
“consolidated” refers to the Borrower, its Subsidiaries and Unrestricted
Subsidiaries on a consolidated basis determined in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound
pursuant to which such Person is obligated to perform an agreement or other
undertaking.

“Credit Exposure” means, as to any Lender at any time, the aggregate principal
amount at such time of its (a) outstanding Committed Loans and
(b) participations in L/C Obligations and Swing Line Loans.

“Credit Extension” means each of the following: (a) a Borrowing, (b) a Swing
Line Borrowing, or (c) an L/C Credit Extension.

“Daily Floating Eurodollar Rate” means, with respect to any Swing Line Loan or
any Base Rate Loan that is accruing interest based on clause (c) of the
definition of Base Rate, for each day that it is a Daily Floating Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m. (London time) on such day
(if such day is a Business Day) or the immediately preceding Business Day (if
such day is not a Business Day), for U.S. dollar deposits with a term equivalent
to one (1) month. If such rate is not available at such time for any reason,
then the “Daily Floating Eurodollar Rate” shall be the rate per annum determined
by the Administrative Agent in accordance with its usual practice to be the rate
at which deposits in U.S. dollars in same day funds in the approximate amount of
the Daily Floating Eurodollar Rate Loan being made, continued or converted and
with a term equivalent to one (1) month would be offered by the Swing Line
Lender’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) on such day (if such
day is a Business Day) or the immediately preceding Business Day (if such day is
not a Business Day).

 

6



--------------------------------------------------------------------------------

“Daily Floating Eurodollar Rate Loan” means a Loan that bears interest at a rate
based upon the Daily Floating Eurodollar Rate.

“Debt Rating” has the meaning set forth in the definition of “Applicable Rate.”

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

“Default” means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded, or (ii) pay to the
Administrative Agent, any L/C Issuer, the Swing Line Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swing Line Loans) within two Business
Days of the date when required to be paid by it hereunder, (b) has notified the
Borrower, the Administrative Agent, any L/C Issuer or the Swing Line Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect, (c) has failed, within
two Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder
(provided, that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided, that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.16(b)) upon delivery of written notice
of such determination to the Borrower, each L/C Issuer, the Swing Line Lender
and each Lender.

“Delegate” means Enbridge Energy Management, L.L.C., the delegate of the General
Partner, and its successors and permitted assigns.

“Designated Hybrid Securities” means at the end of any fiscal quarter, the
outstanding Hybrid Securities at such time in a face amount that does not exceed
15% of Total Capitalization at such time.

 

7



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Distribution” for any Person means, with respect to any shares of any capital
stock, any units, any partnership interests or other equity securities or
ownership interests issued by such Person, (a) the retirement, redemption,
purchase, or other acquisition for value of any such securities, (b) the
declaration or payment of any dividend on or with respect to any such
securities, and (c) any other payment by such Person with respect to such
securities.

“Dollar” and “$” means lawful money of the United States of America.

“EBITDA” means for any period and for any Person and its consolidated
Subsidiaries the sum of (a) net income of such Person and its consolidated
Subsidiaries from continuing operations (excluding gains or losses resulting
from mark to market activity as a result of the implementation of Statement of
Financial Accounting Standard 133, as amended) before extraordinary items
(excluding gains or losses from dispositions of assets), and (b) to the extent
deducted in determining net income of such Person and its consolidated
Subsidiaries (i) all interest expense plus the portion of rent expense of such
Person under capitalized leases that is treated as interest in accordance with
GAAP, (ii) the amount of taxes, based on or measured by income, and (iii) the
amount of depreciation and amortization expense, in each case of such Person and
its consolidated Subsidiaries for such period.

“Eligible Assignee” means any Person that meets all of the requirements to be an
assignee under Section 10.07(b)(iii), and is not precluded by
Section 10.07(b)(v), 10.07(b)(vi) or 10.07(b)(vii) (subject to such consents, if
any, as may be required under Section 10.07(b)(iii)).

“Environmental Laws” means all Laws relating to environmental, health, safety
and land use matters applicable to any property.

“EPRM” means Enbridge Partners Risk Management, L.P., a Delaware limited
partnership, and a Wholly-Owned Subsidiary.

“EPRM Swap Contracts” means Swap Contracts to which EPRM is a counterparty,
provided that (a) no other Subsidiary of the Borrower is a counterparty thereto
or has Guarantee Obligations with respect thereto, (b) EPRM engages in no
business other than the entry into Swap Contracts and related documents,
instruments and agreements, and the performance of obligations and duties, the
taken of actions, and the exercise of rights, privileges, interests or benefits
under and incidental thereto, and (c) EPRM’s assets consist solely of Swap
Contracts and related documents, instruments and agreements, and rights,
privileges, interests and benefits thereunder, and other assets related to, or
needed or needful for, the performance of obligations, taking of actions or
exercise of rights, privileges, interests or benefits thereunder or arising
under, or in connection with, revenues and operations with respect thereto.

“ERISA” means the Employee Retirement Income Security Act of 1974 and any rules
and regulations issued pursuant thereto.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the incurrence by the Borrower of liability with respect to a withdrawal by
the Borrower or any ERISA Affiliate from a

 

8



--------------------------------------------------------------------------------

Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by the Borrower of liability with
respect to a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the incurrence by the Borrower of liability with respect
to the filing of a notice of intent to terminate, the treatment of a Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) the incurrence by the Borrower of liability with respect
to an event or condition which could reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (f) the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon the Borrower or any
ERISA Affiliate; or (g) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; and
with respect to each of the occurrences described in the presiding clauses (a)
through (g), which could reasonably be expected to have a Material Adverse
Effect.

“Eurodollar Rate” means the Fixed Period Eurodollar Rate or the Daily Floating
Eurodollar Rate, as the case may be.

“Eurodollar Rate Loan” means a Fixed Period Eurodollar Rate Loan or a Daily
Floating Eurodollar Rate Loan. Each reference to Eurodollar Rate Loan when used
in connection with Committed Loans shall mean a Fixed Period Eurodollar Rate
Loan. Each reference to Eurodollar Rate Loan when used in connection with Swing
Line Loans shall mean a Daily Floating Eurodollar Rate Loan.

“Event of Default” means any of the events or circumstances specified in Article
VIII.

“Excess Swap Termination Value” means, as of any quarter-end date of
determination, an amount equal to the excess of (a) the net aggregate Swap
Termination Value as of such quarter-end date of (i) all Swap Contracts (other
than EPRM Swap Contracts) pursuant to which one or more Subsidiaries of the
Borrower are obligated as a counterparty and for which no other Subsidiary of
the Borrower has a Guarantee Obligation with respect thereto, and (ii) all Swap
Contracts for which one or more Subsidiaries of the Borrower has a Guarantee
Obligation, in each case without duplication of any such Swap Contracts and
Guarantee Obligations with respect thereto over (b) $150,000,000.

“Excluded Subsidiary” means any Subsidiary which is subject to any Excluded
Subsidiary Transfer Restrictions; provided, however, that a Subsidiary that is
subject to Excluded Subsidiary Transfer Restrictions will not be deemed to be an
Excluded Subsidiary by reason of such Excluded Subsidiary Transfer Restrictions
if, after giving effect thereto, such Subsidiary is permitted to make the
payments, loans, advances and transfers of the type described in clauses (i),
(ii), (iii) and (iv) of the definition of Intercompany Restrictions to the
Borrower or to at least one other Subsidiary that is not subject to any Excluded
Subsidiary Transfer Restrictions that restrict such Subsidiary’s ability to make
such payments, loans, advances and transfers to the Borrower.

“Excluded Subsidiary Transfer Restrictions” means restrictions of the type
described in clauses (i), (ii), (iii), or (iv) of the definition of Intercompany
Restrictions, other than (I) restrictions of the type described in clause
(iv) which are otherwise excepted by any of clauses (d), (e), (f), (g), or
(h) of the definition of Intercompany Restrictions, or (II) which would be
Intercompany Restrictions absent the exception set forth in clause (c) of the
definition of Intercompany Restrictions.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower

 

9



--------------------------------------------------------------------------------

hereunder, (a) taxes imposed on or measured by its overall net income or profits
(however denominated), and franchise taxes imposed on it (in lieu of or in
addition to net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located or described in subclause (a) of this definition,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with clause (A) of
Section 3.01(e)(ii), (d) in the case of a Foreign Lender, any United States
withholding tax that (i) is required to be imposed on amounts payable to such
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 10.15) pursuant to the Laws in force at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a)(ii) or (c) or (ii) is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 3.01(e), and (e) any United States withholding tax imposed
pursuant to FATCA.

“Existing 2007 Credit Agreement”, “Existing 2010 Credit Agreement” and “Existing
Credit Agreements” each has the meaning set forth in the recitals hereof.

“Existing 2007 Credit Agreement Lenders”, “Existing 2010 Credit Agreement
Lenders” and “Existing Lenders” each has the meaning set forth in the recitals
hereof.

“Existing Letters of Credit” means each of the letters of credit issued under
the Existing Credit Agreement outstanding on the Closing Date, including those
Letters of Credit described on Schedule 1.01.

“Extension Effective Date” has meaning specified in Section 2.14(b).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards to
the nearest 1/100 of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to Bank of America on such day on such
transactions as determined by the Administrative Agent.

“Fee Letters” means (a) the letter agreement, dated August 18, 2011, among the
Borrower, the Administrative Agent and Merrill Lynch Pierce Fenner & Smith
Incorporated, (b) the letter agreement, dated August 18, 2011, among the
Borrower, Royal Bank of Canada and RBC Capital Markets, and (c) the letter
agreement, dated August 18, 2011, among the Borrower, Bank of America, Royal
Bank of Canada, and the Arrangers.

“Financing Vehicle” has the meaning set forth in the definition of “Hybrid
Securities.”

 

10



--------------------------------------------------------------------------------

“Fixed Period Eurodollar Rate” means, with respect to any Fixed Period
Eurodollar Rate Loan for the Interest Period applicable to such Fixed Period
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Fixed Period Eurodollar Rate” for such Interest
Period shall be the rate per annum determined by the Administrative Agent in
accordance with its usual practice to be the rate at which deposits in Dollars
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Fixed Period Eurodollar Rate Loan being made,
continued or converted by the Person then serving as the Administrative Agent
and with a term equivalent to such Interest Period would be offered by such
Person’s London Branch (or if such Person has no London Branch, by the London
Branch of a major financial institution that is reasonably selected by the
Administrative Agent and reasonably acceptable to the Borrower) to major banks
in the London interbank eurodollar market at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period.

“Fixed Period Eurodollar Rate Loan” means a Loan that bears interest at a rate
of interest based on the Fixed Period Eurodollar Rate.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer, other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateral has been provided in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
outstanding Swing Line Loans made by the Swing Line Lender other than Swing Line
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateral has been provided in accordance
with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” of any Person (an “Obligor”), means, as of any date of
determination, the sum of (without duplication) the following: (a) the
outstanding principal amount of all obligations of such Obligor, whether current
or long-term, for borrowed money and, without duplication, Indebtedness of the
type described in clause (c) of the definition thereof; (b) that portion of
obligations of such Obligor with respect to Capital Leases that are capitalized
in a balance sheet of such Obligor; and (c) without duplication, the unpaid
principal amount of all Guarantee Obligations of such Obligor with respect to
Indebtedness of the type specified in subsections (a) and (b) above of Persons
other than such Obligor.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the

 

11



--------------------------------------------------------------------------------

United States, that are applicable to the circumstances as of the date of
determination, consistently applied.

“General Partner” means Enbridge Energy Company, Inc., a Delaware corporation,
and after the date hereof, any one or more Subsidiaries of Enbridge Inc., a
corporation incorporated under the federal laws of Canada, that shall succeed
Enbridge Energy Company, Inc. in the capacity as general partner of the
Borrower.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.

“Guarantee Obligation” means, as to any Person, (a) any obligation, contingent
or otherwise, of such Person guarantying or having the economic effect of
guarantying any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, or (iv) entered into for the purpose of assuring in any other manner
the obligees in respect of such Indebtedness or other obligation of the payment
or performance thereof or to protect such obligees against loss in respect
thereof (in whole or in part), or (b) any Lien on any assets of such Person
securing any Indebtedness or other obligation of any other Person, whether or
not such Indebtedness or other obligation is assumed by such Person; provided,
however, that the term “Guarantee Obligation” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guarantee Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee Obligation is made or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
as determined by the guarantying Person in good faith.

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

“Hybrid Securities” means any trust preferred securities or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions issued by the
Borrower or a Financing Vehicle. “Financing Vehicle” means a business trust,
limited liability company, limited partnership or similar entity
(i) substantially all of the common equity, general partner or similar interests
of which are owned (either directly or indirectly through one or more
Wholly-Owned Subsidiaries) at all times by the Borrower, (ii) that has been
formed for the sole purpose of issuing trust preferred securities or deferrable
interest subordinated debt, and (iii) substantially all the assets of which
consist of (A) subordinated debt of the Borrower and (B) payments made from time
to time on such subordinated debt. In order for any trust preferred securities
or deferrable interest subordinated debt to be considered “Hybrid Securities”
for purposes of this Agreement, not later than 20 Business Days prior to the
delivery of any Compliance Certificate (or such shorter time period as may be
agreed by the Administrative Agent), if the Borrower or any Financing Vehicle
has issued any trust preferred securities or deferrable interest subordinated
debt that it intends to treat as Hybrid Securities in connection with the
calculations set forth on such Compliance Certificate, the Borrower shall have
delivered to the Administrative Agent information sufficient to demonstrate that
the terms of such trust

 

12



--------------------------------------------------------------------------------

preferred securities or deferrable interest subordinated debt, as the case may
be, meet the criteria set forth in this definition.

“Incremental EBITDA” means, (i) as to any Person which becomes a Subsidiary (an
“Acquired Subsidiary”) as a result of an acquisition by the Borrower or a
Subsidiary of such Acquired Subsidiary, EBITDA of such Person for the four full
quarters ending immediately prior to the acquisition of such Acquired
Subsidiary, or (ii) in regard to the acquisition of all or substantially all of
the business or assets of any Person or the operating division or business unit
of any Person (an “Acquired Asset”) by the Borrower or a Subsidiary, EBITDA with
respect to the Acquired Asset for the four full quarters ending immediately
prior to the acquisition of such Acquired Asset, as reasonably determined by the
Borrower and reasonably acceptable to the Administrative Agent.

“Indebtedness” means, as to any Person at a particular time, all of the
following (without duplication):

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) any direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), banker’s acceptances, bank
guaranties, surety bonds and similar instruments;

(c) whether or not so included as liabilities in accordance with GAAP, (i) all
obligations of such Person to pay the deferred purchase price of property or
services except trade accounts payable arising in the ordinary course of
business of such Person, and (ii) indebtedness of others of the type referred to
in clauses (a), (b) and (d) of this definition (excluding prepaid interest
thereon) secured by a Lien on property of such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse, but in amount not to exceed the lesser of the amount of such other
Person’s such indebtedness or the fair market value of such property at the
relevant date of determination;

(d) Capital Leases;

(e) all Guarantee Obligations of such Person in respect of any of the foregoing;
and

(f) for the purposes of determining compliance with the applicable provisions of
Sections 7.10 or 7.11, obligations of such Person under Swap Contracts, and
Guarantee Obligations of such Person in respect of Swap Contracts, but only to
the extent of Excess Swap Termination Value. For purposes of Section 7.10,
Indebtedness of the Non-OLP Subsidiaries shall be calculated quarterly and
include the Non-OLP Subsidiaries’ Ratable Share of Excess Swap Termination Value
as of the relevant quarter-end date of determination, and for purposes of
Section 7.11, Indebtedness of the Operating Partnership and the Operating
Partnership Subsidiaries shall be calculated quarterly and include the Operating
Partnership’s and the Operating Partnership Subsidiaries’ Ratable Share of
Excess Swap Termination Value as of the relevant quarter-end date of
determination.

For all purposes hereof, the Indebtedness of any Person shall include, without
duplication, the Indebtedness of any partnership or joint venture in which such
Person is a general partner or a joint venturer, unless such Indebtedness is
expressly made non-recourse to such Person by its governing agreements and
applicable law except for customary exceptions acceptable to the Required
Lenders. The amount of any Capital Lease as of any date shall be deemed to be
the amount of Attributable Indebtedness in respect thereof as of such date. The
amount of any net obligation under any Swap Contract, and the

 

13



--------------------------------------------------------------------------------

amount of any Guarantee Obligations in respect of any Swap Contract, on any date
shall be deemed to be the Swap Termination Value of such Swap Contract as of
such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning set forth in Section 10.05(a).

“Intercompany Restrictions” means, agreements governing Indebtedness that
contain terms, conditions, covenants or events of default that restrict, on
terms materially more restrictive than provided in the Loan Documents, the
ability of any Subsidiary to:

(i) pay distributions or dividends to the Borrower or any Subsidiary on its
capital stock or other equity or with respect to any other interest or
participation in, or measured by, its profits,

(ii) to pay any amounts owed to the Borrower or any Subsidiary,

(iii) to make loans or advances to the Borrower or any Subsidiary or

(iv) to transfer any of its properties or assets to the Borrower or any
Subsidiary

other than restrictions existing under or by reason of:

(a) Indebtedness in effect on the Closing Date described in Schedule 1.02 and
Refinancings thereof provided that such restrictions are not amended or modified
to expand the scope thereof,

(b) applicable Laws,

(c) instruments governing Indebtedness or capital stock or other equity of a
Person or property acquired by the Borrower or a Subsidiary (except to the
extent such Indebtedness was incurred in contemplation of such acquisition),

(d) customary non-assignment provisions in contracts, licenses and leases
entered into in the ordinary course of business,

(e) provisions contained in documents creating Liens permitted by Section 7.01
which restrict the ability of the Borrower or a Subsidiary to transfer the
assets that are subject to such Liens,

(f) provisions in documents, other than those included in the preceding clause
(e), creating purchase money obligations for property acquired in the ordinary
course of business, which restrict the ability of the Borrower or a Subsidiary
to transfer the assets acquired with the proceeds of such purchase money
financing,

(g) customary provisions in bona fide contracts for the sale of property or
assets,

(h) provisions with respect to the disposition or distribution of assets in
joint venture agreements or other similar agreements entered into in the
ordinary course of business, and

(i) any Hybrid Security or indenture, document, agreement or security entered
into or issued in connection with a Hybrid Security and constituting a
restriction or condition on an issuer of any Hybrid Security from taking any of
the actions set forth in clauses (i) through (iv) above.

“Interest Payment Date” means, (a) as to any Fixed Period Eurodollar Rate Loan,
the last day of each Interest Period applicable to such Loan and as to any
Lender, its Maturity Date; provided, however,

 

14



--------------------------------------------------------------------------------

that if any Interest Period for a Fixed Period Eurodollar Rate Loan exceeds
three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates; (b) as
to any Base Rate Loan, the last Business Day of each March, June, September and
December and as to any Lender, its Maturity Date; and (c) as to any Daily
Floating Eurodollar Rate Loan, the last Business Day of each calendar month.

“Interest Period” means, (a) with respect to any Fixed Period Eurodollar Rate
Loan, the period commencing on the date such Fixed Period Eurodollar Rate Loan
is disbursed or converted to or continued as a Fixed Period Eurodollar Rate Loan
and ending on the date one, two, three or six months thereafter, as selected by
the Borrower in its Loan Notice, or (b) with respect to any Daily Floating
Eurodollar Rate Loan, the period commencing on the date such Daily Floating
Eurodollar Rate Loan commences and ending one Business Day thereafter; provided
that:

(i) any Interest Period applicable to any Fixed Period Eurodollar Rate Loan that
would otherwise end on a day that is not a Business Day shall be extended to the
next succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the immediately preceding
Business Day;

(ii) any Interest Period applicable to any Daily Floating Eurodollar Rate Loan
that would otherwise end on a day that is not a Business Day shall be extended
to the next succeeding Business Day;

(iii) any Interest Period applicable to any Fixed Period Eurodollar Rate Loan
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall, subject to the provisions of clause (i) above, end
on the last Business Day of the calendar month at the end of such Interest
Period; and

(iv) no Interest Period applicable to any Loan of any Lender shall extend beyond
the Maturity Date of such Lender.

“ISP” has the meaning specified in Section 2.03(h).

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funded
participation in any Unreimbursed Amount in accordance with
Section 2.03(c)(iii).

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means with respect to each Letter of Credit issued, or in the case
of each Existing Letter of Credit deemed issued, hereunder, either Bank of
America, Royal Bank of Canada, or any other Lender that has agreed to issue a
Letter of Credit at the request of the Borrower and that is reasonably
acceptable to the Administrative Agent, in its capacity as an issuer of Letters
of Credit hereunder, or any

 

15



--------------------------------------------------------------------------------

successor issuer of Letters of Credit hereunder. As used herein, the term “the
L/C Issuer” shall mean “each L/C Issuer” or “the applicable L/C Issuer” or “any
L/C Issuer”, as the context may require.

“L/C Issuer Commitment” means (a) with respect to Bank of America an amount
equal to $200,000,000, or such other amount (not to exceed, when added to the
L/C Issuer Commitments of all other L/C Issuers, the Aggregate Commitments) as
shall be agreed in writing from time to time by such L/C Issuer and Borrower
(with prompt notice to the Administrative Agent), (b) with respect to The Royal
Bank of Canada an amount equal to $200,000,000, or such other amount (not to
exceed, when added to the L/C Issuer Commitments of all other L/C Issuers, the
Aggregate Commitments) as shall be agreed in writing from time to time by such
L/C Issuer and Borrower (with prompt notice to the Administrative Agent), and
(C) with respect to any Lender which agrees to be an L/C Issuer after the
Closing Date, the amount (not to exceed, when added to the L/C Issuer
Commitments of all other L/C Issuers, the Aggregate Commitments) agreed in
writing from time to time by such L/C Issuer, the Borrower and the
Administrative Agent.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
face amount of all outstanding Letters of Credit plus to the extent
unreimbursed, the aggregate of all Unreimbursed Amounts, including, without
duplication, all L/C Borrowings and L/C Advances. For purposes of computing the
undrawn face amount of any Letter of Credit, the face amount of such Letter of
Credit shall be determined in accordance with Section 1.06. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP (including any modification in respect of
Rule 3.14 of the ISP), such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes each L/C Issuer and the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, a copy of which
shall be provided to the Borrower, or such other office or offices as a Lender
may from time to time notify the Borrower and the Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer and on terms satisfactory to such L/C Issuer and
the Borrower; provided, in the event of any conflict between such application
and agreement and the terms of this Agreement, the terms of this Agreement shall
control.

“Letter of Credit Expiration Date” means, with respect to each L/C Issuer and
each Letter of Credit issued by such L/C Issuer, the day that is seven days
prior to the later of (a) the initial Scheduled Maturity Date and (b) such
extended Scheduled Maturity Date as to which such L/C Issuer has agreed pursuant
to Section 2.14 (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Lien” means any mortgage, pledge, hypothecation, collateral assignment,
encumbrance, lien (statutory or other), charge, security interest or any other
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any financing lease having substantially

 

16



--------------------------------------------------------------------------------

the same economic effect as any of the foregoing, a deposit arrangement and the
filing of any financing statement under the Uniform Commercial Code or
comparable Laws of any jurisdiction) for a creditor’s claim to be satisfied from
assets or proceeds prior to the claims of other creditors or the owners,
including, if applicable, the interest of a purchaser of accounts receivable but
excluding the title of the lessor under any operating lease.

“Loan” means a loan made by a Lender to Borrower pursuant to Article II of this
Agreement, in the form of a Committed Loan or a Swing Line Loan, each of the
foregoing types of Loans being mutually exclusive of the other types of Loan.

“Loan Documents” means this Agreement, each Note, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.03(g) of this Agreement, the Fee Letters, each Request for Credit
Extension and each Compliance Certificate.

“Loan Notice” means written or telephonic notice of (a) a Borrowing of Committed
Loans, (b) a conversion of Committed Loans from one Type to the other, or (c) a
continuation of Committed Loans as the same Type, pursuant to Section 2.02(a),
which, if in writing, shall be substantially in the form of Exhibit A-1 or if
telephonic, shall be immediately followed by written notice in the form of
Exhibit A-1; provided, any such telephone notice shall be irrevocable when given
notwithstanding that it is required to be so confirmed in writing.

“Marshall/Romeoville Oil Cleanup Costs” means all costs, charges and expenses
incurred in 2010 or in 2011 by the Borrower and/or its Subsidiaries in
connection with the crude oil release that was experienced on or about July 26,
2010 from a pipe that is part of the Lakehead System pipeline located south of
the town of Marshall, Michigan and/or the crude oil release that occurred on or
about September 9, 2010 from a pipe that is part of the Lakehead System pipeline
located near Romeoville, Illinois, including costs of emergency response,
environmental remediation, cleanup activities, costs to repair the pipeline,
related inspection costs and other related costs and expenses, potential claims
by third parties and lost revenue, in an aggregate amount not to exceed $550
million.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, financial condition,
prospects or assets of the Borrower and its consolidated Subsidiaries (other
than the Unrestricted Subsidiaries) taken as a whole; (b) a material impairment
of the ability of the Borrower to pay any Obligation when due or otherwise to
perform its material obligations under this Agreement or any Note; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower of this Agreement or any Note.

“Material Project” means any capital construction or expansion project of the
Borrower or its Subsidiaries, the aggregate capital cost or budgeted capital
cost of which, in each case, including capital costs expended prior to the
acquisition of any such project by the Borrower or its Subsidiaries, as the case
may be, exceeds $25,000,000.00.

“Material Project EBITDA Adjustments” means, with respect to each Material
Project

(A) prior to the Commercial Operation Date of such Material Project (but
including the fiscal quarter in which such Commercial Operation Date occurs) a
percentage (based on the then-current completion percentage of such Material
Project) of an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA attributable to such Material Project for the
first 12-month period following the scheduled Commercial Operation Date of such
Material Project (such amount to be determined based on customer contracts
relating to such Material Project (or negotiated settlements in place in
connection with such Material Project which the Borrower has demonstrated to the
reasonable satisfaction of the Administrative Agent have the same effect), the
creditworthiness of the other parties to

 

17



--------------------------------------------------------------------------------

such contracts, and projected revenues from such contracts, capital costs and
expenses, scheduled Commercial Operation Date, oil and gas reserve and
production estimates, commodity price assumptions and other factors deemed
appropriate by the Administrative Agent) which may, at the Borrower’s option, be
added to Consolidated EBITDA for the fiscal quarter in which construction or
expansion of such Material Project commences and for each fiscal quarter
thereafter until the Commercial Operation Date of such Material Project
(including the fiscal quarter in which such Commercial Operation Date occurs,
but without duplication of any actual Consolidated EBITDA attributable to such
Material Project following such Commercial Operation Date); provided that if the
actual Commercial Operation Date does not occur by the scheduled Commercial
Operation Date (as used in this Agreement, references to “scheduled Commercial
Operation Date” mean the scheduled Commercial Operation Date as reflected in the
request from the Borrower to the Administrative Agent for approval of the
applicable Material Project EBITDA Adjustments), then the foregoing amount shall
be reduced, for quarters ending after the scheduled Commercial Operation Date to
(but excluding) the first full quarter after the actual Commercial Operation
Date, by the following percentage amounts depending on the period of delay
(based on the actual period of delay or then-estimated delay, whichever is
longer): (i) 90 days or less, 0%, (ii) longer than 90 days, but not more than
180 days, 25%, (iii) longer than 180 days but not more than 270 days, 50%,
(iv) longer than 270 days but not more than 365 days, 75%, and (v) longer than
365 days, 100%; and

(B) beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
fiscal quarters, an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA attributable to such Material Project (determined
in the same manner set forth in clause (A) above) for the balance of the four
full fiscal quarter period following such Commercial Operation Date, which may,
at the Borrower’s option, be added to actual Consolidated EBITDA for such fiscal
quarters.

Notwithstanding the foregoing:

(i) no such additions shall be allowed with respect to any Material Project
unless:

(a) at least 20 days prior to the delivery of any Compliance Certificate (or
such shorter time period as may be agreed by the Administrative Agent) to the
extent Material Project EBITDA Adjustments will be made to Consolidated EBITDA
in determining compliance with Section 7.09, the Borrower shall have delivered
to the Administrative Agent a written request for Material Project EBITDA
Adjustments setting forth (i) the scheduled Commercial Operation Date for such
Material Project, (ii) information regarding such scheduled Commercial Operation
Date sufficient to demonstrate that such date meets the criteria sets forth in
the definition of Commercial Operation Date, (iii) pro forma projections of
Consolidated EBITDA attributable to such Material Project, (iv) information, as
applicable, regarding (A) customer contracts relating to such Material Project
(or negotiated settlements in connection with such Material Project), (B) the
creditworthiness of the other parties to such contracts or settlements, as the
case may be, (C) projected revenues from such contracts or settlements, as the
case may be, (D) projected capital costs and expenses, (E) oil and gas reserve
and production estimates, and (F) commodity price assumptions, and (v) such
other information previously requested by the Administrative Agent which it
reasonably deemed necessary to approve such Material Project EBITDA Adjustments,
and

(b) prior to the date any Compliance Certificate is required to be delivered,
the Administrative Agent shall have approved (such approval not to be
unreasonably withheld) such projections and shall have received such other
information and documentation as the Administrative Agent may reasonably
request, all in form and substance reasonably satisfactory to the Administrative
Agent, and

 

18



--------------------------------------------------------------------------------

(ii) the aggregate amount of all Material Project EBITDA Adjustments during any
period shall be limited to 25% of the total actual Consolidated EBITDA for such
period (which total actual Consolidated EBITDA shall be determined without
including any Material Project EBITDA Adjustments or any adjustments for
acquisitions pursuant to clause (1) of the definition of Pro Forma EBITDA).

“Material Subsidiary” means any Subsidiary that directly or through one or more
Subsidiaries (a) owns assets with a book value equal to 10% or more of the book
value of the consolidated assets of the Borrower, its Consolidated Subsidiaries
and its Consolidated Unrestricted Subsidiaries, (b) contributed 10% or more of
Consolidated Operating Income for any fiscal quarter during the four fiscal
quarters most recently ended of the Borrower, its Consolidated Subsidiaries and
its Consolidated Unrestricted Subsidiaries, or (c) is a “significant subsidiary”
as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated pursuant to
the Securities Act of 1933, as amended, as such Regulation is in effect on any
date of determination. A Subsidiary will be deemed to have become a Material
Subsidiary on either (i) the date of its acquisition or formation, if after
giving effect to such acquisition or formation, it constitutes a Material
Subsidiary, as reasonably determined by the Borrower and reasonably acceptable
to the Administrative Agent, or, if applicable (ii) the 75th day following the
end of each of the first 3 fiscal quarters of the Borrower or the 120th day
following the end of each fiscal year of the Borrower, as applicable, if as of
the immediately preceding quarter-end or year-end, as applicable, and based on
the financial statements prepared for such ending quarterly or annual period, it
constituted a Material Subsidiary, as reasonably determined by the Borrower and
reasonably acceptable to the Administrative Agent.

“Maturity Date” means with respect to a Lender (including an L/C Issuer and the
Swing Line Lender) the earlier of (i) such Lender’s Scheduled Maturity Date or
(ii) the date upon which its Commitment may be terminated in accordance with the
terms hereof.

“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof, or if no such successor, any other debt rating agency
selected by the Borrower and approved by the Required Lenders.

“Mortgage” shall mean, collectively, the mortgage, security agreement and
fixture filings between the Operating Partnership and the Trustee, each dated as
of December 12, 1991, as amended, modified or supplemented from time to time and
in effect, and covering assets located in Illinois, Indiana, Michigan,
Minnesota, New York, North Dakota and Wisconsin.

“Mortgage Note Agreements” shall mean, collectively, those certain Note
Agreements, each dated as of December 12, 1991, between the Operating
Partnership and each of the respective purchasers of the Mortgage Notes, as
amended, modified or supplemented from time to time and in effect.

“Mortgage Notes” shall mean, collectively, the promissory notes aggregating
$310,000,000 principal amount issued pursuant to the Mortgage Note Agreements,
dated December 12, 1991 and executed by the Operating Partnership, together with
and any loan agreement and security documents executed in connection therewith,
any and all instruments given in renewal, extension, modification, or
rearrangement of or in substitution or replacement for any one or more of the
foregoing described promissory notes and other documents, whether given to the
original purchaser thereof (or its designee) or any other Person and other
documents.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions.

 

19



--------------------------------------------------------------------------------

“Net Tangible Assets” means, as of any date of determination, tangible assets of
the Borrower and its Subsidiaries (for the avoidance of doubt, excluding the
Unrestricted Subsidiaries) on a consolidated basis, as set forth in the
consolidated balance sheet of the Borrower most recently delivered by the
Borrower pursuant to Section 6.01(a) or Section 6.01(b), as the case may be, for
the Borrower’s most recently completed fiscal quarter or fiscal year, as
applicable.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lender” has the meaning specified in Section 2.14(a).

“Non-OLP Consolidated Net Income” means, for any period, the net income of the
Non-OLP Subsidiaries from continuing operations (excluding gains or losses
resulting from mark to market activity as a result of the implementation of
Statement of Financial Accounting Standard 133, as amended) before extraordinary
items (excluding gains or losses from Dispositions of assets) for that period.

“Non-OLP Indebtedness Limitation” has the meaning specified in Section 7.10.

“Non-OLP Inter-Company Indebtedness” means Indebtedness owed by a Non-OLP
Subsidiary to the Borrower or to a Wholly-Owned Non-OLP Subsidiary (other than,
for the avoidance of doubt, to an Unrestricted Subsidiary).

“Non-OLP Pro Forma EBITDA” means, for any period, at the time of any
determination thereof, without duplication, (a) Non-OLP Consolidated Net Income,
plus (b) to the extent actually deducted in determining such Non-OLP
Consolidated Net Income, interest expense (and in the case of Capital Leases the
portion of rent expense that is treated as interest in accordance with GAAP),
income taxes, depreciation and amortization for the Non-OLP Subsidiaries for
such period, calculated on a pro forma basis making adjustments for acquisitions
of any Person or all or substantially all of the business or assets of any other
Person or the operating division or business unit of any Person made during such
period, to the extent not reflected in such Non-OLP Consolidated Net Income.

“Non-OLP Subsidiaries” means Subsidiaries (for the avoidance of doubt, excluding
Unrestricted Subsidiaries) of the Borrower other than the Operating Partnership
and Operating Partnership Subsidiaries.

“Note” means, a promissory note made by the Borrower in favor of a Lender (other
than the Swing Line Lender) evidencing Loans made by such Lender, substantially
in the form of Exhibit B-1, or a promissory note made by the Borrower in favor
of the Swing Line Lender evidencing Swing Line Loans made by the Swing Line
Lender, substantially in the form of Exhibit B-2, as the context may require.

“Obligations” means all advances to, and debts, liabilities and obligations of
the Borrower arising under any Loan Document, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest that accrues after the commencement by or against the
Borrower of any proceeding under any Debtor Relief Laws naming the Borrower as
the debtor in such proceeding.

“OLP Indebtedness Limitation” has the meaning specified in Section 7.11.

“OLP Inter-Company Indebtedness” means Indebtedness owed by the Operating
Partnership or by an Operating Partnership Subsidiary to the Borrower, to the
Operating Partnership, or to a Wholly-Owned Operating Partnership Subsidiary
(other than, for the avoidance of doubt, to an Unrestricted Subsidiary).

 

20



--------------------------------------------------------------------------------

“Operating Lease” means (i) an operating lease under GAAP, (ii) any lease that
was treated as an operating lease under GAAP at the time it was entered into
that later becomes a capital lease as a result of a change in GAAP during the
life of such lease, including any renewals, and (iii) any lease entered into
after the date of this Agreement that would have been considered an operating
lease under the provisions of GAAP in effect as of December 31, 2010.

“Operating Partnership” means Enbridge Energy, Limited Partnership, a Delaware
limited partnership, a Subsidiary of the Borrower.

“Operating Partnership Subsidiary” means any Subsidiary (for the avoidance of
doubt, excluding Unrestricted Subsidiaries) of the Operating Partnership.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.

“Participant” has the meaning specified in Section 10.07(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA, and in respect of which the Borrower or any ERISA
Affiliate contributes or has an obligation to contribute, or in the case of (or
if such plan were terminated would under Section 4069 of ERISA be deemed to be)
an “employer” as defined in Section 3(5) of ERISA at any time during the
immediately preceding five plan years.

“Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or any ERISA Affiliate.

 

21



--------------------------------------------------------------------------------

“Platform” has the meaning specified in Section 6.02.

“Pro Forma EBITDA” means, at the time of any determination thereof, without
duplication, Consolidated EBITDA for the preceding four quarters ending on such
date (the “Subject Period”), calculated on a pro forma basis (1) at the
Borrower’s option, making adjustments for acquisitions of any Person or all or
substantially all of the business or assets of any other Person or the operating
division or business unit of any Person made during such Subject Period, to the
extent not reflected in such Consolidated Net Income, and (2) at the Borrower’s
option, making Material Project EBITDA Adjustments. If any Subsidiary is an
Excluded Subsidiary on both (i) the last day of a Subject Period and (ii) on the
date (as used in this paragraph, the “Determination Date”) that is the earlier
of (x) the date that the Borrower delivers a Compliance Certificate pursuant to
Section 6.02(a)(i) for such Subject Period and (y) the date that the Borrower is
required to deliver such Compliance Certificate pursuant to Section 6.02(a)(i),
then the net income of such Subsidiary shall not be included in the calculation
of Consolidated Net Income for such Subject Period and such Subsidiary’s
interest expense, income taxes, depreciation and amortization shall not be added
to Consolidated Net Income pursuant to clause (b) above. If a Subsidiary is not
an Excluded Subsidiary on the last day of the Subject Period, or if such
Subsidiary is an Excluded Subsidiary on the last day of a Subject Period but is
no longer an Excluded Subsidiary on the Determination Date, then such Subsidiary
will not be considered an Excluded Subsidiary during any part of the Subject
Period, its net income will be included in the calculation of Consolidated Net
Income for the Subject Period to the same extent as if it had not been an
Excluded Subsidiary during any part of the Subject Period, and its interest
expense, income taxes, depreciation and amortization will be added to
Consolidated Net Income pursuant to clause (b) above. For the avoidance of
doubt, and by way of an example (but not exhaustive of all other applicable
examples), the EBITDA for a Subject Period which is attributable to a
Subsidiary, that at any time during that Subject Period was an Excluded
Subsidiary, shall nonetheless be included in the Pro Forma EBITDA for such
Subject Period if, on either the last day of the Subject Period or the
Determination Date such Subsidiary is, for whatever reason, no longer an
Excluded Subsidiary, including by reason of discharging the Indebtedness that
imposed the applicable Excluded Subsidiary Transfer Restriction or Excluded
Subsidiary Transfer Restrictions or having otherwise terminated the application
of all related provisions that imposed such restriction or restrictions.

“Pro Rata Share” means, with respect to each Lender, the percentage (carried out
to the ninth decimal place) of the Commitments set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such share may be
adjusted as contemplated herein.

“Proposed Lender” has the meaning specified in Section 2.15(a).

“Public Lender” has the meaning specified in Section 6.02.

“Qualifying Subordinated Indebtedness” means unsecured Indebtedness of the
Borrower owing to a Subsidiary or other Affiliate of the Borrower (in each case,
other than an Unrestricted Subsidiary) provided that (i) such Indebtedness has a
maturity date of at least six months subsequent to the last occurring Scheduled
Maturity Date, (ii) interest accruing on such Indebtedness is, at the option of
the Borrower payable not in cash but in additional Indebtedness of like tenor
and term, (iii) no amortization of principal of such Indebtedness is scheduled
prior to the date that is at least six months subsequent to the last occurring
Scheduled Maturity Date, (iv) no Subsidiary of the Borrower has any Guarantee
Obligation or other repayment obligation with respect thereto, and (v) such
Indebtedness is expressly subordinated to the Obligations under the Loan
Documents pursuant to a subordination agreement in the form of Exhibit E hereto.

“Ratable Share of Excess Swap Termination Value” means, as of any quarter-end
date of determination:

 

22



--------------------------------------------------------------------------------

(a) for the Non-OLP Subsidiaries, an amount equal to (i) the sum of (A) the net
aggregate Swap Termination Value of all Swap Contracts pursuant to which any
Non-OLP Subsidiary is obligated as a counterparty and (B) the net aggregate Swap
Termination Value of all Swap Contracts for which any Non-OLP Subsidiary has a
Guarantee Obligation, in each case without duplication of any such Swap
Contracts and Guarantee Obligations with respect thereto, divided by the sum of
(A) the net aggregate Swap Termination Value of all Swap Contracts pursuant to
which any Subsidiary is obligated as a counterparty and (B) the net aggregate
Swap Termination Value of all Swap Contracts for which any Subsidiary has a
Guarantee Obligation, in each case without duplication of any such Swap Contacts
and Guarantee Obligations with respect thereto (the “Aggregate Subsidiary Swap
Obligations”), times (ii) the Excess Swap Termination Value as of such date; and

(b) for the Operating Partnership and the Operating Partnership Subsidiaries, an
amount equal to (i) the sum of (A) the net aggregate Swap Termination Value of
all Swap Contracts pursuant to which any of the Operating Partnership or any
Operating Partnership Subsidiary is obligated as a counterparty and (B) the net
aggregate Swap Termination Value of all Swap Contracts for which any of the
Operating Partnership or any Operating Partnership Subsidiary has a Guarantee
Obligation, in each case without duplication of any such Swap Contracts and
Guarantee Obligations with respect thereto, divided by the Aggregate Subsidiary
Swap Obligations (as defined in clause (a) above), times (ii) the Excess Swap
Termination Value as of such date.

“Refinancing” means, with respect to any Indebtedness, the extension,
refinancing, renewal, replacement, defeasance or refunding of such Indebtedness.

“Register” has the meaning set forth in Section 10.07(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Loan Notice, (b) with respect to an L/C
Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders whose Voting
Percentages aggregate to more than 50%.

“Responsible Officer” means any of the president, chief financial officer, chief
accountant, controller, treasurer, assistant treasurer, secretary or assistant
secretary of the Borrower, the General Partner or the Delegate.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. or any successor to the rating agency business thereof, or if no
such successor, any other debt rating agency selected by the Borrower and
approved by the Required Lenders.

“Scheduled Maturity Date” means, with respect to a Lender (including each L/C
Issuer and the Swing Line Lender), September 26, 2016, or such later date to
which the tenor of the Commitments may be extended with the consent of such
Lender in accordance with Section 2.14; provided that, in each case, if such
date is not a Business Day, the Scheduled Maturity Date shall be the next
preceding Business Day.

 

23



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower. In the definition of “Unrestricted Subsidiaries”, the term
“Subsidiary” means each Subsidiary of the Borrower. In all other provisions of
this Credit Agreement and the other Loan Documents, the term “Subsidiary” does
not include any Unrestricted Subsidiary.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of each Swap Contract, after taking
into account the effect of any netting agreement related to such Swap Contract,
(a) for any date on or after the date there has been an early termination of the
transactions under such Swap Contract and a termination value has been
determined in accordance therewith, such termination value, and (b) for any date
prior to the date referenced in clause (a) the amount determined as the
mark-to-market value for such Swap Contract, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contract (which may include any Lender).

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of (a) a Borrowing of Swing Line Loans,
or (b) a conversion of Swing Line Loans from one Type to the other, pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit A-2.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $150,000,000
and (b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not
in addition to, the Aggregate Commitments.

 

24



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Capitalization” means, at any date, the total of (i) Consolidated Funded
Debt plus (ii) Consolidated Net Worth.

“Type” means, (a) with respect to a Committed Loan, its character as a Base Rate
Loan or a Fixed Period Eurodollar Rate Loan, and (b) with respect to a Swing
Line Loan, its character as a Base Rate Loan or a Daily Floating Eurodollar Rate
Loan.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“Unrestricted Subsidiaries” means any Subsidiary of the Borrower that is
designated to the Administrative Agent in writing by the Borrower as an
Unrestricted Subsidiary after the date hereof; provided, however, that no
Subsidiary may be designated as an Unrestricted Subsidiary if, (i) on the
effective date of designation, a Default or Event of Default has occurred and is
continuing, (ii) the creation, formation or acquisition of such Subsidiary would
not otherwise be permitted under Section 7.02 hereof, (iii) the creation,
acquisition or formation of such Subsidiary would not be permitted under the
Mortgage Note Agreements or any other material contract or agreement to which
the Borrower is a party, or (iv) based on the financial statements most recently
delivered pursuant to Section 6.01 or the good faith determination by the
Borrower, such Subsidiary is a Material Subsidiary. If an Unrestricted
Subsidiary becomes a Material Subsidiary, such Subsidiary shall no longer be
deemed an Unrestricted Subsidiary.

“Voting Percentage” means, as to any Lender, (a) at any time when the
Commitments are in effect, such Lender’s Pro Rata Share and (b) at any time
after the termination of the Commitments, the percentage (carried out to the
ninth decimal place) which (i) the sum of (A) the Outstanding Amount of such
Lender’s Loans (including for purposes of this definition, such Lender’s risk
participation in outstanding Swing Line Loans), plus (B) such Lender’s Pro Rata
Share of the Outstanding Amount of L/C Obligations, then constitutes of (ii) the
Outstanding Amount of all Loans and L/C Obligations; provided, however, that if
any Lender is a Defaulting Lender, then such Lender’s Voting Percentage shall be
deemed to be zero percent (0%), and the respective Pro Rata Shares and Voting
Percentages of the other Lenders shall be recomputed for purposes of this
definition and the definition of “Required Lenders” without regard to such
Lender’s Commitment or the outstanding amount of its Loans, and L/C Advances, as
the case may be.

“Wholly-Owned” when used to describe a Subsidiary means that all of the equity
of such Subsidiary is wholly owned by the Borrower, either directly or
indirectly through another wholly-owned Subsidiary of the Borrower.

1.02 Other Interpretive Provisions.

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein” and “hereunder” and words of similar import when used
in any Loan Document shall refer to such Loan Document as a whole and not to any
particular provision thereof.

(ii) Unless otherwise specified herein, Article, Section, Exhibit and Schedule
references are to this Agreement.

 

25



--------------------------------------------------------------------------------

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced.

(v) The verb “continue”, and its usage in correlative forms, with reference to a
Default or an Event of Default, shall mean that such Default or Event of Default
has occurred and continues and, if applicable, after the passage of the
applicable notice or cure period continues uncured, unwaived or otherwise
unremedied, or with respect to the event or circumstance giving rise thereto,
and after the passage of the applicable notice or cure period, continues
uncured, unwaived or otherwise unremedied.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein. If at
any time any change in GAAP would affect the computation of any financial ratio
or requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided, that, until so amended,
(a) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein, and (b) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to documents (including the Loan Documents) shall be
deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document, and (b) references to any Law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law.

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any related Letter of
Credit Application or other document related thereto which has been entered into
by the Borrower and the LC Issuer, provides for one or more automatic increases
in the stated amount thereof,

 

26



--------------------------------------------------------------------------------

the amount of such Letter of Credit shall be deemed to be the maximum stated
amount of and available under such Letter of Credit after giving effect to each
such increase, whether or not such maximum stated amount is in effect at such
time, other than as a result of the expiration of the applicable Letter of
Credit.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each, a “Committed Loan”) to the Borrower
from time to time on any Business Day during the period from the Closing Date to
such Lender’s Maturity Date, in an aggregate amount for all Loans not to exceed
at any time outstanding the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Borrowing, (i) the aggregate
Outstanding Amount of all Loans and L/C Obligations shall not exceed the
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of
all Swing Line Loans, shall not exceed such Lender’s Commitment. Within the
limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Committed Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Borrowing (other than an L/C Borrowing), each conversion of Committed
Loans from one Type to the other, and each continuation of Committed Loans as
the same Type shall be made upon the relevant Borrower’s irrevocable notice to
the Administrative Agent. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m., New York time, (i) three
Business Days prior to the requested date of any such Borrowing of, conversion
to or continuation of any such Eurodollar Rate Loans or of any conversion of any
such Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Committed Base Rate Loans. Each Borrowing of, conversion to or
continuation of any such Eurodollar Rate Loans shall be in a principal amount of
$10,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Borrowing
of or conversion to any such Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Each Loan Notice
shall specify (i) whether the Borrower is requesting a Borrowing, a conversion
of Committed Loans from one Type to the other, or a continuation of Committed
Loans as the same Type, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Committed Loans are
to be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Committed Loan, in a
Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Committed Loans shall be made or
continued as, or converted to, Base Rate Loans. Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Rate Loans. If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of its Pro Rata Share of the applicable Committed Loans, and
if no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans described in the preceding subsection.
In the case of a Borrowing, each Lender shall make the amount of its Committed
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than

 

27



--------------------------------------------------------------------------------

1:00 p.m., New York time, on the Business Day specified in the applicable Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of the Administrative Agent with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to the Administrative Agent by the
Borrower; provided, however, that if, on the date of the Borrowing there are L/C
Borrowings outstanding, then the proceeds of such Borrowing shall be applied,
first, to the payment in full of any such L/C Borrowings, and second, to the
Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of the Interest Period for such Eurodollar
Rate Loan. During the existence of a Default or Event of Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders, and the Required Lenders may demand that any or
all of the then outstanding Eurodollar Rate Loans be converted to Base Rate
Loans at the end of the respective Interest Periods therefor, if at the end of
such periods, a Default or an Event of Default is then in existence.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Fixed Period Eurodollar Rate Loan upon
determination of such interest rate. The determination of the Fixed Period
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. The Administrative Agent shall notify the Borrower and the
Lenders of any change in its referenced prime rate used in determining the Base
Rate promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Committed Loans
from one Type to the other, and all continuations of Committed Loans as the same
Type, there shall not be more than 5 Interest Periods in effect with respect to
Committed Loans.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until its Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower, and to amend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drafts under the Letters of Credit; and (B) the Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower;
provided that no L/C Issuer shall be obligated to make any L/C Credit Extension
with respect to any Letter of Credit, and no Lender shall be obligated to
participate in, any Letter of Credit if as of the date of such L/C Credit
Extension, (x) the Outstanding Amount of all L/C Obligations and all Loans would
exceed the Aggregate Commitments, or (y) the aggregate Outstanding Amount of the
Committed Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans, would exceed such Lender’s
Commitment. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. All Existing Letters of Credit shall be deemed
to have

 

28



--------------------------------------------------------------------------------

been issued pursuant hereto, and from and after the Closing Date shall be
subject to and governed by the terms and conditions hereof.

(ii) No L/C Issuer shall issue any Letter of Credit if:

(A) the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance, unless the Required Lenders have
approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date (taking into account any extensions pursuant to
Section 2.14), unless all Lenders have approved such expiry date.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the expiry date of such requested Letter of Credit would occur after any
Scheduled Maturity Date applicable to any Non-Extending Lender, unless the
amount of such Letter of Credit together with all other L/C Obligations
outstanding on the date of issuance of such Letter of Credit is equal to or less
than the aggregate Commitments of all Lenders who shall remain party, and
additional Persons who shall become Lenders party, to this Agreement subsequent
to the Scheduled Maturity Date that immediately precedes the expiry date of such
Letter of Credit;

(C) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer;

(D) such Letter of Credit is in a face amount less than $100,000, in the case of
a commercial Letter of Credit, or $500,000, in the case of any standby Letter of
Credit, or is to be denominated in a currency other than Dollars;

(E) any Lender is at that time a Defaulting Lender, unless either (1) the
Borrower or the Defaulting Lender or a combination thereof has delivered Cash
Collateral to the Administrative Agent in an aggregate amount equal to such L/C
Issuer’s Fronting Exposure with respect to the Defaulting Lender (after giving
effect to Section 2.16(a)(iv) and any other Cash Collateral provided with
respect to the Defaulting Lender, without duplication) or (2) such L/C Issuer
has otherwise entered into arrangements, satisfactory to such L/C Issuer with
the Borrower or the Defaulting Lender to eliminate such L/C Issuer’s Fronting
Exposure with respect to the Defaulting Lender (after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Borrower and/or the

 

29



--------------------------------------------------------------------------------

Defaulting Lender to reduce such Fronting Exposure), in either case, arising
from either the Letter of Credit then proposed to be issued or that Letter of
Credit and all other L/C Obligations as to which such L/C Issuer has Fronting
Exposure, as it may elect; or

(F) the Outstanding Amount of the L/C Obligations under Letters of Credit issued
by such L/C Issuer would exceed such L/C Issuer’s L/C Issuer Commitment.

(iv) No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(v) If the L/C Issuer declines to issue a requested Letter of Credit for the
reasons stated in Section 2.03(a)(iii)(C), upon Borrower’s request, the L/C
Issuer shall provide to the Borrower a reasonably detailed description of the
applicable policy or policies.

(b) Procedures for Issuance and Amendment of Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m., New York time, at least two
Business Days (or such later date and time as the Administrative Agent and the
applicable L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; (H) if the Borrower desires any modification in
respect of Rule 3.14 of the ISP, a description of such modification; and
(I) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment (including any modification in respect of Rule 3.14 of the ISP, if so
requested by the Borrower); and (D) such other matters as the L/C Issuer may
require.

(ii) Promptly after its receipt of a Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from the Administrative Agent (who hereby agrees to provide
prompt notice to the Borrower) or the Borrower, at least one Business Day prior
to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Section 4.02 shall

 

30



--------------------------------------------------------------------------------

not then be satisfied (specifying in reasonable detail the relevant condition or
conditions not then satisfied) and such conditions or conditions, as applicable,
remain unsatisfied on such requested date of issuance or amendment, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Pro Rata Share times the amount of such Letter
of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon any drawing under any Letter of Credit, the issuing L/C Issuer shall
notify the Borrower and the Administrative Agent thereof. If the L/C Issuer
gives notice to the Borrower prior to 11:00 a.m., New York time, on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent, on the Honor Date, in an amount equal to the amount of
such drawing; and if such L/C Issuer shall give notice to the Borrower at or
after such time, the Borrower shall make such reimbursement by 11:00 a.m., New
York time on the following Business Day. In the event that reimbursement is made
on such following day as permitted by this subsection (c)(i), interest shall be
payable by the Borrower at the rate set forth in Section 2.08(a)(ii) on the
amount of the drawing from the date on which the relevant draft is paid until
the date on which such amount is either paid in full (by payment made by the
Borrower or by a Borrowing of Base Rate Loans pursuant to this subsection
(c)(i)) or is deemed to be an L/C Borrowing pursuant to Section 2.03(c)(iii). If
the Borrower fails to so reimburse the L/C Issuer by the applicable time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and such
Lender’s Pro Rata Share thereof. In such event, the Borrower shall be deemed to
have requested a Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Loan Notice).
Any notice given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the L/C Issuer at the Administrative Agent’s
Office in an amount equal to its Pro Rata Share of the Unreimbursed Amount not
later than 1:00 p.m., New York time, on the Business Day specified in such
notice by the Administrative Agent whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to the

 

31



--------------------------------------------------------------------------------

Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Lender funds its Base Rate Loan pursuant to clause (ii),or L/C
Advance pursuant to clause (iii), of this Section 2.03(c) to reimburse the L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Pro Rata Share of such amount shall be solely for the account of
the L/C Issuer.

(v) Each Lender’s obligation to make Base Rate Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing. Any such reimbursement shall not relieve or otherwise impair
the obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

(d) Repayment of L/C Advances.

(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s Base Rate Loan in
accordance with Section 2.03(c)(ii) or its L/C Advance in respect of such
payment in accordance

 

32



--------------------------------------------------------------------------------

with Section 2.03(c)(iii), if the Administrative Agent receives for the account
of the L/C Issuer any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Pro Rata Share thereof
in the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06, each Lender shall pay to the
Administrative Agent for the account of the L/C Issuer its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse an L/C
Issuer for each drawing under each Letter of Credit that it has requested to be
issued, and to repay each L/C Borrowing and each drawing under a Letter of
Credit that is paid by a corresponding Borrowing of Loans or L/C Advances, shall
be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary, except for the gross negligence, willful misconduct or knowing
violation of Law by the L/C Issuer in connection with its payment of a Letter of
Credit.

 

33



--------------------------------------------------------------------------------

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower shall immediately notify the applicable L/C Issuer and such L/C Issuer
will correct such noncompliance in conformity with the Borrower’s instruction or
as otherwise agreed between the Borrower and such L/C Issuer, subject to any
required approvals of the beneficiary of such Letter of Credit and subject to
the terms hereof. The Borrower shall be conclusively deemed to have waived any
such claim against the L/C Issuer and its correspondents unless such notice is
immediately given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, an L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. No Agent-Related Person
nor any of the respective correspondents, participants or assignees of the L/C
Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence, willful misconduct or knowing violation of Law; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Letter of Credit
Application. The Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude such Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. No
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of the L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.03(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by the L/C Issuer’s willful misconduct, gross
negligence or knowing violation of Law or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Cash Collateral.

(i) Certain Credit Support Events. Within one Business Day following the written
request of the Administrative Agent or any L/C Issuer (with a copy to the
Administrative Agent),(A) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing pursuant to Section 2.03(c)(iii) and until such borrowing has been
reimbursed or otherwise paid (including pursuant to a Borrowing), then the
Borrower shall deliver to the Administrative Agent, Cash Collateral in amount
equal to such L/C Borrowing, or (B) if, as of the Letter of Credit Expiration
Date, any Letter of Credit may for any reason remain outstanding and partially
or wholly undrawn, then the Borrower shall deliver to the Administrative Agent,
Cash Collateral in an amount equal to the then Outstanding Amount of all such
L/C Obligations. Section 2.03(g)(ii), Section 2.05(c), Section

 

34



--------------------------------------------------------------------------------

2.14(c), Section 2.16 and Section 8.02 set forth additional provisions that may
require Cash Collateral to be provided.

(ii) Defaulting Lender. At any time that there shall exist a Defaulting Lender,
within one Business Day following the written request of the Administrative
Agent or any L/C Issuer or the Swing Line Lender (in each case, with a copy to
the Administrative Agent), the Borrower shall deliver to the Administrative
Agent Cash Collateral in an amount equal to such L/C Issuers’ (and, if
applicable, the Swing Line Lender’s) Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.16(a)(iv) and any
Cash Collateral provided by such Defaulting Lender).

(iii) Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the L/C Issuers and, to the extent
applicable, the Lenders, and agrees to maintain, a first priority security
interest in all such Cash Collateral as security for the Obligations to which
such Cash Collateral may be applied pursuant to Section 2.03(g)(iv). If at any
time the Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent as herein
provided which has priority over the Administrative Agent’s claim (other than
Liens permitted pursuant to Section 7.01(c)), or that the total amount of such
Cash Collateral is less than the aggregate amount required by this Section 2.03,
Section 2.05(c), Section 2.14(c), Section 2.16 and Section 8.02, as applicable,
the Borrower or, to the extent such Cash Collateral was provided by any
Defaulting Lender, such Defaulting Lender, agrees to, promptly within one
Business Day of written demand by the Administrative Agent, remit or provide to
the Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral then in
the control of the Administrative Agent); provided that if any applicable
Defaulting Lender fails to provide such additional Cash Collateral, the Borrower
shall promptly within one Business Day of written demand by the Administrative
Agent provide such additional Cash Collateral.

(iv) Application. Notwithstanding anything to the contrary contained in this
Agreement, but subject to subsection (v) below, Cash Collateral provided
pursuant to this Section 2.03, Section 2.05(c), Section 2.14(c), Section 2.16 or
Section 8.02 in respect of Letters of Credit or Swing Line Loans shall be held
and applied to the satisfaction of the L/C Obligations, Swing Line Loans,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligations),
prior to any other application of such property as may be provided for herein.

(v) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations herein secured thereby
shall be released promptly following (i) the elimination of the applicable
Fronting Exposure or payment in full of the applicable portion of all such
obligations secured thereby (including by the termination of Defaulting Lender
status of the applicable Lender or the expiration of the applicable Letters of
Credit and the payment of all L/C Obligations related thereto, as the case may
be), as applicable, or (ii) the determination by the Administrative Agent and
each L/C Issuer that there exists excess Cash Collateral; provided that, subject
to Section 2.16, the Person providing Cash Collateral and each L/C Issuer may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations and any such future Fronting Exposure shall be
reduced by the amount so held; and provided, further that no Cash Collateral
furnished by or on

 

35



--------------------------------------------------------------------------------

behalf of the Borrower shall be released during the continuance of a Default or
Event of Default to the extent that there exists any Fronting Exposure at such
time, in which case, such Cash Collateral shall be applied to reduce such
Fronting Exposure in lieu of being released.

(vi) Cash Collateral (other than credit support not constituting funds subject
to deposit) shall be maintained in blocked, non-interest bearing deposit
accounts at Bank of America or other institutions satisfactory to the
Administrative Agent.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) (the “ISP”) shall apply to each standby Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce (the “ICC”) at the time of issuance shall apply to each commercial
Letter of Credit.

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Pro Rata Share a Letter of
Credit fee (the “Letter of Credit Fee”) for each Letter of Credit issued at its
request equal to the Applicable Rate for Letters of Credit multiplied by the
actual daily maximum amount available to be drawn under such Letter of Credit;
provided, however, any Letter of Credit Fees otherwise payable for the account
of a Defaulting Lender shall be payable as set forth in Section 2.16(a)(iii)(C).
Such fee for each Letter of Credit shall be due and payable on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, and on the Letter of
Credit Expiration Date. If there is any change in the Applicable Rate during any
quarter, the actual daily amount of each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. For purposes of computing the “actual
daily maximum amount available to be drawn” under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee (i) with respect to each commercial Letter of Credit, at the rate
specified in the applicable Fee Letter or in another agreement between the
Borrower and the applicable L/C Issuer, computed on the amount of such Letter of
Credit, and payable upon the issuance thereof, (ii) with respect to any
amendment of a commercial Letter of Credit increasing the amount of such Letter
of Credit, at a rate separately agreed between the Borrower and the L/C Issuer,
computed on the amount of such increase, and payable upon the effectiveness of
such amendment, and (iii) with respect to each standby Letter of Credit issued
at the Borrower’s request, as provided in the applicable Fee Letter or other
agreement between the Borrower and the applicable L/C Issuer, due and payable
quarterly in arrears on the first Business Day after the last day of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, and on the Letter of Credit Expiration
Date. In addition, the Borrower shall pay directly to each L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit issued at its request as from time to time in effect. Such
fees and charges are due and payable on demand and are nonrefundable.

(k) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

 

36



--------------------------------------------------------------------------------

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day during the period
from the Closing Date to the Maturity Date of the Swing Line Lender in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Pro Rata Share of the Outstanding Amount of Committed Loans
and L/C Obligations of the Lender acting as Swing Line Lender, may exceed the
amount of such Lender’s Commitment; provided, however, that after giving effect
to any Swing Line Loan, (i) the aggregate Outstanding Amount shall not exceed
the Aggregate Commitments, and (ii) the aggregate Outstanding Amount of the
Committed Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and provided, further, that the Borrower shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan and
provided, further, that the Swing Line Lender shall be under no obligation to
make Swing Line Loans if any Lender at such time is a Defaulting Lender, unless
(y) the Administrative Agent has received Cash Collateral in the amount and on
the terms required by Section 2.03(g)(ii), or (z) the Swing Line Lender is
otherwise satisfied that it will have no Fronting Exposure after giving effect
to such Swing Line Loan. Within the foregoing limits, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.04,
prepay under Section 2.05, and reborrow under this Section 2.04. The Borrower
will have the option to choose whether the Swing Line Loan is a (1) Base Rate
Loan, or a (2) Daily Floating Eurodollar Rate Loan. Immediately upon the making
of a Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Swing Line Loan.

(b) Borrowing Procedures; Conversion to Base Rate. Each Swing Line Borrowing,
and each conversion of Swing Line Borrowings from one Type to the other, shall
be made upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing or conversion date, and shall specify
(i) the amount to be borrowed, which shall be a minimum of $100,000, (ii) the
requested borrowing or conversion date, which shall be a Business Day, and
(iii) whether the Loan is a Base Rate Loan or a Daily Floating Eurodollar Rate
Loan. Each such telephonic notice must be confirmed promptly by delivery to the
Swing Line Lender and the Administrative Agent of a written Swing Line Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in immediately available funds.
Each Swing Line Loan accruing interest at the Daily Floating Eurodollar Rate
shall continue to accrue interest as a Daily Floating Eurodollar Rate Loan at
the end of each of its Interest Period unless and until (i) the Borrower has
given notice of conversion to a Base Rate Loan in

 

37



--------------------------------------------------------------------------------

accordance with this Section 2.04(b), or (ii) such Swing Line Loan is refinanced
pursuant to Section 2.04(c).

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Committed Loan in an amount equal to such Lender’s Pro Rata Share of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Borrower with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Administrative Agent.
Each Lender shall make an amount equal to its Pro Rata Share of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
immediately available funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Committed Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing in accordance with Section 2.04(c)(i), the request for Base Rate
Committed Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Borrowing or funded participation in the relevant Swing
Line Loan, as the case may be. A certificate of the Swing Line Lender submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be

 

38



--------------------------------------------------------------------------------

absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Pro Rata Share thereof in the same funds as those received by the Swing Line
Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Administrative Agent will make such demand
upon the request of the Swing Line Lender. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Pro Rata Share of any
Swing Line Loan, interest in respect of such Pro Rata Share shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments.

(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans, in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m., New York time, (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans, and
(B) one Business Day prior to any date of prepayment of Base Rate Loans;
(ii) any prepayment of Fixed Period Eurodollar Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; and (iii) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid. The Administrative Agent will promptly notify each Lender
of its receipt of each such notice, and of such Lender’s Pro Rata Share of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of Fixed Period Eurodollar
Rate Loans shall be accompanied by all accrued interest thereon, together with
any

 

39



--------------------------------------------------------------------------------

additional amounts required pursuant to Section 3.05. Subject to Section 2.16,
each such prepayment shall be applied to the Committed Loans of the Lenders in
accordance with their respective Pro Rata Shares.

(b) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty (other than
amounts required pursuant to Section 3.05); provided that (i) such notice must
be received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment, and (ii) any such prepayment shall be
in a minimum principal amount of $100,000. Each such notice shall specify the
date and amount of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

(c) If for any reason the Outstanding Amount of all Loans and L/C Obligations at
any time exceeds the Commitments then in effect, the Borrower shall immediately
prepay its Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess.

2.06 Reduction or Termination of Commitments. The Borrower may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or permanently
reduce the Aggregate Commitments to an amount not less than the then Outstanding
Amount of all Loans and L/C Obligations; provided that (i) any such notice shall
be received by the Administrative Agent not later than 11:00 a.m., five Business
Days prior to the date of termination or reduction, and (ii) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof. The Administrative Agent shall promptly notify
the Lenders of any such notice of reduction or termination of the Aggregate
Commitments. Once reduced in accordance with this Section, the Aggregate
Commitments may not be increased. Any reduction of the Aggregate Commitments
shall be applied to the Commitment of each Lender according to its Pro Rata
Share. All facility fees accrued until the effective date of any termination of
the Aggregate Commitments shall be paid on the effective date of such
termination.

2.07 Repayment of Loans.

(a) The Borrower shall repay to each Lender on the Maturity Date applicable to
such Lender the aggregate principal amount of Loans outstanding on such date
which were made to it.

(b) The Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date applicable to the Swing Line Lender.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Fixed Period
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Fixed Period
Eurodollar Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to (1) the Base Rate plus the Applicable Rate, or (2) the
Daily Floating Eurodollar Rate plus the Applicable Rate.

(b) In the event any amount due hereunder or under any other Loan Document
(including, without limitation, any interest payment) is not paid when due
(whether by acceleration or otherwise), the Borrower shall pay interest on such
unpaid amount (including, without limitation, interest on interest) at a

 

40



--------------------------------------------------------------------------------

fluctuating interest rate per annum equal to the Default Rate to the fullest
extent permitted by applicable Law. Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees.

In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Pro Rata Share, a facility fee
equal to the Applicable Rate multiplied by the actual daily amount of the
Commitments, regardless of usage, subject to adjustment as provided in
Section 2.16. The facility fee for each Lender shall accrue at all times from
the Closing Date (or such later date as such Lender becomes party hereto, as
applicable) until the Maturity Date for such Lender and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date for such Lender. The facility fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. The facility fee shall accrue at all times,
including at any time during which one or more of the conditions in Article IV
is not met.

(b) Other Fees. The Borrower shall pay a fee to each Arranger for its own
account, and a fee to the Administrative Agent for its own account, in the
amounts and at the times specified in the Fee Letters.

2.10 Computation of Interest and Fees. Computation of interest on Base Rate
Loans (other than Base Rate Loans determined by reference to the Daily Floating
Eurodollar Rate) shall be calculated on the basis of a year of 365 or 366 days,
as the case may be, and the actual number of days elapsed. Computation of all
other types of interest and all fees shall be calculated on the basis of a year
of 360 days and the actual number of days elapsed, which results in a higher
yield to the payee thereof than a method based on a year of 365 or 366 days.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall bear interest for one day.

2.11 Evidence of Debt.

(a) The Credit Extensions made by (i) each Lender (other than, for the avoidance
of doubt, the Swing Line Lender) shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business and (ii) the Swing Line Lender shall be evidenced by
one or more accounts or records maintained by the Swing Line Lender and by the
Administrative Agent in the ordinary course. The accounts or records maintained
by the Administrative Agent, each such Lender and the Swing Line Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
such Lenders and the Swing Line Lender to the Borrower and the interest and
payments thereon. Any failure so to record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Loans and L/C Obligations. In the event
of any conflict between the accounts and records

 

41



--------------------------------------------------------------------------------

maintained by any such Lender or the Swing Line Lender, as the case may be, and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall be presumed to be
prima facie evidence of such matters absent manifest error. Upon the request of
any such Lender or the Swing Line Lender, as the case may be, made through the
Administrative Agent, such Lender’s Loans or the Swing Line Lender’s Loans, as
the case may be, may be evidenced by a Note, in addition to such accounts or
records. Each such Lender and the Swing Line Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
the applicable Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender, the Swing Line Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender and the Swing Line Lender, as the case may be, of
participations in Letters of Credit and Swing Line Loans, as applicable. In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any such Lender or the
Swing Line Lender, as the case may be, in respect of such matters, the accounts
and records of the Administrative Agent shall control.

2.12 Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 12:00 noon, New York
time, on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
after 12:00 noon, New York time, shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.

(b) Subject to the definition of “Interest Period,” if any payment to be made by
the Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(c) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, L/C Borrowings,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward costs and expenses (including Attorney Costs and amounts payable under
Article III) incurred by the Administrative Agent and each Lender, (ii) second,
toward repayment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (iii) third, toward repayment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

(d) (i) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Fixed Period Eurodollar Rate
Loans (or, in the case of any Borrowing of Base Rate Committed Loans, prior to
12:00 noon on the date of such Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. If any Lender

 

42



--------------------------------------------------------------------------------

failed to make such payment, such Lender shall forthwith on demand pay to the
Administrative Agent the amount thereof in immediately available funds, together
with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the greater of (A) the Federal Funds Rate from time to time in
effect and (B) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Committed
Loan included in the applicable Borrowing. If such Lender does not pay such
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay (subject to its recoupment rights from and remedies against
such defaulting Lender of any breakage costs paid by the Borrower when repaying
such amount) such amount to the Administrative Agent, together with interest
thereon for the Compensation Period at a rate per annum equal to the rate of
interest applicable to the applicable Borrowing. Nothing herein shall be deemed
to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period.

(ii) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuer hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the L/C Issuer,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (d) shall be conclusive, absent
manifest error.

(e) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(f) The obligations of the Lenders hereunder to make Committed Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10.05(b) are several and not joint. The failure of any
Lender to make any Committed Loan, to fund any such participation or to make any
payment under Section 10.05(b) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment under
Section 10.05(b).

 

43



--------------------------------------------------------------------------------

(g) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

2.13 Sharing of Payments. Subject to Section 10.09 with respect to a Defaulting
Lender, if any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of the Committed Loans made by it, or the participations in L/C Obligations or
in Swing Line Loans held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Committed Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Committed Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.03(g), or (C) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Committed Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than an assignment to the Borrower
or any Affiliate thereof (as to which the provisions of this Section shall
apply).

2.14 Extension of Scheduled Maturity Date.

(a) Not earlier than 60 days prior to, nor later than 30 days prior to, an
anniversary of the Closing Date, the Borrower may, upon notice to the
Administrative Agent (who shall promptly notify the Lenders), request a one year
extension of the Scheduled Maturity Date for each of the Lenders. The Borrower
may request such an extension no more than two times. Within 15 days of delivery
of such notice, each Lender shall notify the Administrative Agent whether or not
it consents to such extension (which consent may be given or withheld in such
Lender’s sole and absolute discretion). Any Lender not responding within the
above time period shall be deemed not to have consented to such extension. The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
Lenders’ responses. If any Lender declines, or is deemed to have declined, to
consent to such extension (a “Non-Extending Lender”), the Borrower may cause any
such Non-Extending Lender to be removed or replaced as a Lender pursuant to
Section 10.15.

(b) The Scheduled Maturity Date for each Consenting Lender (defined below) shall
be extended only if Lenders holding more than 50% of the Commitments (calculated
prior to giving effect to any removals and/or replacements of Lenders permitted
herein) (the “Consenting Lenders”) have consented thereto, with respect only to
Consenting Lenders and any Lender replacing a Non-Extending Lender pursuant to
Section 10.15. If so extended, the Scheduled Maturity Date, as to each
Consenting Lender and each Lender replacing a Non-Extending Lender pursuant to
Section 10.15, shall be extended to the same date in the following year (the
“Extension Effective Date”) but the pre-existing Scheduled

 

44



--------------------------------------------------------------------------------

Maturity Date shall remain in effect with respect to any Non-Extending Lender
that is not replaced. The Administrative Agent and the Borrower shall promptly
confirm to the Lenders such extension and the Extension Effective Date. As a
condition precedent to such extension, the Borrower shall (1) deliver to the
Administrative Agent a certificate dated as of the Extension Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of the
Borrower (i) certifying and attaching the resolutions adopted by the Borrower
approving or consenting to such extension, or if the Borrower’s resolutions
delivered pursuant to Section 4.01(a)(iii) provided for such extension,
certifying that such resolutions have not been amended, modified or rescinded
and remain in full force and effect and, (ii) certifying that, (A) before and
after giving effect to such extension, the representations and warranties
contained in Article V are true and correct on and as of the Extension Effective
Date, except to the extent that such representations and warranties specifically
refer to a different date, in which case they shall be true and correct as of
such date, and (B) no Default or Event of Default exists, and (2) provide any
Cash Collateral and make any payments required by clauses (c) and (d) below.

(c) On the Scheduled Maturity Date applicable to each Non-Extending Lender, all
or any part of such Non-Extending Lender’s Pro Rata Share of the Outstanding
Amount of L/C Obligations shall be reallocated among the Consenting Lenders and
each Lender replacing a Non-Extending Lender pursuant to Section 10.15 in
accordance with their respective Pro Rata Shares (calculated without regard to
the Non-Extending Lenders’ Commitments), but only to the extent that such
reallocation does not cause, with respect to any Consenting Lender or any Lender
replacing a Non-Extending Lender pursuant to Section 10.15, the aggregate
Outstanding Amount of the Committed Loans of such Lender, plus such Lender’s Pro
Rata Share of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Pro Rata Share of the Outstanding Amount of all Swing Line Loans, to exceed such
Lender’s Commitment as in effect at such time; provided, however, that if such
reallocation cannot, or can only partially, be effected, the Borrower shall Cash
Collateralize the L/C Obligations to the extent that, after giving effect to the
reallocation and required payments, if any, in clause (d) below, the Outstanding
Amount of all Loans and L/C Obligations exceed the Commitments of the Consenting
Lenders and the Lenders replacing Non-Extending Lenders pursuant to
Section 10.15. The amount of any such Cash Collateral provided by the Borrower
shall reduce the Non-Extending Lenders’ Pro Rata Share of the Outstanding Amount
of L/C Obligations (after giving effect to any partial reallocation pursuant to
this clause (c)) on a pro rata basis; and each Non-Extending Lender’s Commitment
to make Committed Loans, purchase participations in Swing Line Loans, and
purchase risk participations in L/C Obligations with respect to Letters of
Credit issued after such Stated Maturity Date shall terminate.

(d) The Administrative Agent shall distribute an amended Schedule 2.01 (which
shall be deemed incorporated into this Agreement), to reflect any changes in
Lenders and their respective Commitments. The Borrower shall (i) on the
Scheduled Maturity Date for each Non-Extending Lender, prior to or
contemporaneous with giving effect to any extension, pay amounts due, in full,
to any Non-Extending Lender that is not replaced as a Lender pursuant to
Section 10.15, and (ii) prepay any Loans outstanding on the Extension Effective
Date which were made to it (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep outstanding Loans ratable with the
Pro Rata Shares of all the Lenders.

(e) Notwithstanding anything to the contrary contained herein, in the event that
any Non-Extending Lender is an L/C Issuer, such L/C Issuer shall not be required
to issue any Letter of Credit if the expiry date of such Letter of Credit would
occur after the Scheduled Maturity Date applicable to such L/C Issuer and the
commitment of such L/C Issuer to issue Letters of Credit shall automatically
terminate effective as of the Scheduled Maturity Date applicable to it and such
L/C Issuer will have no further obligation to issue Letters of Credit under this
Agreement. To the extent that any L/C Issuer is a Non-Extending Lender and has
issued Letters of Credit with an expiry date that extends beyond such L/C
Issuer’s Scheduled Maturity Date, for so long as such Letters of Credit remain
outstanding, such L/C Issuer shall retain all the rights, powers, privileges and
duties of an L/C Issuer hereunder with respect to

 

45



--------------------------------------------------------------------------------

all such Letters of Credit (including the right to require the Lenders to make
Base Rate Committed Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)).

(f) This Section 2.14 shall supersede any provisions in Section 2.13 or Section
10.01 to the contrary.

2.15 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default or Event of Default,
upon notice to the Administrative Agent (which shall promptly notify the
Lenders), the Borrower may request from time to time and at any time, in
accordance with the terms hereof, an increase in the aggregate amount of the
then Commitments provided that (i) the aggregate Commitments as so increased may
not exceed $2,250,000,000, and (ii) any such request for an increase shall be in
a minimum amount of $10,000,000, and in multiples of $5,000,000 in excess
thereof. To achieve the full amount of a requested increase, the Borrower may
(i) invite Lenders to increase their Commitments and/or (ii) invite any Persons
that would not be precluded from being an assignee by Sections 10.07(b)(v),
10.07(b)(vi), 10.07(b)(vii) to become Lenders pursuant to a joinder agreement in
form and substance satisfactory to the Administrative Agent (each such Person, a
“Proposed Lender”). In the event the Borrower invites Lenders to increase their
Commitments, then at the time of sending the notice referenced in this Section
2.15(a), the Borrower (in consultation with the Administrative Agent) shall
specify the time period within which each Lender and Proposed Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent and the Borrower within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Pro Rata Share (as it existed immediately prior to such
requested increase) of such requested increase. Each Proposed Lender shall
notify the Administrative Agent and the Borrower within such time period whether
or not it agrees to participate in such increased amount of the aggregate
Commitments, and at what amount it proposes to participate in such increased
amount. Unless otherwise agreed by the Borrower, any Lender or Proposed Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment, or participate in the increase in the aggregate amount
of the Commitments, as the case may be.

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Borrower and each Lender and Proposed Lender of the Lenders’ and Proposed
Lenders’ responses to each request made hereunder.

(d) Effective Date and Allocations. If the aggregate amount of Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the respective effective date thereof (the “Increase
Effective Date”) and the final allocation of such increase. The Administrative
Agent shall promptly notify the Lenders and the Proposed Lenders of such final
allocation of such increase and such Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As conditions precedent to each
increase, (1) the Borrower shall deliver to the Administrative Agent a
certificate of a Responsible Officer dated as of the applicable Increase
Effective Date (i) certifying and attaching the resolutions adopted by the
Borrower authorizing such increase, and (ii) certifying that, before and after
giving effect to such increase, (A) the representations and warranties of the
Borrower contained in Article V of the Credit Agreement and the other Loan
Documents are true and correct on and as of such applicable Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to a different date, in which case they are true and correct as of such
earlier date, and (B) no Default or Event of Default exists, and (2) each
Proposed Lender that is becoming a Lender shall (A) be subject to the approval
of the Administrative

 

46



--------------------------------------------------------------------------------

Agent, each L/C Issuer and the Swing Line Lender, which approvals shall not be
unreasonably withheld or delayed, and (B) execute and deliver a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent, the L/C Issuer and the Borrower. The Borrower shall prepay any Loans
outstanding on such applicable Increase Effective Date (and pay any additional
amounts required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Loans ratable with the Pro Rata Shares arising from any nonratable
increase in the Commitments under this Section and in effect after giving effect
thereto.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

2.16 Defaulting Lender.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
not prohibited by applicable law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Voting Percentage and in Section
10.01

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise and including any amounts made available to the
Administrative Agent from that Defaulting Lender pursuant to Section 10.09
shall, following application by the Administrative Agent of any such payment by
or on behalf of the Borrower to the account of such Defaulting Lender with
respect to such Obligation paid (and in lieu of being distributed to such
Defaulting Lender pursuant to Section 2.12(a) or such other provision of this
Agreement applicable with respect to the distribution thereof), be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to any L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by a L/C Issuer (and after giving effect to Section 2.16(a)(iv) and
any Cash Collateral then held), to be held as Cash Collateral for such L/C
Issuer’s Fronting Exposure with respect to such Defaulting Lender in accordance
with Section 2.03(g); fourth, as the Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, or so long as the amount of the Cash Collateral at such time is equal
to the actual Fronting Exposure at such time, to substitute for and release to
the Borrower on a dollar-for-dollar basis, Cash Collateral previously provided
by the Borrower with respect to the applicable Defaulting Lender (subject to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the applicable L/C Issuer or the Swing Line Lender, as
applicable, and such substituted amounts otherwise satisfying the requirements
to constitute Cash Collateral hereunder); fifth, if so determined by the
Administrative Agent and the Borrower, to be held in an interest bearing deposit
account and released pro rata in order to (x) satisfy obligations of that
Defaulting Lender’s to fund Loans under this Agreement and (y) Cash
Collateralize the L/C Issuers’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with

 

47



--------------------------------------------------------------------------------

Section 2.03(g); sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuers or Swing Line Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuers or Swing Line
Lenders against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, to the payment of any
amounts owing to the Borrower hereunder or as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that, with respect to this clause
eighth, if (x) such payment is a payment of the principal amount of any Loans or
L/C Credit Extensions in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
4.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Credit Extensions owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or L/C Credit
Extensions owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments under the
applicable Facility without giving effect to Section 2.16(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) Each Defaulting Lender shall be entitled to receive a facility fee for any
period during which that Lender is a Defaulting Lender only to extent allocable
to the sum of (1) the outstanding principal amount of the Loans funded by it,
and (2) its Pro Rata Share of the stated amount of Letters of Credit for which
it has provided Cash Collateral pursuant to Section 2.03(g).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Share of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.03(g).

(C) With respect to any facility fee or Letter of Credit Fee not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender to the extent that such Defaulting
Lender’s participation in L/C Obligations or Swing Line Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to each L/C Issuer and Swing Line Lender, as applicable, the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting Lender,
and (z) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s

 

48



--------------------------------------------------------------------------------

Commitment) but only to the extent that such reallocation does not cause the
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, Cash Collateralize the
L/C Issuers’ and Swing Line Lender’s Fronting Exposure in accordance with the
procedures set forth in Section 2.03(g).

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender and each L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held pro rata by the Lenders in accordance with their Pro Rata Share
(without giving effect to Section 2.16(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c) Rights and Remedies against a Defaulting Lender. The Borrower may remove or
replace any Defaulting Lender in accordance with the procedures set forth in
Section 10.15 of this Agreement. The rights and remedies against, and with
respect to, a Defaulting Lender under this Section 2.16 are in addition to, and
cumulative and not in limitation of, all other rights and remedies that each of
the Administrative Agent, the L/C Issuers, the Lenders and the Borrower may, at
any time, have against, or with respect to, such Defaulting Lender.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Borrower or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Borrower or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

 

49



--------------------------------------------------------------------------------

(ii) If the Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Borrower or
the Administrative Agent shall withhold or make such deductions as are
determined by the Borrower or the Administrative Agent to be required based upon
the information and documentation it has received pursuant to subsection (e)
below, (B) the Borrower or the Administrative Agent shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with the Code, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes or Other Taxes, the sum payable by the Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, Lender or L/C Issuer,
as the case may be, receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications.

(i) Without limiting the provisions of subsection (a) or (b) above, the Borrower
shall, and does hereby, indemnify the Administrative Agent, each Lender and the
L/C Issuer, and shall make payment in respect thereof within 30 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by the
Borrower or the Administrative Agent or paid by the Administrative Agent, such
Lender or the L/C Issuer, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of any such payment or liability delivered to the Borrower by a Lender or the
L/C Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or the
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to the Borrower or the
Administrative Agent pursuant to subsection (e). Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement

 

50



--------------------------------------------------------------------------------

of, a Lender or the L/C Issuer, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender shall deliver to the Borrower and to the Administrative Agent,
at the time or times prescribed by applicable Laws or when reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.

(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter at the time or times prescribed
by applicable Laws or upon the reasonable request of the Borrower or the
Administrative Agent) executed originals of Internal Revenue Service Form W-9
(or successor form) or such other documentation or information prescribed by
applicable Laws or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent, as the case may
be, to determine that such Lender is not subject to backup withholding or to
determine whether or not such Lender is subject to information reporting
requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter at the time or times
prescribed by applicable Laws or upon the request of the Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:

 

51



--------------------------------------------------------------------------------

(1) executed originals of Internal Revenue Service Form W-8BEN (or successor
form) claiming eligibility for benefits of an income tax treaty to which the
United States is a party,

(2) executed originals of Internal Revenue Service Form W-8ECI (or successor
form),

(3) executed originals of Internal Revenue Service Form W-8IMY (or successor
form) and all required supporting documentation,

(4) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN (or successor
form), or

(5) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (iii), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

(iv) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, (B) in the event any form or certification
previously delivered by it pursuant to this Section 3.01(e) expires or becomes
obsolete or inaccurate in any respect or a Change in Law occurs requiring a
change in such previously delivered form or certification, deliver any such
other properly completed and executed form, certification or documentation as
may be required in order to confirm or establish the entitlement of such Lender
to an exemption from or a reduction in withholding Taxes with respect to
payments hereunder or under any other Loan Documents if such Lender continues to
be so entitled, and (C) in the event the Borrower is required to pay additional
amounts to or for the account of such Lender pursuant to

 

52



--------------------------------------------------------------------------------

Section 3.01(a) and (c), take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any jurisdiction that the Borrower
or the Administrative Agent make any withholding or deduction for taxes from
amounts payable to such Lender.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 3.01, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses incurred by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

3.02 Illegality. If any Lender determines that any Law enacted, construed or
announced after the Closing Date has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for any Lender or its applicable
Lending Office to make, maintain or fund Eurodollar Rate Loans, or materially
restricts the authority of such Lender to purchase or sell, or to take deposits
of, Dollars in the applicable offshore Dollar market, or to determine or charge
interest rates based upon the Eurodollar Rate, then, on notice thereof by such
Lender to the Borrower through the Administrative Agent, any obligation of such
Lender to make or continue Eurodollar Rate Loans or to convert Base Rate Loans
to Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period thereof, if such Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay interest on the amount so prepaid or converted. If any such Law,
or change therein, shall only affect a portion of such Lender’s obligations
under this Agreement which is, in the opinion of such Lender and the
Administrative Agent, severable from the remainder of this Agreement so that the
remainder of this Agreement may be continued in full force and effect without
otherwise affecting any of the obligations of the Administrative Agent, the
other Lenders or the Borrower, such Lender shall only declare its obligations
under that portion so terminated. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be disadvantageous to
such Lender.

3.03 Inability to Determine Rates. If the Administrative Agent determines in
connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof that (a) Dollar deposits are not being offered to banks in
the applicable offshore Dollar market for the applicable amount

 

53



--------------------------------------------------------------------------------

and Interest Period of such Eurodollar Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurodollar Rate for such Eurodollar Rate
Loan, or (c) the Eurodollar Rate for such Eurodollar Rate Loan does not
adequately and fairly reflect the cost to the Lenders of funding such Eurodollar
Rate Loan, the Administrative Agent will promptly notify the Borrower and all
Lenders. Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until the Administrative Agent revokes
such notice. Upon receipt of such notice, the Borrower may, without liability
for any attendant breakage costs, revoke any pending request for a Borrowing,
conversion or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Loans.

(a) If any Lender determines that as a result of any Change in Law, or such
Lender’s compliance therewith, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining Eurodollar Rate
Loans or (as the case may be) issuing or participating in Letters of Credit, or
a reduction in the amount received or receivable by such Lender in connection
with any of the foregoing (excluding for purposes of this subsection (a) any
such increased costs or reduction in amount resulting from (i) Taxes or Other
Taxes (as to which Section 3.01 shall govern), (ii) changes in the basis of
taxation of overall net income or overall gross income by the United States or
any foreign jurisdiction or any political subdivision of either thereof under
the Laws of which such Lender is organized or has its Lending Office, and
(iii) reserve requirements contemplated by Section 3.04(c)), then from time to
time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction.

(b) If any Lender determines that any Change in Law, or compliance by such
Lender (or its Lending Office) therewith, has the effect of reducing the rate of
return on the capital of such Lender or any corporation controlling such Lender
as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
(with a copy of such demand to the Administrative Agent), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender for such
reduction.

(c) The Borrower shall pay to each Lender, as long as such Lender shall be
required under regulations of the Board to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits,
additional costs on the unpaid principal amount of each Eurodollar Rate Loan
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Borrower shall have received at least 15
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender. If a Lender fails to give notice 15 days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable 15 days from receipt of such notice.

(d) Each Lender agrees that it will not claim, and that it shall not be entitled
to claim, from the Borrower the payment of any of the amounts referred to in
this Section 3.04 (i) if it is not generally claiming similar compensation from
its other similar customers in similar circumstances and (ii) unless the
relevant introduction or change affects all banks and other financial
institutions substantially similar to such Lender having regard to the size,
business activities and regulatory capital of such banks and other financial
institutions, but excluding differences based solely on the residency of Persons
controlling such banks or other financial institutions. In addition, each Lender
shall use its reasonable efforts to reduce the amount it requests pursuant to
Section 3.04, including using its reasonable efforts to not assign or transfer

 

54



--------------------------------------------------------------------------------

any Loan to any Person if such assignment or transfer would or would be likely
to increase the amount of such amounts payable; provided, however, such Lender
shall have no obligation to take or omit to take any action that such Lender in
its good faith judgment believes would be disadvantageous to it. Each amount
required to be paid to any Lender pursuant to this Section 3.04 shall be
accompanied by a certificate of the requisite Lender setting forth in reasonable
detail the amount owed, the basis therefor and the calculations in respect
thereto.

(e) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 90 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the introduction of Law or change in (or change in
interpretation of) Law giving rise to such increased costs or reductions is
retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof.

3.05 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time (which demand shall be accompanied by a
certificate of such demanding Lender setting forth in reasonable detail the
amount demanded, the bases therefor and the calculations in respect thereto),
the Borrower to whom the subject Loan was made shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan made to such
Borrower other than a Base Rate Loan or Daily Floating Eurodollar Rate Loan on a
day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan made to
the Borrower other than a Base Rate Loan or Daily Floating Eurodollar Rate Loan
on the date or in the amount notified by the Borrower; or

(c) any assignment of a Fixed Period Eurodollar Rate Loan on a day other than
the last day of the Interest Period as a result of a request by the Borrower
pursuant to Section 10.15;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Fixed Period
Eurodollar Rate Loan made by it at the Fixed Period Eurodollar Rate for such
Loan by a matching deposit or other borrowing in the London interbank eurodollar
market for a comparable amount and for a comparable period, whether or not such
Fixed Period Eurodollar Rate Loan was in fact so funded.

3.06 Matters Applicable to all Requests for Compensation.

(a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth in reasonable detail the
additional amount or amounts to be paid to it hereunder and such other
information as otherwise specified in this Article III shall be conclusive in
the absence of manifest error. In determining such amount, the Administrative
Agent or such Lender may

 

55



--------------------------------------------------------------------------------

use any reasonable averaging and attribution methods customarily used by it in
comparable circumstances.

(b) Upon any Lender’s making a claim for compensation under Section 3.01 or
3.04, the Borrower may remove or replace such Lender in accordance with Section
10.15.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Commitments and payment in full of all the other
Obligations.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of each Lender to
make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Borrower, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Administrative Agent and each Lender:

(i) an executed counterpart of this Agreement;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note,
each in a principal amount equal to such Lender’s Commitment;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of the secretary or an assistant secretary of the
Borrower, as the Administrative Agent may require to establish the identities of
and verify the authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which the Borrower is a party;

(iv) such evidence as the Administrative Agent may reasonably require to verify
that the Borrower is duly organized or formed, validly existing, in good
standing in the jurisdiction where organized;

(v) a certificate signed by a Responsible Officer certifying (A) that the
conditions specified in Sections 4.02(a) and 4.02(b) have been satisfied, and
(B) that there has been no event or circumstance since the date of the Audited
Financial Statements which has or could be reasonably expected to have a
Material Adverse Effect;

(vi) a certificate signed by a Responsible Officer certifying that the
commitments to lend under the Existing Credit Agreements have been or on the
Closing Date are being terminated and that all loans to the Borrower under the
Existing Credit Agreements have been or on the Closing Date are being repaid in
full;

(vii) an opinion of counsel to the Borrower addressed to the Administrative
Agent and each Lender; and

(viii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

 

56



--------------------------------------------------------------------------------

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
Attorney Costs of the Administrative Agent to the extent invoiced prior to or on
the Closing Date, plus such additional amounts of Attorney Costs as shall
constitute its reasonable estimate of Attorney Costs incurred or to be incurred
by it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension (other
than (i) a Loan Notice requesting only a conversion of Committed Loans to the
other Type, or a continuation of Eurodollar Rate Loans as the same Type or
(ii) a Swing Line Loan Notice requesting only a conversion of Swing Line Loans
to the other Type or continuation thereof as the same Type) is subject to the
following conditions precedent:

(a) The representations and warranties of the Borrower contained in Article V,
or which are contained in any Loan Document furnished by the Borrower at any
time under or in connection herewith, shall be true and correct on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to a different date, in which case they shall
be true and correct as of such date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01.

(b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants as set forth below:

5.01 Existence, Qualification and Power; Compliance with Laws.

(a) The General Partner is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and is qualified and is
in good standing as a foreign Person for the transaction of business in each
jurisdiction where its ownership, lease or operation of property or the

 

57



--------------------------------------------------------------------------------

conduct of its business requires such qualification and in which the failure so
to qualify could not reasonably be expected to have a Material Adverse Effect.

(b) The Borrower is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and is duly qualified and in
good standing as a foreign Person in each jurisdiction where its ownership,
lease or operation of property or the conduct of its business requires such
qualification and in which the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect. As of the Closing Date, the General
Partner is the sole general partner of, and owns a 2.0% general partner interest
in, the Borrower.

(c) The Operating Partnership is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and is duly
qualified and in good standing as a foreign Person for the transaction of
business in each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification and in which
the failure so to qualify could not reasonably be expected to have a Material
Adverse Effect. As of the Closing Date, the Operating Partnership’s general
partners are Enbridge Pipelines (Lakehead) L.L.C. and Enbridge Pipelines
(Wisconsin) Inc., each of which own a 0.0005% general partner interest in each
of the Series LH partnership interests of the Operating Partnership and the
Series AC partnership interests of the Operating Partnership.

(d) The Borrower has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to own its assets,
carry on its business, except where the failure to do so would not reasonable be
expected to have a Material Adverse Effect, and the Borrower has all requisite
power and authority to execute, deliver, and perform its obligations under the
Loan Documents to which it is a party.

(e) The Borrower is in compliance with all Laws, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
the Borrower of each Loan Document has been duly authorized by all necessary
corporate or other organizational action, and does not and will not (a) violate
the terms of any of the Borrower’s Organization Documents, (b) result in any
breach of, constitute a default under, or require, pursuant to the express
provisions thereof, the creation of any consensual Lien on the properties of the
Borrower under, any Contractual Obligation to which the Borrower is a party or
any order, injunction, writ or decree of any Governmental Authority to which the
Borrower or its property is subject, or (c) violate any Law, in each case with
respect to the preceding clauses (a) through (c), which would reasonably be
expected to have a Material Adverse Effect.

5.03 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority is
required to be obtained or made by the Borrower by any material statutory law or
regulation applicable to it as a condition to the execution, delivery or
performance by, or enforcement against, the Borrower of any Loan Document.

5.04 Binding Effect.

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by the Borrower. This Agreement
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, subject as to enforcement to bankruptcy,
insolvency, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

 

58



--------------------------------------------------------------------------------

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries and Unrestricted Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) together with the
footnotes thereto, reflect all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries and Unrestricted
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness in accordance with GAAP consistently applied
throughout the period covered thereby.

(b) The unaudited consolidated financial statements of the Borrower and its
Subsidiaries and Unrestricted Subsidiaries dated June 30, 2011, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of the Borrower and its Subsidiaries and Unrestricted Subsidiaries as
of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.

(c) Since the date of the Audited Financial Statements to the Closing Date,
there has been no event or circumstance that has, or could reasonably be
expected to have, a Material Adverse Effect.

5.06 Litigation. Except as specifically disclosed in Schedule 5.06, and matters
covered by insurance or indemnification agreements, as of the Closing Date,
there are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower after investigation, overtly threatened, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any of the Borrower’s Subsidiaries or Unrestricted Subsidiaries or
against any of their properties or revenues of which there is a reasonable
possibility of a determination adverse to such Person and which if determined
adversely, could have a Material Adverse Effect.

5.07 Ownership of Property; Liens. Each of the Borrower and its Material
Subsidiaries has good and defeasible title to, or valid leasehold interests in,
all material property necessary or used in the ordinary conduct of its business,
except for such defects in title as would not, individually or in the aggregate,
have a Material Adverse Effect. There is no Lien on any property of the Borrower
or any of its Subsidiaries, other than Liens permitted by Section 7.01.

5.08 Environmental Compliance. The Borrower and its Material Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof have reasonably concluded that, except
as specifically disclosed in Schedule 5.08, they: (a) to the best of their
knowledge, are in compliance with all applicable Environmental Laws, except to
the extent that any non-compliance would not reasonably be expected to have a
Material Adverse Effect; (b) to the best of their knowledge, are not subject to
any judicial, administrative, government, regulatory or arbitration proceeding
alleging the violation of any applicable Environmental Laws or that may lead to
claim for cleanup costs, remedial work, reclamation, conservation, damage to
natural resources or personal injury or to the issuance of a stop-work order,
suspension order, control order, prevention order or clean-up order, except to
the extent that any such proceeding would not reasonably be expected to have a
Material Adverse Effect; (c) to the best of their knowledge, are not subject to
any federal, state, local or foreign review, audit or investigation which may
lead to a proceeding referred to in (b) above; (d) have no actual knowledge that
any of their predecessors

 

59



--------------------------------------------------------------------------------

in title to any of their property and assets are the subject of any currently
pending federal, state, local or foreign review, audit or investigation which
may lead to a proceeding referred to in (b) above; (e) have not filed any notice
under any applicable Environmental Laws indicating past or present treatment,
storage or disposal of, or reporting a release or Hazardous Materials into the
environment where the circumstances surrounding such notice would reasonably be
expected to have a Material Adverse Effect; and (f) possess, and are in
compliance with, all approvals, licenses, permits, consents and other
authorizations which are necessary under any applicable Environmental Laws to
conduct their business, except to the extent that the failure to possess, or be
in compliance with, such authorizations would not reasonably be expected to have
a Material Adverse Effect.

5.09 Insurance. The properties of the Borrower and its Subsidiaries are
(a) insured with financially sound and reputable insurance companies or
(b) self-insured or otherwise insured in manner and scope that complies with the
applicable provisions of Section 6.07, as the case may be, and in each case, in
such amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or its Subsidiaries operate.

5.10 Taxes. The Borrower and its Subsidiaries and Unrestricted Subsidiaries have
filed all Federal, state and other material tax returns and reports required to
be filed, and have paid all Federal, state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon the
Borrower or its Subsidiaries or their properties, income or assets otherwise due
and payable, except (a) those which are being contested in good faith by
appropriate proceedings and for which adequate reserves have been provided in
accordance with GAAP, or (b) where failure to do so would not reasonably be
expected to have a Material Adverse Effect. The Borrower has no actual knowledge
of any proposed tax assessment from a Governmental Authority against it or any
of its Subsidiaries or Unrestricted Subsidiaries that would, if actually
imposed, have a Material Adverse Effect.

5.11 ERISA Compliance.

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other ERISA Events for which liability is reasonably expected
to occur, could reasonably be expected to result in a Material Adverse Effect.

5.12 Unrestricted Subsidiaries.

As of the Closing Date, the Borrower has no Unrestricted Subsidiaries.

5.13 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board), or extending credit
for the purpose of purchasing or carrying margin stock.

(b) Neither of the Borrower nor any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

5.14 Disclosure. As of the Closing Date, no statement, information, report,
representation, or warranty made by the Borrower in any Loan Document, when so
made (or if dated or otherwise specified therein, as of such date), or furnished
to the Administrative Agent, the L/C Issuer or any Lender by or at the direction
of the Borrower in connection with any Loan Document, when so furnished (or if
dated or otherwise specified therein, as of such date), contains any untrue
statement of a material fact or omits any

 

60



--------------------------------------------------------------------------------

material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid, or any Letter of Credit shall remain
outstanding, the Borrower shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent for further
distribution to each Lender, in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:

(a) within ten days after the Borrower files its Annual Report on Form 10-K with
the Securities Exchange Commission or, if earlier, 90 days after the end of each
fiscal year, a copy of the Borrower’s Form 10-K, which report shall include the
Borrower’s audited consolidated financial statements together with all notes
thereto, prepared in reasonable detail, and shall be accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing selected by the Borrower and reasonably acceptable to the Required
Lenders, which report and opinion shall be prepared in accordance with GAAP and
shall not be subject to any qualifications or exceptions as to the scope of the
audit nor to any qualifications and exceptions not reasonably acceptable to the
Required Lenders; provided that documents required to be delivered pursuant to
this subsection may be delivered electronically pursuant to Section 6.02(b); and

(b) within five days after the Borrower files a Quarterly Report on Form 10-Q
with the Securities Exchange Commission or, if earlier, 45 days after the end of
each of its first three quarters of each fiscal year, a copy of the Borrower’s
Form 10-Q, which report shall include the Borrower’s unaudited consolidated
financial statements, prepared in reasonable detail, certified by a Responsible
Officer of the Borrower as fairly presenting the Borrower’s consolidated
financial condition, results of operations and cash flows in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; provided that documents required to be delivered pursuant to this
subsection may be delivered electronically pursuant to Section 6.02(b).

6.02 Certificates; Other Information.

(a) Deliver to the Administrative Agent for further distribution to each Lender,
in form and detail reasonably satisfactory to the Administrative Agent and the
Required Lenders:

(i) within 90 days after the end of each fiscal year and within 45 days after
the end of each of Borrower’s first three quarters of each fiscal year, a duly
completed Compliance Certificate signed by a Responsible Officer of the
Borrower;

(ii) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the unit holders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower has filed with the Securities and
Exchange Commission under Section 13 or 15(d) of the Securities Exchange Act of
1934, and not otherwise required to be delivered to the Administrative Agent
pursuant hereto, in each case, (1) which are not confidential in nature, as
permitted by applicable Laws, as required by contractual restrictions not
entered into in contemplation of this Section 6.02(a)(ii), as permitted by
recognized principles of privilege or as otherwise

 

61



--------------------------------------------------------------------------------

determined in good faith by the Borrower, and (2) provided that documents
required to be delivered pursuant to this Section 6.02(a)(ii) shall be deemed
delivered on the date that such documents are publicly available on “EDGAR” or
other similar publicly accessible sources of which the Borrower provides written
notice to the Administrative Agent and the Lenders; and

(iii) promptly, such additional information regarding the business, financial or
partnership affairs of the Borrower or any Subsidiary or Unrestricted Subsidiary
as the Administrative Agent, at the request of any Lender, may from time to time
reasonably request.

(b) Documents required to be delivered pursuant to Section 6.01(a) or Section
6.02(a)(ii) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto, on the Borrower’s website on the Internet at the website address listed
on Schedule 10.02, and, in either case, notifies the Administrative Agent by
email of such posting or link; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent), whichever
date shall first occur. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(a)(i) to the Administrative
Agent. Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

(c) The Borrower hereby acknowledges that (i) the Administrative Agent and/or
the Arrangers will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and
(ii) certain of the Lenders (each, a “Public Lender”) may not wish to receive
material non-public information with respect to the Borrower or its securities
of any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. The Borrower
hereby agrees that so long as the Borrower is the issuer of any outstanding debt
or equity securities that are registered or issued pursuant to a private
offering or is actively contemplating issuing any such securities (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by so
marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.08); (y) all such Borrower Materials so
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and the Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.” Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC.”

 

62



--------------------------------------------------------------------------------

6.03 Notices.

Promptly notify the Administrative Agent and each Lender within 5 Business Days
after actual knowledge thereof by any Responsible Officer of the Borrower:

(a) of the occurrence of any Default or Event of Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;

(c) of the occurrence of any ERISA Event; and

(d) of any announcement by Moody’s or S&P of any change in a Debt Rating.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower or Subsidiary has taken and proposes to
take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement or other
Loan Document that have been breached.

6.04 Payment of Obligations. Pay, before the same shall become delinquent or in
default, its Indebtedness and tax liabilities (but excluding Indebtedness (other
than the Obligations) that is not in excess of $100,000,000), except where
(a) the validity or amount thereof is being contested in good faith and the
Borrower or the applicable Subsidiary shall have instituted appropriate
proceedings if required to so contest, (b) the Borrower or the applicable
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, or (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.

6.05 Preservation of Existence, Etc. Except in a transaction permitted by
Section 7.02 or pursuant to statutory conversions to another form of entity as
permitted by applicable Law, preserve, renew and maintain in full force and
effect its legal existence and good standing under the Laws of the jurisdiction
of its organization, except where the failure of a Subsidiary to do so
(individually or collectively with all such failures) could not reasonably be
expected to have a Material Adverse Effect; and take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary in
the normal conduct of its business and preserve or renew all of its registered
patents, trademarks, trade names and service marks, except where failure to do
so could not reasonably be expected to have a Material Adverse Effect.

6.06 Maintenance of Properties. Except where it will not have a Material Adverse
Effect, (a) maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted, and (b) use the standard of care
typical in the industry in the operation and maintenance of its facilities.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies, or through self-insurance, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons; provided, however, that notwithstanding the foregoing provisions
of this Section 6.07, the

 

63



--------------------------------------------------------------------------------

Borrower or any Subsidiary may effect worker’s compensation or similar insurance
in respect of operation in any state or other jurisdiction through any insurance
fund operated by such state or other jurisdiction or by causing to be maintained
a system or systems of self-insurance in accord with applicable Laws.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws applicable to it or to its business or property, except in such
instances in which (i) such requirement of Law is being contested in good faith
or a bona fide dispute exists with respect thereto or (ii) the failure to comply
therewith could not be reasonably expected to have a Material Adverse Effect.

6.09 Books and Records. Maintain proper books of record and account necessary to
prepare the financial statements required to be delivered pursuant to
Section 6.01 in accordance with GAAP.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent, the L/C Issuer and each Lender, at their respective
expense, and if the Borrower shall so request, then in the presence of a
Responsible Officer or an appointee of a Responsible Officer, to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, in each case, all at such reasonable times during normal
business hours, but unless an Event of Default exists, no more frequently than
once during each calendar year, upon reasonable advance notice to the Borrower
and subject to compliance with applicable safety standards, with contractual or
attorney-client privilege (as applicable) and non-disclosure agreements;
provided, however, that during an Event of Default, the Administrative Agent,
the L/C Issuer or any Lender (or any of their respective representatives or
independent contractors) may, without duplication of the efforts of the others,
do any of the foregoing at the reasonable expense of the Borrower at any time
during normal business hours.

6.11 Use of Proceeds.

Use the proceeds of the Credit Extensions to refinance the Existing Credit
Agreements, for working capital and for other general corporate purposes,
including, to the extent that on a pro forma basis the Borrower shall be in
compliance with Section 7.09, payment of amounts owing under Qualifying
Subordinated Indebtedness, in each case to the extent not in violation of any
Law or breach of the terms of this Credit Agreement.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid, or any Letter of Credit shall remain
outstanding, the Borrower shall not, nor shall it permit any Subsidiary to,
directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist, any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document or securing any Obligation in respect of
Letters of Credit or Swing Line Loans as contemplated by Section 2.03(g)(iii)
or;

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that the property covered thereby is
not increased and the principal amount of the Indebtedness thereby secured is
not increased, other than by the additional amount of premium, if any, and
accrued interest on such Indebtedness and reasonable expenses incurred in
connection therewith;

 

64



--------------------------------------------------------------------------------

(c) Liens for taxes not yet delinquent or which are being contested in good
faith and by appropriate proceedings, if adequate reserves with respect thereto
are maintained on the books of the applicable Person in accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(e) Liens incurred or pledges or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

(f) Liens incurred or deposits to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds (including surety and appeal bonds related to judgments only to
the extent permitted by clause (h) of this Section 7.01), performance bonds and
other obligations of a like nature incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar charges or
encumbrances which, in each case are granted, entered into or created in the
ordinary course of business of such Person;

(h) attachments or other Liens securing judgments for the payment of money not
constituting an Event of Default under Section 8.01 (h) or securing appeal or
other surety bonds related to such judgments;

(i) Liens pursuant to any Mortgage or Mortgage Note Agreement or any “Security
Document”, as that term is defined in the Mortgage Note Agreement;

(j) Liens on property not covered by any Mortgage securing obligations under
Swap Contracts, provided that the amount of such obligations shall not exceed at
any time an aggregate amount equal to one percent (1%) of Net Tangible Assets;

(k) Liens on (A) property or shares of equity interests of a Person that becomes
a Subsidiary after the Closing Date, or (B) Acquired Assets acquired by the
Borrower or a Subsidiary after the Closing Date, including any acquisition by
means of merger or consolidation with or into the Borrower or a Subsidiary which
is permitted by Section 7.02; provided (i) such Liens were in existence at the
time such Person becomes a Subsidiary or at the time of such acquisition of such
Acquired Assets, (ii) such Liens were not created in contemplation of the
acquisition of such Person or such Acquired Assets, (iii) such Liens do not
encumber property other than property owned by such Person or the Acquired
Assets then acquired, (iv) if, as a result of the acquisition, the Indebtedness
secured by such Liens is or becomes Indebtedness of the Borrower but not
Indebtedness of any Subsidiary, then the aggregate principal amount of
Indebtedness secured thereby shall not exceed the Incremental EBITDA of the
Acquired Subsidiary or such Acquired Assets;

(l) Liens on property or assets of any Subsidiary securing Indebtedness of such
Subsidiary owing to the Borrower; and

(m) in addition to Liens permitted by the foregoing clauses (a) through (l),
other Liens securing Indebtedness, provided that in no event will the aggregate
unpaid principal amount of Indebtedness secured by such other Liens exceed at
any time an amount equal to 15% of Net Tangible Assets.

 

65



--------------------------------------------------------------------------------

7.02 Mergers; Sale of Assets. Neither Borrower nor any Material Subsidiary shall
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or sell, transfer, lease (as a lessor) or
otherwise dispose of (in one transaction or in a series of related transactions)
all (or substantially all) of its assets, or all or substantially all of the
stock of or other equity interest in any of its Subsidiaries (in each case,
whether now owned or hereafter acquired), unless: (i) at the time thereof and
immediately after giving effect thereto no Default or Event of Default shall
have occurred and be continuing, and (ii) if the Borrower is involved in any
such transaction, it is the surviving or resultant entity or the recipient of
any such sale, transfer, lease or other disposition of assets, and if one or
more Material Subsidiaries is involved in any such transaction (and Borrower is
not), a Material Subsidiary is the surviving or resultant entity or the
recipient of any such sale, transfer, lease or other disposition of assets;
provided, however, that in no event shall any such merger, consolidation, sale,
transfer, lease or other disposition whether or not otherwise permitted by this
Section 7.02 have the effect of releasing the Borrower from any of its
obligations and liabilities under this Agreement.

7.03 Distributions. During the existence of a Default which would become an
Event of Default under clause (a), (f), or (g) of Section 8.01 or a Default
under Section 8.01(b) or 8.01(c) as a result of a breach of Section 7.09 or an
Event of Default, the Borrower will not declare, pay or make any Distribution
(in cash, property or obligations) on any interests (now or hereafter
outstanding) in the Borrower or apply any of its funds, property or assets to
the purchase of any partnership interests in the Borrower; provided that if the
Borrower has declared a Distribution when no Default which would become an Event
of Default under clause (a), (f), or (g) of Section 8.01 or a Default under
Section 8.01(b) or 8.01(c) as a result of a breach of Section 7.09 or Event of
Default exists, it shall be permitted to pay that Distribution even if such
Default or Event of Default exists on the corresponding payment date unless on
such payment date and prior to the making of such Distribution, the Borrower has
knowledge that the maturity of all outstanding Obligations has been accelerated
pursuant to Section 8.02.

7.04 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or, if substantially different
therefrom, not permitted by the Borrower’s partnership agreement.

7.05 Transactions with Affiliates. Enter into any material transaction with any
Affiliate of Borrower except upon fair and reasonable terms that are no less
favorable than those which might be obtained in arm’s-length transactions with a
Person that is not an Affiliate; provided, that such limitations shall not apply
to any transaction among the Borrower, the Borrower’s Subsidiaries, the General
Partner, the General Partner’s Subsidiaries, and the Delegate (in its capacity
as such), to subordinated loans (including Qualifying Subordinated Indebtedness)
from an Affiliate to the Borrower, or to a transaction between the Borrower or
any of its Subsidiaries and an Affiliate if such transaction has been approved
by the Conflicts Committee of the Board of Directors of the Delegate; provided,
that notwithstanding the foregoing, the Borrower shall not purchase or prepay
any Qualifying Subordinated Indebtedness unless after giving effect to such
purchase or payment, the Borrower is in compliance with Section 7.09 and such
purchase or payment will not result in a Default or an Event of Default. For
purposes of clarification of the foregoing, the parties acknowledge that the
limitations contained in this Section 7.05 shall not limit the Delegate’s
authority to act or take actions on behalf of the General Partner.

7.06 Burdensome Agreements. Enter into any material Contractual Obligation that
by its express terms prohibits the Borrower or any Subsidiary or Unrestricted
Subsidiary to create, incur, assume or suffer to exist Liens on any material
property of such Person to secure the Obligations; or enter into any agreement
(other than agreements of the type permitted by any of clauses (a) through
(i) of the definition of Intercompany Restrictions) restricting the ability of
any Subsidiary to make any payments, directly or indirectly, to the Borrower or
a Material Subsidiary by way of distributions, loans, advances, repayments of
loans or advances, reimbursements of management and other intercompany charges,
expenses and accruals or other returns on investments, or any other agreement or
arrangement which

 

66



--------------------------------------------------------------------------------

restricts the ability of any Subsidiary to make any payment, directly or
indirectly to the Borrower or a Material Subsidiary.

7.07 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the Board) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.08 Unrestricted Subsidiaries.

(a) Neither the Borrower nor any Restricted Subsidiary may guaranty or otherwise
become liable in respect of any Indebtedness or other obligations of, grant any
Lien on any of its property to secure any Indebtedness of or other obligation
of, or provide any other form of credit support to, any Unrestricted Subsidiary,
provided however that the Borrower or a Restricted Subsidiary may grant a Lien
on the equity interests of an Unrestricted Subsidiary to secure Indebtedness of
such Unrestricted Subsidiary.

(b) No Unrestricted Subsidiary may, directly or indirectly, (i) make any loans
or advances in the Borrower or any Restricted Subsidiary, or (ii) hold any
equity interests in the Borrower or any Restricted Subsidiary, excluding any
investment in a public fund which holds securities of or otherwise makes
investments in the Borrower or any Restricted Subsidiary.

7.09 Consolidated Leverage Ratio. As of the end of each applicable four-quarter
period, the Borrower shall maintain a ratio of (a) (i) Consolidated Funded Debt
plus, without duplication, (ii) the principal amount of Funded Debt owed by the
Borrower to Subsidiaries which does not constitute Qualifying Subordinated
Indebtedness, to (b) Pro Forma EBITDA of no greater than (1) during an
Acquisition Period, 5.50 to 1.00, and (2) during any period other than an
Acquisition Period, 5.00 to 1.00; provided, that if at the end of any such
applicable four-quarter period the Borrower shall not have maintained such
ratio, the Borrower will have a period of 30 days following the later of the
date a Responsible Officer of the Borrower has knowledge that such ratio has not
been satisfied at the end of such period and 30 days following the end of such
period, to cure such failure on a pro forma basis by satisfying the following
clauses (i) or (ii), or any combination of such clauses, by (i) obtaining an
equity contribution which qualifies as equity under GAAP or (ii) incurring
Qualifying Subordinated Indebtedness in a sufficient amount that (y) had the
Borrower had such additional equity or Qualifying Subordinated Indebtedness
proceeds, or a combination of both, at or prior to the end date of such
applicable four-quarter period, and (z) had such amount been included in, and
increased, Pro Forma EBITDA with respect to such applicable four-quarter period,
the Borrower would have been in compliance with this Section 7.09 for such
four-quarter period and, if the Borrower obtains such equity or such Qualifying
Subordinated Indebtedness proceeds, or any combination thereof, during such cure
period, but in no event shall such period end later than 60 days following the
end of the corresponding ending four-quarter period, then it will be deemed to
be in compliance with this Section 7.09 as of the end of such four quarter
period.

7.10 Indebtedness of Non-OLP Subsidiaries. As of the end of each fiscal quarter,
the aggregate amount of Indebtedness of the Non-OLP Subsidiaries (other than
Non-OLP Inter-Company Indebtedness) shall not exceed an amount (the “Non-OLP
Indebtedness Limitation”) equal to 0.5 times Non-OLP Pro Forma EBITDA for the
four quarters then ended; provided, that to the extent that such Indebtedness of
the Non-OLP Subsidiaries does exceed the Non-OLP Indebtedness Limitation (the
amount of such excess being referred to this Section 7.10 as “excess
Indebtedness”) at quarter-end, the Non-OLP Subsidiaries may cure such excess
Indebtedness by satisfying the following clause (i) or clause (ii), or any
combination of such clauses, within 30 days following the later of the date a
Responsible Officer has knowledge of such non-compliance and 30 days following
the end of such quarter (but in no

 

67



--------------------------------------------------------------------------------

event shall the cure period extend beyond the date that is 60 days after the end
of such quarter) (i) by receiving an infusion of cash or cash equivalents in an
amount that (when added to all other cash and cash equivalents then being held
by Non-OLP Subsidiaries pursuant to this Section 7.10) equals such excess
Indebtedness (or portion thereof cured pursuant to this clause (i)), which cash
or cash equivalents shall be held by Non-OLP Subsidiaries until the calculation
is done pursuant to this Section 7.10 at the end of the next quarter, or (ii) by
reducing the aggregate outstanding amount of Indebtedness of the Non-OLP
Subsidiaries by an amount equal to such excess Indebtedness less the amount of
cash or cash equivalents infused for such quarter-end pursuant to the preceding
clause (i), if any. If the Non-OLP Subsidiaries so timely cure such excess
Indebtedness by making such infusion or reduction, or both as applicable, the
Non-OLP Subsidiaries shall be deemed to be in compliance with this Section 7.10
as of such quarter-end date.

7.11 Indebtedness of the Operating Partnership and the Operating Partnership
Subsidiaries. As of the end of each fiscal quarter, the aggregate amount of
Indebtedness of the Operating Partnership and the Operating Partnership
Subsidiaries (other than OLP Inter-Company Indebtedness) shall not exceed an
amount (the “OLP Indebtedness Limitation”) equal to 60% of the outstanding
consolidated capitalization (calculated without regard to noncash adjustments to
equity) of the Operating Partnership and the Operating Partnership Subsidiaries
as of such quarter-end date; provided, that to the extent that outstanding
Indebtedness of the Operating Partnership and the Operating Partnership
Subsidiaries (other than OLP Inter-Company Indebtedness) does exceed the OLP
Indebtedness Limitation (the amount of such excess being referred to this
Section 7.11 as “excess Indebtedness”) at quarter-end, the Operating Partnership
and the Operating Partnership Subsidiaries may cure such excess Indebtedness by
satisfying the following clause (i) or clause (ii), or any combination of such
clauses, within 30 days following the later of the date a Responsible Officer
has knowledge of such non-compliance and 30 days following the end of such
quarter (but in no event shall the cure period extend beyond the date that is 60
days after the end of such quarter): (i) by receiving an infusion of cash or
cash equivalents in an amount that (when added to all other cash and cash
equivalents then being held by the Operating Partnership and the Operating
Partnership Subsidiaries pursuant to this Section 7.11) equals such excess
Indebtedness (or portion thereof cured pursuant to this clause (i)), which cash
or cash equivalents shall be held by the Operating Partnership and the Operating
Partnership Subsidiaries until the calculation is done pursuant to this Section
7.11 at the end of the next quarter, or (ii) by reducing the aggregate
outstanding amount of Indebtedness of the Operating Partnership and the
Operating Partnership Subsidiaries by an amount equal to such excess
Indebtedness less the amount of cash or cash equivalents infused for such
quarter-end pursuant to the preceding proviso, if any. If the Operating
Partnership and the Operating Partnership Subsidiaries so timely cure such
excess Indebtedness by making such infusion or reduction, or both as applicable,
the Operating Partnership and the Operating Partnership Subsidiaries shall be
deemed to be in compliance with this Section 7.11 as of such quarter-end date.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any L/C Obligation, or
(ii) within five Business Days after the same becomes due, any interest on any
Loan or on any L/C Obligation, or any facility or other fee due hereunder, or
any other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower shall fail to perform, observe or comply
with any term, covenant or agreement contained in any of Section 6.03 or 6.11 or
Article VII; or

 

68



--------------------------------------------------------------------------------

(c) Other Defaults. The Borrower fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed, and such failure or
refusal continues for 30 days after the earlier of (i) the Borrower obtaining
knowledge of such failure or refusal and (ii) the Borrower being notified of
such failure or refusal by the Administrative Agent, the L/C Issuer or any
Lender; or

(d) Representations and Warranties. Any representation or warranty made or
deemed made by the Borrower herein, in any other Loan Document, or in any
document delivered by it in connection herewith or therewith proves to have been
incorrect in any material respect when made or deemed made.

(e) Cross-Default. (i) The Borrower or any Subsidiary other than, for the
avoidance of doubt, an Unrestricted Subsidiary (A) fails to make any payment of
principal or interest or premium, if any, when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise), inclusive of
any grace, extension, forbearance or similar period, in respect of any
Indebtedness having an aggregate principal amount (including undrawn or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $100,000,000, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, for a period beyond the
applicable grace, cure, extension, forbearance or other similar period the
effect of which default or other event is to cause such Indebtedness to be
demanded or to become due or required to be repurchased or redeemed
(automatically or otherwise) prior to its stated maturity, or such Guarantee
Obligation to become payable; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Borrower or any
Subsidiary other than, for the avoidance of doubt, an Unrestricted Subsidiary is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which the Borrower or any
Subsidiary other than, for the avoidance of doubt, an Unrestricted Subsidiary is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Borrower or such Subsidiary other than, for the avoidance of
doubt, an Unrestricted Subsidiary as a result thereof is greater than
$100,000,000; or

(f) Insolvency Proceedings, Etc. The Borrower or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts. The Borrower or any Material Subsidiary becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due as provided in Title 11 of the United States Bankruptcy Code; or

(h) Judgments. There is entered against the Borrower or any Material Subsidiary
a final judgment or order for the payment of money in an aggregate amount
exceeding $100,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage or third-party
indemnity or similar agreements as to which the indemnitor (or similar party if
applicable) does not dispute coverage), and (A) enforcement proceedings upon
assets of the Borrower or any Material Subsidiary are lawfully commenced by any
creditor upon such judgment, or (B) there is a period of 30 consecutive days
after the entry of such judgment during which a discharge, stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or

 

69



--------------------------------------------------------------------------------

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower or any Subsidiary of the Borrower under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of $100,000,000, or (ii) the Borrower or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$100,000,000; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than the agreement of all the
Lenders or satisfaction in full of all the Obligations, ceases to be in full
force and effect, or is declared by a court of competent jurisdiction to be null
and void, invalid or unenforceable in any respect; or the Borrower denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is then
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders,

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of any event specified in subsection
(f) or (g) of Section 8.01 with respect to the Borrower, the obligation of each
Lender to make Loans and any obligation of the L/C Issuer to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent, the L/C
Issuer or any Lender.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders and the L/C Issuers hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this

 

70



--------------------------------------------------------------------------------

Article, other than the provisions of Section 9.06 which provide for the consent
of the Borrower, are solely for the benefit of the Administrative Agent, the
Lenders and the L/C Issuers, and the Borrower shall not have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv)

 

71



--------------------------------------------------------------------------------

the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation or Removal of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, each L/C Issuer and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States, subject to the
consent of the Borrower at all times other than during the existence of an Event
of Default (such consent not to be unreasonably withheld or delayed). If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may on behalf of the Lenders and each L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice on
the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender, the
Required Lenders may, to the extent not prohibited by applicable law, by notice
in writing to the Borrower and such Person remove such Person as Administrative
Agent and, in consultation with the Borrower, appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then the Administrative
Agent being removed may on behalf of the Lenders and each L/C Issuer, appoint a
successor Administrative Agent from the remaining Lenders;

 

72



--------------------------------------------------------------------------------

provided that if the Administrative Agent shall notify the Lenders that no
qualifying Person has accepted such appointment, then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or any L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and each L/C Issuer directly, until
such time as a successor Administrative Agent is appointed as provided for above
in this Section 9.06. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent, and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Sections 10.04 and 10.05 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

(d) Any resignation or removal of Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as an L/C Issuer
and the Swing Line Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and L/C
Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
L/C Issuer also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Arrangers or other agents listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 

73



--------------------------------------------------------------------------------

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower, the Administrative Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and 2.03(j), 2.09, 10.04 and 10.05) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09,
10.04 and 10.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or L/C Issuer to authorize
the Administrative Agent to vote in respect of the claim of any Lender or L/C
Issuer in any such proceeding.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Borrower and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other

 

74



--------------------------------------------------------------------------------

amounts payable hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby; provided, however, that only
the consent of the Required Lenders shall be necessary to amend the definition
of “Default Rate” or to waive any obligation of the Borrower to pay interest at
the Default Rate; or

(d) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(iv) each of the Fee Letters may be amended, or rights or privileges thereunder
waived, in a writing executed only by the respective parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended, nor the
principal amount of any Loan or any interest thereon, or any other amounts
payable hereunder owed to such Defaulting Lender be reduced or the date for
payment thereof be extended, without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender.

10.02 Notices and Other Communications; Electronic Communication.

(a) Notices and Other Communications; Facsimile Copies. Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, an L/C Issuer, or the Swing
Line Lender: to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02;

(ii) in the case of notices by the Administrative Agent, an L/C Issuer, or the
Swing Line Lender to a Lender: to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire;
and

(iii) in the case of notices by the Borrower to a Lender, an L/C Issuer or the
Swing Line Lender: c/o the Administrative Agent, at the address, telecopier
number, electronic mail address or telephone number specified for the
Administrative Agent on Schedule 10.02.

 

75



--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or L/C Issuer pursuant to Article II if
such Lender or L/C Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT-RELATED PERSONS (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any Agent-Related Person have any
liability to the Borrower, any Lender, any L/C Issuer or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent-Related Person have
any liability to the Borrower, any Lender, any L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuers, and the Swing Line Lender may change its address, telecopier,
e-mail address or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each Lender may change its
address, telecopier, e-mail address or telephone number for notices and other
communications hereunder by notice to the Borrower, the Administrative Agent,
each L/C Issuer, and the Swing Line Lender. In addition, each Lender agrees to
notify the Administrative Agent from time to time

 

76



--------------------------------------------------------------------------------

to ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(e) Effectiveness of Electronic Copies of Loan Documents and Signatures. This
Agreement and the other Loan Documents (including any amendment or other
modification and any waiver or consent) and any executed signature pages hereto
or thereto may be delivered by facsimile or other electronic (i.e., “pdf” or
“tif”) imaging means. The effectiveness of any such documents and signatures
shall, subject to applicable Law, have the same force and effect as
manually-signed originals and shall be binding on the Borrower, the
Administrative Agent and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any document or signature delivered by
facsimile or other electronic imaging means.

(f) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices and Swing Line Loan Notices if immediately followed by a
corresponding Loan Notice in writing) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent or the L/C Issuer to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein or therein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

10.04 Attorney Costs, Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent and the L/C Issuer for all costs and expenses
incurred in connection with the development, preparation, negotiation and
execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, and (b) to pay or
reimburse the Administrative Agent, the L/C Issuer and each Lender for all costs
and expenses incurred in connection with the enforcement, attempted enforcement,
or preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs;

 

77



--------------------------------------------------------------------------------

provided, however, that the Borrower shall not be required to reimburse a
Defaulting Lender or its Related Parties for, and neither a Defaulting Lender
nor any of its Related Parties shall be entitled to be reimbursed for, any costs
and expenses incurred by or on behalf of such Defaulting Lender or any of its
Related Parties in effecting its cure from being a Defaulting Lender or the
replacement or removal of such Defaulting Lender hereunder, or matters
incidental to any of the foregoing. The foregoing costs and expenses shall
include all search, filing, recording, title insurance and appraisal charges and
fees and taxes related thereto, and other out-of-pocket expenses incurred by the
Administrative Agent or the L/C Issuer, as the case may be, and the cost of
independent public accountants and other outside experts retained by the
Administrative Agent, the L/C Issuer or any Lender. The agreements in this
Section shall survive the termination of the Commitments and repayment of all
the other Obligations.

10.05 Indemnification by the Borrower; Reimbursement and Indemnification by
Lenders.

(a) The Borrower shall indemnify each Agent-Related Person, each Lender and each
L/C Issuer, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (other than the Administrative Agent, any L/C Issuer, any Lender or
the Swing Line Lender) arising out of, or relating to, (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, or the consummation of the
transactions contemplated hereby or thereby, the relationship of the Borrower,
the Administrative Agent, the L/C Issuers and the Lenders under this Agreement,
or, in the case of the Administrative Agent and its Related Parties only, the
administration of this Agreement and the other Loan Documents; (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by an L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower, and regardless of
whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are caused by such Indemnitee’s own gross
negligence, breach in bad faith under any Loan Document, willful misconduct or
knowingly unlawful conduct, or that are incurred by an Indemnitee that is a
Defaulting Lender and such losses, claims, damages, liabilities or related
expenses are proximately cause by conduct, acts or omissions described in
clauses (a), (b), or (c) of the definition of “Defaulting Lender,” or for any
loss asserted against it by another Indemnitee.

As used in this Section 10.05, the following terms having the meanings set forth
below:

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

78



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

(b) Reimbursement and Indemnification by Lenders.

(i) Each Lender severally agrees to indemnify upon demand the Administrative
Agent, each L/C Issuer and each Related Party (each such Person being called an
“Agent/Issuer-Related Indemnitee”) (to the extent not reimbursed by or on behalf
of the Borrower and without limiting the obligations of the Borrower to do so),
pro rata, according to each such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) and hold harmless each Agent/Issuer-Related Indemnitee from and against
any and all losses, claims, damages, liabilities and related expenses (including
Attorney Costs), incurred by or against the Administrative Agent or an L/C
Issuer acting in its capacity as such, or incurred by or against any Related
Party of any of the foregoing acting for the Administrative Agent or an L/C
Issuer in connection with such capacity, arising out of or relating to (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, or the consummation of
the transactions contemplated hereby or thereby, the relationship of the
Borrower, the Administrative Agent, the L/C Issuers, and the Lenders under this
Agreement, or the administration of this Agreement and the other Loan Documents;
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by an L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower, and
regardless of whether any Agent/Issuer-Related Indemnitee is a party thereto, IN
ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE AGENT/ISSUER-RELATED
INDEMNITEE (all of the foregoing, collectively, “Indemnified Liabilities”);
provided however that no Lender shall be liable for the payment to an
Agent/Issuer-Related Indemnitee of any portion of such Indemnified Liabilities
resulting from any such Person’s gross negligence, willful misconduct or
knowingly unlawful conduct; and provided, further, that no action taken by the
Administrative Agent in accordance with the directions of the Required Lenders
shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section.

(ii) Without limitation of the foregoing, to the extent that the Borrower for
any reason fails to indefeasibly pay any amount required under Section 10.04 or
subsection (a) of this Section 10.05 to be paid by it to an Agent/Issuer-Related
Indemnitee, each Lender severally agrees to pay to such Agent/Issuer-Related
Indemnitee such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative

 

79



--------------------------------------------------------------------------------

Agent or an L/C Issuer in its capacity as such, or against any Related Party of
any of the foregoing acting for the Administrative Agent or L/C Issuer in
connection with such capacity.

(iii) The obligations of the Lenders under this subsection (b) are subject to
the provisions of Section 2.12(f).

(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, neither the Borrower nor any Indemnitee shall assert, and each
of them hereby waives, any claim against any of the other of them, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof; provided
however that the foregoing limitation shall not be deemed to impair or affect
the indemnification obligations of the Borrower under this Agreement to the
extent such indemnification obligations are with respect to losses, claims,
damages, liabilities and related expenses (including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee) incurred by any
Indemnitee or asserted against any Indemnitee by any Person that is neither an
Indemnitee nor the Borrower. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction;
provided that this sentence shall not be deemed to limit an Indemnitee’s
obligations in Section 10.08.

(d) Payments. All amounts due from the Borrower under Section 10.04 or this
Section 10.05 shall be payable not later than thirty Business Days after demand
therefor and the Borrower’s receipt of (i) the requesting Person’s certification
that it is owed amounts under Section 10.04 or Section 10.05(a), as the case may
be, and the basis thereof, and (ii) reasonably detailed invoices or statements
relating thereto.

(e) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, an L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.06 Payments Set Aside. To the extent that the Borrower makes a payment to the
Administrative Agent, an L/C Issuer or any Lender, or the Administrative Agent,
an L/C Issuer or any Lender exercises its right of set-off, and such payment or
the proceeds of such set-off or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, an L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent or the L/C Issuer, as the case may be, upon demand its applicable share of
any amount so recovered from or repaid by the Administrative Agent or the L/C
Issuer, as the case may be, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of the Lenders under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

80



--------------------------------------------------------------------------------

10.07 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to an Eligible Assignee that is a Lender, an Affiliate of a Lender,
or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consent (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans.

 

81



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment, or (2) such assignment is to (x) a
Lender, (y) an Affiliate of a Lender that is financially capable of performing
the obligations of a Lender under this Agreement or (z) an Approved Fund that is
financially capable of performing the obligations of a Lender under this
Agreement and that agrees with the assignor to be bound by the Assignee
Conditions;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;

(C) the consent of each L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment of Commitments.

The Administrative Agent shall not have any responsibility to ensure compliance
with, or to inquire as to whether an assignee is in compliance with, the
requirement set forth in Section 10.07(b)(iii)(A) as to financial capacity or
the requirement set forth in Section 10.07(b)(iii)(A) that the assignee agree to
be bound by the Assignee Conditions, and responsibility for compliance with such
requirements shall be the responsibility of the assigning Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500, which amount shall not
be for the account of, or reimburseable from, directly or indirectly, the
Borrower except as otherwise provided in Section 10.15; provided, however, that
the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) No Assignment to Defaulting Lenders. No such assignment shall be made to
any Defaulting Lender or any of its Subsidiaries or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause.

 

82



--------------------------------------------------------------------------------

(viii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. If the assigning Lender holds a Note and
has assigned all of its Commitment, it shall promptly deliver such Note to the
Borrower marked “Cancelled” or sign a lost note affidavit (which shall include
customary indemnification of the Borrower) with respect thereto (provided
however that, notwithstanding herein to the contrary, failure to do so will not
affect the validity of such assignment). Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, each L/C Issuer and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice, and the
Administrative Agent shall provide a copy of the Register upon the Borrower’s or
such Lender’s request.

 

83



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, any L/C Issuer or the Administrative Agent, sell
participations to any Person (other than a natural person, a Defaulting Lender
or any of their Affiliates, or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, each L/C Issuer and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations therein, including the requirements under Section 3.01(e) (it being
understood that the documentation required under Section 3.01(e) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.

(f) Certain Pledges. Any Lender may at any time assign, pledge or grant a
security interest in all or any portion of its rights under this Agreement
(including under its Notes, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto; and provided, further, all costs, fees and
expenses related to, or in connection with, any such pledge or grant shall be
for the sole account of such Lender.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time a
Lender that is an L/C Issuer, and/or the Swing Line Lender, assigns all of its
Commitment and Loans pursuant to subsection (b) above, such assigning Lender
may, (i) upon 30 days’ notice to the Borrower and the Lenders, resign as an L/C
Issuer and/or (ii) upon 30 days’ notice to the Borrower, resign as Swing Line
Lender. In the event of any such resignation as an L/C Issuer or Swing Line
Lender, the Borrower shall be entitled to appoint from among the Lenders

 

84



--------------------------------------------------------------------------------

one or more successor L/C Issuers or Swing Line Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of the resigning L/C Issuer or Swing Line Lender. If a
Lender resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Committed Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If a Lender resigns as Swing
Line Lender, it shall retain all the rights of the Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Base Rate Committed Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, and acceptance by such
successor of such appointment, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the resigning
L/C Issuer or Swing Line Lender, as the case may be, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to the resigning L/C Issuer to effectively assume the obligations
of the resigning L/C Issuer, with respect to such Letters of Credit.

10.08 Confidentiality. Each of the Administrative Agent, L/C Issuer, Swing Line
Lender and the Lenders (on behalf of itself and each of its Affiliates or its
other Related Parties, and each of its and their directors, officers, agents,
attorneys, employees and representatives) agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ and other Related Parties’, directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to (and
will agree to) keep such Information confidential on the terms provided in this
Section); (b) to the extent requested by any regulatory authority; (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process (and each such case, such Person shall endeavor to notify the
Borrower of such occurrence as soon as reasonably possible following the service
of any such process on such Person); (d) to any other party to this Agreement;
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any Eligible Assignee of or Participant
in, or any prospective Eligible Assignee of or Participant in, any of its rights
or obligations under this Agreement or (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any credit derivative,
credit insurance transaction, or other substantially similar transaction
relating to the obligations of the Borrower, in each case, provided that each
such Person first agrees to hold, and cause to be held, such Information in
confidence on the terms provided in this Section and such Person is not a
competitor or Affiliate thereof of the Borrower or any of its Subsidiaries that
is engaged in the storage, transportation and/or distribution of hydrocarbons as
its primary business (and each Lender may rely on such Person’s representation
as to the same); (g) with the consent of the Borrower; (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Borrower; or (i) to the
National Association of Insurance Commissioners or any other similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s or its Affiliates’ investment portfolio in
connection with ratings issued with respect to such Lender or its Affiliates.
For the purposes of this Section, “Information” means all information received
from the Borrower relating to the Borrower or its business, available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
in writing at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have

 

85



--------------------------------------------------------------------------------

complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders, the Swing Line Lenders and the
L/C Issuers acknowledges that (a) the Information may include material
non-public information concerning the Borrower or a Subsidiary, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.

10.09 Set-off. In addition to any rights and remedies of the Lenders provided by
law, upon the occurrence and during the continuance of any Event of Default,
each Lender is authorized at any time and from time to time, without prior
notice to the Borrower, any such notice being waived by the Borrower to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Lender to or for the credit or
the account of the Borrower against any and all Obligations then due and owing
to such Lender; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.

10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum amount, or be computed at a rate
that exceeds the maximum rate, of non-usurious interest permitted by applicable
Law (the “Maximum Rate”). If the Administrative Agent, any L/C Issuer, the Swing
Line Lender or any Lender shall contract for, charge, receive, reserve or take
interest in an amount or at a rate that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower, and in no event shall the Borrower
or any other Person ever be liable for unearned interest or ever be required to
pay interest in excess of the Maximum Rate. In determining whether the interest
contracted for, charged, received, reserved or taken by the Administrative
Agent, any L/C Issuer, the Swing Line Lender or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations. If the Laws of the State of Texas are applicable for purposes of
determining the “Maximum Rate”, then that term means the “indicated rate
ceiling” from time to time in effect under Chapter 303 of the Texas Finance
Code. The Borrower agrees that Chapter 346 of the Texas Finance Code does not
apply to any Borrowing.

10.11 Counterparts. This Agreement may be executed in one or more counterparts
and by the different parties hereto on separate counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

10.12 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the

 

86



--------------------------------------------------------------------------------

provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent, the L/C
Issuer or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement. Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

10.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent, the L/C Issuers and each Lender, regardless of any
investigation made by the Administrative Agent, the L/C Issuers or any Lender or
on their behalf and notwithstanding that the Administrative Agent, the L/C
Issuers or any Lender may have had notice or knowledge of any Default or Event
of Default at the time of any Credit Extension.

10.14 Severability. Any provision of this Agreement and the other Loan Documents
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions thereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

10.15 Replacement and Removal of Lenders. (a) If (1) any Lender is a Defaulting
Lender; or (2) the Borrower has a right to remove or replace a Lender pursuant
to Section 2.14(a) or Section 3.06(b) or under any other circumstances set forth
in this Agreement providing that the Borrower shall have the right to remove or
replace a Lender as a party to this Agreement, the Borrower may, upon notice to
such Lender and the Administrative Agent, (i) remove such Lender by terminating
such Lender’s Commitment or (ii) replace such Lender by causing such Lender to
assign its Commitment (without payment by such Lender of any assignment fee)
pursuant to Section 10.07(b) to one or more other Lenders or Eligible Assignees
procured by the Borrower; provided, however, that if the Borrower elects to
exercise such right with respect to any Lender pursuant to Section 3.06(b), it
shall be obligated to remove or replace, as the case may be, all Lenders that
have made similar requests for compensation pursuant to Section 3.01 or Section
3.04. As a condition to the effectiveness of any such assignment or termination:

(w) in the event of an assignment of a Lender’s Commitment, (i) the Borrower
shall pay in full the assignment fee specified in Section 10.07(b)(iv) unless
otherwise paid by the replacement Lender or waived by the Administrative Agent,
and (ii) the assigning Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees (subject to Section 2.16) and all other amounts payable to
it hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),

(x) in the event of a termination of a Lender’s Commitment which has not been
assigned, (i) pay in full all principal, interest, fees and other amounts owing
to such Lender through the date of termination or assignment (including any
amounts payable pursuant to Section 3.05, which amounts shall be paid when
billed in accordance with such Section), (ii) deliver to the Administrative
Agent Cash Collateral in an amount equal to the aggregate of the Swing Line
Lender’s and each L/C Issuer’s Fronting Exposure resulting from the termination
of the Commitment of such Lender (determined after giving effect to any
reallocation of such Lender’s Pro Rata Share of the Swing Line Loans and L/C
Obligations outstanding on the date of such termination to the remaining Lenders
to the extent of the availability of the Commitments of the

 

87



--------------------------------------------------------------------------------

remaining Lenders after giving effect to all such terminations of Commitments on
such date), and (iii) provide written notice terminating such Lender’s
Commitment,

(y) if the Lender being replaced or removed is an L/C Issuer, another L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
issued by such L/C Issuer that remain outstanding or the Borrower shall make
other arrangements satisfactory to the L/C Issuer being replaced or removed to
effectively assume its obligations with respect to such Letters of Credit or
eliminate its exposure thereto, and

(z) if the Lender being replaced or removed is the Swing Line Lender, upon the
agreement of a Lender to become the successor Swing Line Lender (made at the
request of the Borrower with the consent of the Administrative Agent, such
consent not to be unreasonably withheld or delayed), such Lender shall become
the Swing Line Lender hereunder.

Any Lender being replaced shall execute and deliver an Assignment and Assumption
with respect to such Lender’s Commitment and outstanding Credit Extensions. The
Administrative Agent shall distribute an amended Schedule 2.01, which shall be
deemed incorporated into this Agreement, to reflect changes in the identities of
the Lenders and adjustments of their respective Commitments and/or Pro Rata
Shares resulting from any such removal or replacement.

(b) In order to make all the Lenders’ interests in any outstanding Credit
Extensions ratable in accordance with any revised Pro Rata Shares after giving
effect to the removal or replacement of a Lender, the Borrower shall pay or
prepay, if necessary, on the effective date thereof, all outstanding Loans of
all Lenders, and shall be responsible for payment of any amounts due under
Section 3.05. The Borrower may then request Loans from the Lenders in accordance
with their revised Pro Rata Shares. If agreed by the Administrative Agent and
the Lenders (such agreement not to be unreasonably withheld or delayed), the
Borrower may net any payments required hereunder against any funds being
provided by any Lender or Eligible Assignee replacing a terminating Lender, and
in such case the effect for purposes of this Agreement shall be the same as if
separate transfers of funds had been made with respect thereto.

(c) If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with this Section 10.15;
provided that such amendment, waiver, consent or release is approved by the
assignee of such non-consenting Lender and is effected as a result of such
assignment (together with all other such assignments required by the Borrower
pursuant to this Section 10.15(c) with respect to such proposed amendment,
waiver, consent or release.

(d) This section shall supersede any provision in Section 10.01 to the contrary.

10.16 Governing Law; Jurisdiction; Waiver of Venue.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH
LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
MANHATTAN OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT,

 

88



--------------------------------------------------------------------------------

THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.
THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE BORROWER, THE ADMINISTRATIVE
AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
STATE.

10.17 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

10.18 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent and each
Arranger, are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and each Arranger, and
each of their respective Affiliates, on the other hand, (B) it has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) it is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) the Administrative Agent, each Arranger, the
Borrower, and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for any other
party hereto, any Affiliates of any other party hereto, or any other Person and
(B) none of the Administrative Agent, the Arrangers, the Borrower, or any Lender
has any obligation to each other or to their respective Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, each Arranger, each Lender and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower and its Affiliates, and neither the Administrative Agent, any
Arranger nor any Lender has any obligation to disclose any of such interests to
the Borrower or its Affiliates. To the fullest extent permitted by law, the
Administrative Agent, the Arranger, the Borrower and each Lender hereby waives
and releases any claims that they may have against each other with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby. Each of the Administrative Agent
and the Lenders acknowledge and agree that it has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate.

10.19 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed

 

89



--------------------------------------------------------------------------------

into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information regarding the Borrower or any of its Subsidiaries necessary for the
Administrative Agent or such Lender to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

10.20 Termination of Commitments Under Existing Credit Agreements and Waiver of
Notices. Reference is made to Section 4.01(a)(iii), which requires termination
of all commitments to extend credit under the Existing Credit Agreements and
payments of all amounts due thereunder. By executing this Agreement the Lenders
who are Existing 2007 Credit Agreement Lenders hereby waive the notice
provisions in Sections 2.06 and 2.07 of the Existing 2007 Credit Agreement, and
the Lenders who are Existing 2010 Credit Agreement Lenders hereby waive the
notice provisions in Sections 2.06 and 2.07 of the Existing 2010 Credit
Agreement.

10.21 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of Page Intentionally Blank]

 

90



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
date and year first above written.

 

ENBRIDGE ENERGY PARTNERS, L.P., a Delaware limited partnership, as Borrower By:
  ENBRIDGE ENERGY MANAGEMENT, L.L.C.,   as delegate of Enbridge Energy Company,
Inc.,   its General Partner   By:  

/s/ Mark A. Maki

    Mark A. Maki     President

 

SIGNATURE PAGE TO ENBRIDGE ENERGY PARTNERS, L.P. CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ DeWayne Rosse

  DeWayne Rosse   Agency Management Officer

 

SIGNATURE PAGE TO ENBRIDGE ENERGY PARTNERS, L.P. CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, a L/C Issuer and Swing Line Lender By:  

/s/ James K.G. Campbell

  James K.G. Campbell   Director

 

SIGNATURE PAGE TO ENBRIDGE ENERGY PARTNERS, L.P. CREDIT AGREEMENT



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender and as an L/C Issuer By:  

/s/ Lillian M.A. D’Aleo

  Lillian M.A. D’Aleo   Authorized Signatory

 

SIGNATURE PAGE TO ENBRIDGE ENERGY PARTNERS, L.P. CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXPORT DEVELOPMENT CANADA, as a Lender By:  

/s/ Joanne Tognarelli

  Joanne Tognarelli   Financing Manager By:  

/s/ Quynh Nguyen

  Quynh Nguyen   Financing Manager

 

SIGNATURE PAGE TO ENBRIDGE ENERGY PARTNERS, L.P. CREDIT AGREEMENT



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a Lender By:  

/s/ Irja R. Otsa

  Irja R. Otsa   Associate Director By:  

/s/ Mary E. Evans

  Mary E. Evans   Associate Director

 

SIGNATURE PAGE TO ENBRIDGE ENERGY PARTNERS, L.P. CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:  

/s/ Paul V. Farrell

  Paul V. Farrell   Director

 

SIGNATURE PAGE TO ENBRIDGE ENERGY PARTNERS, L.P. CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND N.V., (CANADA) BRANCH, as a Lender By:  

/s/ Shehan De Silva

  Shehan De Silva   Vice President By:  

/s/ David Wright

  David Wright   Head TPM Canada

 

SIGNATURE PAGE TO ENBRIDGE ENERGY PARTNERS, L.P. CREDIT AGREEMENT



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:  

/s/ Masakazu Hasegawa

  Masakazu Hasegawa   General Manager

 

SIGNATURE PAGE TO ENBRIDGE ENERGY PARTNERS, L.P. CREDIT AGREEMENT



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Sherrese Clarke

  Sherrese Clarke   Authorized Signatory

 

SIGNATURE PAGE TO ENBRIDGE ENERGY PARTNERS, L.P. CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:  

/s/ Laurance J. Bressler

  Laurance J. Bressler   Managing Director

 

SIGNATURE PAGE TO ENBRIDGE ENERGY PARTNERS, L.P. CREDIT AGREEMENT



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ Betsy Jocher

  Betsy Jocher   Director By:  

/s/ Michaela Braun

  Michaela Braun   Director

 

SIGNATURE PAGE TO ENBRIDGE ENERGY PARTNERS, L.P. CREDIT AGREEMENT



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Yasantha Gunaratna

  Yasantha Gunaratna   Vice President

 

SIGNATURE PAGE TO ENBRIDGE ENERGY PARTNERS, L.P. CREDIT AGREEMENT



--------------------------------------------------------------------------------

DNB NOR BANK ASA, as a Lender By:  

/s/ Henrik Asland

  Henrik Asland   Senior Vice President By:  

/s/ Kristie Li

  Kristie Li   Vice President

 

SIGNATURE PAGE TO ENBRIDGE ENERGY PARTNERS, L.P. CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Juan Javellana

  Juan Javellana   Executive Director

 

SIGNATURE PAGE TO ENBRIDGE ENERGY PARTNERS, L.P. CREDIT AGREEMENT



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD., as a Lender By:  

/s/ Robert MacKinnon

  Robert MacKinnon   Senior Vice President   Canada Branch

 

SIGNATURE PAGE TO ENBRIDGE ENERGY PARTNERS, L.P. CREDIT AGREEMENT



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ Philippe Sandmeier

  Philippe Sandmeier   Managing Director By:  

/s/ Ming K. Chu

  Ming K. Chu   Vice President

 

SIGNATURE PAGE TO ENBRIDGE ENERGY PARTNERS, L.P. CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 1.01

EXISTING LETTERS OF CREDIT

The following Letters of Credit issued by Bank of America:

 

Beneficiary

  

Number

EPRM/Bank of Montreal

   LC3071915

EPRM/Deutsche Bank AG

   LC3075738

EPRM/JP Morgan Chase Bank N.A.

   LC3113972

EPRM/Wells Fargo Bank NA

   LC3117380

EPRM/Koch Supply & Trading LP

   LC3116050

Empire District Electric Co

   LC3063336

Oklahoma Gas & Electric Co.

   LC3063335

Will County Dept. Of Highways

   LC3083293

Zurich American Insurance Co

   LC3061660

 

Sch 1.01 — 1



--------------------------------------------------------------------------------

SCHEDULE 1.02

CERTAIN INTERCOMPANY RESTRICTIONS

(RESTRICTIONS ON ABILITY OF SUBSIDIARIES TO PAY DIVIDENDS, ETC.)

None.

 

Sch 1.02 — 1



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND PRO RATA SHARES

 

Lender

   Commitment      Pro Rata Share  

Bank of America, N.A.

   $ 205,000,000         10.25 % 

Royal Bank of Canada

   $ 205,000,000         10.25 % 

Export Development Canada

   $ 175,000,000         8.75 % 

UBS AG, Stamford Branch

   $ 175,000,000         8.75 % 

Wells Fargo Bank, N.A.

   $ 175,000,000         8.75 % 

The Royal Bank of Scotland N.V., (Canada) Branch

   $ 150,000,000         7.50 % 

Sumitomo Mitsui Banking Corporation

   $ 150,000,000         7.50 % 

Morgan Stanley Bank, N.A.

   $ 110,000,000         5.50 % 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 100,000,000         5.00 % 

BNP Paribas

   $ 100,000,000         5.00 % 

Citibank, N.A.

   $ 100,000,000         5.00 % 

DnB NOR Bank ASA

   $ 100,000,000         5.00 % 

JPMorgan Chase Bank, N.A.

   $ 100,000,000         5.00 % 

Mizuho Corporate Bank, Ltd.

   $ 100,000,000         5.00 % 

Deutsche Bank AG New York Branch

   $ 55,000,000         2.75 % 

Total:

   $ 2,000,000,000.00         100.00 %    

 

 

    

 

 

 

 

Sch 2.01 — 1



--------------------------------------------------------------------------------

SCHEDULE 5.06

LITIGATION

None.

 

Sch 5.06 — 1



--------------------------------------------------------------------------------

SCHEDULE 5.08

ENVIRONMENTAL MATTERS

None.

 

Sch 5.08 — 1



--------------------------------------------------------------------------------

SCHEDULE 7.01

EXISTING LIENS

 

Debtor

 

Date

 

File #

 

Secured party

 

Collateral

Enbridge Energy Partners, L.P.   12/11/2006   6432600   Herc Exchange, LLC  
Hydracel Pump End for Pump Division, Serial: 197622 Enbridge Energy Partners,
L.P.   5/31/2011   12063363   United Rentals Northwest, Inc.   Heater 500,000
BTU Ducted – Equipment # 1200190 and the proceeds thereof Enbridge Energy
Partners, L.P.   5/31/2011   12065608   United Rentals Northwest, Inc.   8 Ducts
12” x 25’ High Temp – Equipment # 47102A and the proceeds thereof Enbridge
Energy, Limited Partnership   8/12/2011   13124867   United Rentals Northwest,
Inc.   5 quantity of Equipment # 9449942 related to invoice 93609376-005 and the
proceeds thereof Enbridge Energy, Limited Partnership   8/12/2011   13124867  
United Rentals Northwest, Inc.   Equipment # 9449892 related to invoice
93609376-005 and the proceeds thereof

 

Sch 7.01 — 1



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE,

CERTAIN ADDRESSES FOR NOTICES

BORROWER

Enbridge Energy Partners, L.P.

1100 Louisiana, Suite 3300

Houston, TX 77002-5217

Attention:

   Chris Kaitson    Vice President – US Law

Telephone:

   (713) 650-8900

Facsimile:

   (713) 821-2229

Electronic Mail:

   Chris.Kaitson@enbridge.com

With a copy to:

Enbridge Energy Partners, L.P.

C/O Enbridge Inc.

3000, 425-1st

Calgary, Alberta, Canada

T2P 3L8

Attention:    David Wudrick    Treasurer Telephone:    (403) 231-5917 Facsimile:
   (403) 231-4848 Electronic Mail:    David.Wudrick@enbridge.com

BANK OF AMERICA, N.A.

Administrative Agent’s Office and Bank of America’s Lending Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

901 Main Street

Mail Code: TX1-492-14-12

Dallas, Texas 75202

Attention:    Jared McClure, Agency Services Telephone:    (214) 209-2354
Facsimile:    (214) 290-9413 Electronic Mail:    Jared.L.McClure@baml.com

Account No. 001292000883

Ref: Enbridge Energy Partners

ABA# 026009593

 

Sch 10.02 — 1



--------------------------------------------------------------------------------

Other Notices as Administrative Agent:

Bank of America Merrill Lynch

Agency Management Services

901 Main Street

TX1-492-14-11

Dallas, TX 75202-3714

Attention:    Dewayne Rosse Telephone:    (214) 209-0529 Facsimile:    (214)
672-8623 Electronic Mail:    dewayne.rosse@baml.com

L/C Issuer:

Bank of America, N.A.

1000 W. Temple Street, 7th Floor

CA9-705-07-05

Los Angles, CA 90012-1514

Attention:    Stella Rosales    Assistant Vice President Telephone:    (213)
481-7828 Facsimile:    (213) 457-8841 Electronic Mail:   
stella.rosales@bankofamerica.com

Requests for Credit Extensions as a Lender:

Bank of America, N.A.

200 Front Street West

Toronto, ON, M5V 3L2

Attention:    Teresa Tsui Telephone:    (416) 349-5390 Facsimile:    (416)
349-4282 Electronic Mail:    teresa.tsui@bankofamerica.com

Bank of America, N.A.

1850 Gateway Blvd.

Concord, CA 94520

Attention:    Lila Rodriquez Telephone:    (925) 675-8029 Facsimile:    (925)
675-8051 or 8053 Electronic Mail:    lila.c.rodriquez@bankofamerica.com

 

Sch 10.02 — 2



--------------------------------------------------------------------------------

Other Notices as a Lender:

Bank of America Merrill Lynch

Bow Valley Square III

255 5 Ave SW, Suite 2620

Mail Code: 101-801-26-01

Calgary, AB T2P 3G6

Canada

Attention:    James K. Campbell    Prod Delivery Sr. Officer Telephone:    (403)
231-7315 Electronic Mail:    james.k.campbell@baml.com

 

Sch 10.02 — 3



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF LOAN NOTICE

Date:                 ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of September 26,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Enbridge Energy Partners, L.P., (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, an L/C Issuer and the Swing Line Lender.

The undersigned hereby requests (select one):

¨ A Borrowing of Loans            ¨ A conversion or continuation of Loans

 

  1. On                                                                (a
Business Day).

 

  2. In the amount of $                                    .

 

  3. Comprised of                                              .

Type of Loan requested

 

  4. For Eurodollar Rate Loans: with an Interest Period of          months.

The Borrowing requested herein complies with the proviso to the first sentence
of Section 2.01 of the Agreement.

 

BORROWER By:  

 

Name:  

 

Title:  

 

 

Exh A-1 — 1

Form of Loan Notice



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF SWING LINE LOAN NOTICE

Date:                 ,         

 

To: Bank of America, N.A., as Swing Line Lender

 Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of September 26,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Enbridge Energy Partners, L.P. (the
“Borrower”), the Lenders from time to time party thereto, Bank of America, N.A.,
as Administrative Agent, an L/C Issuer and Swing Line Lender.

The undersigned hereby requests (select one):

¨ A Borrowing of Swing Line Loans            ¨ A conversion of Swing Line Loans

 

1. On                                                                (a Business
Day).

 

2. In the amount of $                                    .

 

3. Comprised of                                          
                          .

[Type of Swing Line Loan requested]

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

BORROWER By:  

 

Name:  

 

Title:  

 

 

Exh A-2 — 1

Form of Swing Line Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF LOAN NOTE

 

        

 

        

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of                                 
                                              or permitted registered assigns
(the “Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined) the principal amount of each Loan from time to time made by
the Lender to the Borrower under that certain Credit Agreement, dated as of
September 26, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, an L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates, and at such times as are specified in the Credit Agreement.
All payments of principal of and interest on this Note shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and is subject to optional prepayment in whole or in
part as provided therein. During the continuance of one or more of the Events of
Default specified in the Credit Agreement, all amounts then remaining unpaid on
this Note shall become, or may be declared to be, immediately due and payable
all as provided in the Credit Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

BORROWER By:  

 

Name:  

 

Title:  

 

 

Exh B-1 — 1

Form of Loan Notice



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of Loan
Made

 

Amount of

Loan Made

   End of
Interest Period    Amount of
Principal or
Interest Paid
This Date    Outstanding
Principal
Balance This
Date    Notation
Made By                                                                       
        

 

Exh B-1 — 2

Form of Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF SWING LINE NOTE

 

            

 

$  

 

          

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of [the Swing Line Lender] (the “Swing Line Lender”), at such time or
times as provided in the Credit Agreement referred to below, the principal
amount of each Swing Line Loan from time to time made by the Swing Line Lender
to the Borrower under that certain Credit Agreement, dated as of September 26,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among the Borrower, the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, an
L/C Issuer and the Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Loan until such principal amount is paid
in full, at such interest rates, and at such times as are specified in the
Credit Agreement. All payments of principal of and interest on this Note shall
be made to the Swing Line Lender in Dollars in immediately available funds at
the Swing Line Lender’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and is subject to optional prepayment in whole or in
part as provided therein. During the continuance of one or more of the Events of
Default specified in the Credit Agreement, all amounts then remaining unpaid on
this Swing Line Note shall become, or may be declared to be, immediately due and
payable all as provided in the Credit Agreement. Loans made by the Swing Line
Lender shall be evidenced by one or more loan accounts or records maintained by
the Swing Line Lender in the ordinary course of business. The Swing Line Lender
may also attach schedules to this Swing Line Note and endorse thereon the date,
amount and maturity of its Swing Line Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

Exh B-2 — 1

Form of Swing Line Notice



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

BORROWER By:  

 

Name:  

 

Title:  

 

 

Exh B-2 — 2

Form of Swing Line Notice



--------------------------------------------------------------------------------

SWING LINE LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of Loan

Made

 

Amount of

Loan Made

 

End of

Interest

Period

 

Amount of
Principal or
Interest Paid

This Date

 

Outstanding
Principal
Balance This

Date

 

Notation

Made By

                                                           

 

Exh B-2 — 3

Form of Swing Line Notice



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of September 26,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Enbridge Energy Partners, L.P. (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, an L/C Issuer and the Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                      of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Borrower, and that:

Use following for fiscal year-end financial statements

1. Filed with the Borrower’s Form 10-K for its fiscal year ended
                            , 20    , are the year-end financial statements for
the Borrower and its Subsidiaries required by Section 6.01(a), and if the
Borrower has designated any Subsidiary as an Unrestricted Subsidiary, attached
hereto as Schedule 1 are the year-end financial statements, adjusted to exclude
the assets and operations of Unrestricted Subsidiaries which financial
statements fairly present the financial conditions, results of operations and
cash flows of the Borrower and its Subsidiaries in accordance with GAAP as at
such date for such period, subject only to the absence of footnotes.

Use following for fiscal quarter-end financial statements

1. Filed with the Borrower’s Form 10-Q for its fiscal quarter ended
                            , 20    ] are the unaudited financial statements
required by Section 6.01(b) for the fiscal quarter of                      ended
as of the above date, and if the Borrower has designated any Subsidiary as an
Unrestricted Subsidiary, attached hereto as Schedule 1 are unaudited financial
statements for the fiscal quarter of                      ended as of the above
date adjusted to exclude the assets and operations of Unrestricted Subsidiaries.
Such financial statements fairly present the financial condition, results of
operations and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP as at such date and for such period, subject only to normal year-end
audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a reasonable
review of the transactions and condition (financial or otherwise) of the
Borrower and its Subsidiaries and Unrestricted Subsidiaries during the
accounting period covered by the attached financial statements.

3. A review of the activities of the Borrower and its Subsidiaries and
Unrestricted Subsidiaries during such fiscal period has been made under the
supervision of the undersigned with a view to determining whether during such
fiscal period the Borrower and each of its Subsidiaries and Unrestricted
Subsidiaries performed and observed all its Obligations under the Loan
Documents, and

 

Exh C — 1

Form of Compliance Certificate



--------------------------------------------------------------------------------

select one:

to the best knowledge of the undersigned, during such fiscal period, the
Borrower and each of its Subsidiaries performed and observed each covenant and
condition of the Loan Documents applicable to it.

—or—

to the best knowledge of the undersigned, during such fiscal period, the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default or Event of Default and its nature and
status:

4. The financial covenant analyses, and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

5. If this Compliance Certificate is being delivered by a Secretary or Assistant
Secretary the words “the undersigned” set forth in paragraphs 2 and 3 above
shall be deemed to mean “a Responsible Financial Officer” each time such words
are used therein and the following paragraph shall apply: A Responsible
Financial Officer has reviewed this Compliance Certificate and attachments and
has authorized the undersigned to submit this Compliance Certificate and
attachments. As used in this Compliance Certificate, a “Responsible Financial
Officer” means any of the president, chief financial officer, chief accountant,
controller, treasurer or assistant treasurer of the Borrower, the General
Partner or the Delegate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of 
                    ,                     .

 

BORROWER By:  

 

Name:  

 

Title:  

 

 

Exh C — 2

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

Section 7.09 – Leverage Ratio.

 

     Maximum
Leverage Ratio  

As of the end of each applicable four-quarter period, the Borrower is required
to maintain Consolidated Leverage Ratio of no greater than:

  

During any Period other than an Acquisition Period:

     5.00:1.00   

During an Acquisition Period*:

     5.50:1.00   

 

*  If a Specified Acquisition has been or is hereby designated by the Borrower
and the corresponding Acquisition Period is in effect as of the Statement Date,
a separate sheet of paper is to be attached to this Compliance Certificate
setting forth the corresponding Acquisition Closing Date (and if such
Acquisition Period has terminated, the last day of such Acquisition Period), and
describing the transactions that constitute such Specified Acquisition. Check
the applicable line:

  

—     The Borrower has previously designated such Specified Acquisition; or

  

—     The Borrower hereby designates such Specified Acquisition.

  

 

A.     Consolidated Funded Debt as Adjusted for Funded Debt owed by the Borrower
to Subsidiaries at Statement Date (calculated as follows: A.5 + (without
duplication) A.8):

   $            

1.      Consolidated Funded Debt of the Borrower and its Subsidiaries at
Statement Date (without regard to reduction for applicable Qualifying
Subordinated Indebtedness and Designated Hybrid Securities):

 

Indicate amount of Indebtedness of Unrestricted Subsidiaries (to be excluded
from line 1): $            

   $               

2.      Qualifying Subordinated Indebtedness at Statement Date: (Attach
additional information: indicate name(s) of subordinated creditors to whom
Qualifying Subordinated Indebtedness is owed; summarize the terms of such
Qualifying Subordinated Indebtedness in sufficient detail to demonstrate that it
meets the requirements set forth in the definition of Qualifying Subordinated
Indebtedness; and confirm that subordination agreement has been delivered)

   $               

 

Exh C — 3

Form of Compliance Certificate



--------------------------------------------------------------------------------

3.      Face amount of Hybrid Securities at Statement Date:

   $                

4.      Face amount of Designated Hybrid Securities at Statement Date (not to
exceed 15% of Total Capitalization):

   $                

Total Capitalization at Statement Date: $                    

  

Consolidated Net Worth at Statement Date (used in calculating Total
Capitalization): $                    

  

Indicate amount of partners’ capital of the Borrower determined as of such date
in accordance with GAAP, subject (as applicable) to year-end audit adjustments
and footnotes (used in computing Consolidated Net Worth): $                    

  

5.      Consolidated Funded Debt (calculated as follows: A.1 – (A.2 + A.4))

   $                

6.      Funded Debt owed by the Borrower to Subsidiaries

   $                

7.      Aggregate Qualifying Subordinated Indebtedness that is included in A.5.
above

   $                

8.      Adjusted Funded Debt owed by the Borrower to Subsidiaries (calculated as
follows: A.6 – A.7

   $                

B.     Pro Forma EBITDA for Subject Period

   $                

(calculate by adding lines 1 through 7 below)

  

1.      Consolidated Net Income

   $                

Indicate Consolidated Net Income of Excluded Subsidiaries (to be excluded from
line 1) $            

  

2.      Interest expense

   $                

Indicate interest expense of Excluded Subsidiaries (to be excluded from line 2)
$            

  

3.      Income taxes

   $                

Indicate income taxes of Excluded Subsidiaries (to be excluded from line 3)
$            

  

4.      Depreciation

   $                

Indicate depreciation of Excluded Subsidiaries (to be excluded from line 4)
$            

  

5.      Amortization

   $                

Indicate amortization of Excluded Subsidiaries (to be excluded from line 5)
$            

  

6.      Pro forma adjustment for acquisitions during Subject Period

   $                

Attach detailed explanation identifying each acquisition and indicating
Incremental EBITDA attributable to it

  

7.      Material Project EBITDA Adjustments for Subject Period

   $                

 

Exh C — 4

Form of Compliance Certificate



--------------------------------------------------------------------------------

Attach detailed explanation identifying each Material Project and indicating
Material Project EBITDA Adjustments attributable to it

  

C.     Leverage Ratio (Line A ÷ Line B):

                  to 1.00   

 

Exh C — 5

Form of Compliance Certificate



--------------------------------------------------------------------------------

Quarter-end date:                    

Section 7.10 (Indebtedness of Non-OLP Subsidiaries) and Section 7.16
(Indebtedness of Operating Partnership and Operating Partnership Subsidiaries)

 

A.        Indebtedness of Non-OLP Subsidiaries           1.      

 

Calculate aggregate amount of Indebtedness outstanding as of the Statement Date
for the Non-OLP Subsidiaries:

  

          (a)      Total amount of Indebtedness outstanding for the Non-OLP
Subsidiaries other than Indebtedness attributable to Excess Swap Termination
Value:    $                           (b)     

Ratable Share of Excess Swap Termination Value (line C.3(c)):

   $                           (c)     

Total (Line A.1(a) plus Line A.1(b)):

   $                        2.      

 

Demonstrate compliance with Section 7.10:

             (a)     

Non-OLP Pro Forma EBITDA:

   $                           (b)     

Calculate Non-OLP Indebtedness Limitation (.5 times Non-OLP Pro Forma EBITDA
(line A.2(a))

   $                           (c)      Is the aggregate amount of Indebtedness
outstanding for the Non-OLP Subsidiaries (line A.1(c)) greater than the Non-OLP
Indebtedness Limitation (line A.2(b))?              

Yes    ¨

            

No     ¨

             (d)     

If yes, please answer the following:

             (i)     

State the amount of excess Indebtedness:

   $                           (ii)     

How much of the excess Indebtedness is attributable to Excess Swap Termination
Value?

   $                           (iii)     

Specify in reasonable detail method and timing of cure of such excess
Indebtedness pursuant to Section 7.10

  

B.        Indebtedness of the Operating Partnership and the Operating
Partnership Subsidiaries           1.        
  Calculate aggregate amount of Indebtedness outstanding for the Operating
Partnership and the Operating Partnership
Subsidiaries:   
             (a )    Total amount of Indebtedness outstanding for the Operating
Partnership and the Operating Partnership Subsidiaries other than Indebtedness
attributable to Excess Swap Termination Value:    $                

 

Exh C — 6

Form of Compliance Certificate



--------------------------------------------------------------------------------

           (b)   Excess Swap Termination Value (line C.3(b)):    $            
         

 

 

       (c)  

Total (line B.1(a) plus Line B.1(b)):

   $                 

 

 

           TOTAL:    $                 

 

 

      2.      

Demonstrate compliance with Section 7.11:

        (a)   State the outstanding consolidated capitalization of the Operating
Partnership and the Operating Partnership Subsidiaries:    $                 

 

 

       (b)   Calculate the OLP Indebtedness Limitation (.60 times the
outstanding consolidated capitalization of the Operating Partnership and the
Operating Partnership Subsidiaries (line B.2(a))):    $                 

 

 

       (c)   Is the aggregate amount of Indebtedness outstanding for the
Operating Partnership and the Operating Partnership Subsidiaries (line B.1(c))
greater than the OLP Indebtedness Limitation (line B.2(b))?             

            Yes    ¨

  

      

            No     ¨

  

     (d)   If yes, please answer the following:         (i)  

State the amount of excess Indebtedness:

   $                 

 

 

       (ii)  

How much of the excess Indebtedness is attributable to Excess Swap Termination
Value?

   $                 

 

 

      

(iii)  Specify in reasonable detail the method and timing of cure of such excess
Indebtedness pursuant to Section 7.11.

   C.     Excess Swap Termination Value        1.       State net amount of all
mark-to-market obligations of all Swap Contracts to which a Subsidiary of the
Borrower is obligated as a counterparty or a guarantor:    $                 

 

 

       (A negative number indicates a net aggregate amount owed by Subsidiaries;
a positive number indicates a net aggregate amount owed to Subsidiaries)       
2.      

Is line C.1 less than negative $150,000,000?

                      Yes    ¨                         No     ¨          3.   
  

If yes, calculate the Ratable Share of the amount less than negative
$150,000,000:

  

 

Exh C — 7

Form of Compliance Certificate



--------------------------------------------------------------------------------

             (a)   State aggregate Swap Termination Value of all Swap
Obligations and Guarantee Obligations of Swap Obligations of the Non-OLP
Subsidiaries:    $                              (b)   State aggregate Swap
Termination Value of all Swap Obligations and Guarantee Obligations of Swap
Obligations of the Operating Partnership and the Operating Partnership
Subsidiaries:    $                              (c)   The Ratable Share of
Excess Termination Value of the Non-OLP Subsidiaries ((line C.3(a) divided by
line C.1) times the amount less than negative $150,000,000):    $             
                (d)   The Ratable Share of Excess Termination Value of the
Operating Partnership and Operating Partnership Subsidiaries ((line C.3(b)
divided by line C.1) times the amount less than negative $150,000,000):    $
               

 

Exh C — 8

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities5) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by

 

1

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5 

Include all applicable subfacilities.

 

Exh D — 1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[the][any] Assignor to [the][any] Assignee pursuant to clauses (i) and
(ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.    Assignor[s]:   

 

         Assignor [is][is not] a Defaulting Lender         

 

         Assignor [is][is not] a Defaulting Lender    2.    Assignee[s]:   

 

      [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]] 3.    Borrower:    Enbridge Energy Partners, L.P. 4.    Administrative
Agent: Bank of America, N.A., as the administrative agent under the Credit
Agreement 5.    Credit Agreement: The Credit Agreement, dated as of
September 26, 2011, among Enbridge Energy Partners, L.P., the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, an
L/C Issuer, and the Swing Line Lender 6.   

AssignedInterest[s]:6 

 

Assignor[s]7

   Assignee[s]8    Aggregate
Amount of
Commitment/Loans
for all Lenders9      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/
Loans10     CUSIP
Number       $                            $                             
                     %         

 

 

    

 

 

    

 

 

   

 

6  The reference to “Loans” in the table should be used only if the Credit
Agreement provides for Term Loans.

7  List each Assignor, as appropriate.

8  List each Assignee, as appropriate.

9  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

10  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

Exh D — 2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

      $                            $                             
                     %         

 

 

    

 

 

    

 

 

          $                            $                             
                     %         

 

 

    

 

 

    

 

 

   

 

[7. Trade Date:                             ]11

Effective Date:                             , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

[Consented to and]12 Accepted: BANK OF AMERICA, N.A., as Administrative Agent
By:  

 

Title:  

 

11 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

12  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

Exh D — 3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[Consented to:]13

 

By:  

 

Title:

 

13 

To be added only if the consent of the Borrower and/or other parties (e.g. Swing
Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

Exh D — 4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

[                                         ]14

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) [is] [is not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.07(b)(iii),
10.07(b)(v), 10.07(b)(vi) and 10.07(b)(viii) of the Credit Agreement (subject to
such consents, if any, as may be required under Section 10.07(b)(iii) of the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of [the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue

 

14 

Describe Credit Agreement at option of Administrative Agent.

 

Exh D — 5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

to make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exh D — 6

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SUBORDINATION AGREEMENT

THIS AGREEMENT made as of the      day of             ,              by
                                        , a                          (the
“Subordinated Creditor”), in favor of the Administrative Agent, the L/C Issuer
and the Lenders (collectively, the “Senior Lenders”).

WHEREAS Enbridge Energy Partners, L.P., a Delaware limited partnership (the
“Obligor”), is or may become indebted to the Senior Lenders under or in
connection with the Credit Agreement (defined below);

AND WHEREAS the Subordinated Creditor is or may become a lender to the Obligor;

AND WHEREAS the Subordinated Creditor has agreed to postpone and subordinate the
Indebtedness of the Obligor owed to the Subordinated Creditor and listed on
Annex A attached hereto, and all interest, fees and other amounts owing in
connection therewith (the “Obligor Debt”) on the terms and provisions herein set
forth.

NOW THEREFORE, in consideration of the sum of $1.00 now paid by the Senior
Lenders and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged by the Subordinated Creditor), the Subordinated
Creditor hereby agrees as follows:

ARTICLE 1

INTERPRETATION

 

1.1 Definitions

In this Agreement, including the recitals, capitalized terms used herein, and
not otherwise defined herein, shall have the meanings attributed to such terms
in the Credit Agreement dated as of September 26, 2011 among Enbridge Energy
Partners, L.P., as Borrower, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer
(as such agreement may be amended, modified, supplemented, restated or
refinanced from time to time, the “Credit Agreement”, which term shall include
any credit agreement entered into in replacement thereof). In addition, the
following terms shall have the following meanings:

 

  (a) “Beneficiary” means, at each relevant time of determination, each of
(i) the holders of Senior Indebtedness and (ii) the holders of other senior
unsecured debt of the Obligor for the benefit of whom a subordination agreement
in form and substance substantially the same as this Agreement has been executed
and delivered by the Subordinated Creditor and is in effect (“Other Senior
Indebtedness” ) 1; and in each case that any such holders

 

1 

Clause (i) of the definition of “Beneficiary” in the subordination agreement
delivered for the benefit of holders of Other Senior Indebtedness may read as
follows: “(i) the holders of Senior

 

Exh E — 1

Form of Subordination Agreement



--------------------------------------------------------------------------------

  or group thereof are represented by an agent, shall mean such agents for the
benefit of such respective holders.

 

  (b) “Beneficiary Indebtedness” means, at each relevant time of determination,
the aggregate outstanding amount of Senior Indebtedness and Other Senior
Indebtedness of the Obligor owed to any Beneficiary.

 

  (c) “Obligor Debt” has the meaning set forth in the third WHEREAS clause of
this Agreement.

 

  (d) “Other Senior Indebtedness” has the meaning set forth in Section 1.1(a).

 

  (e) “Senior Indebtedness” means the aggregate of all Obligations owing from
time to time by the Obligor to the Senior Lenders under the Credit Agreement and
the other Loan Documents, whether present or future, direct or indirect,
contingent or otherwise (including any interest accruing thereon after the date
of filing any petition by or against the Obligor in connection with any
bankruptcy or other proceeding and any other interest that would have accrued
thereon but for the commencement of such proceeding).

 

  (f) “Subordinated Indebtedness” means the aggregate Obligor Debt owing from
time to time by the Obligor to the Subordinated Creditor, whether present or
future, direct or indirect, contingent or otherwise.

 

1.2 Headings

The division of this Agreement into articles, sections, paragraphs and other
subdivisions and the insertion of headings are for convenience of reference only
and shall not affect the construction or interpretation hereof.

 

1.3 Interpretation

In this Agreement:

 

  (a) the terms “this Agreement”, “hereof”, “herein”, “hereunder” and similar
expressions refer, unless otherwise specified, to this Subordination Agreement
taken as a whole and not to any particular article, section, subsection or
paragraph;

 

  (b) words importing the singular number or masculine gender shall include the
plural number or the feminine or neuter genders, and vice versa;

 

  (c) all references to “Articles” and “Sections” refer, unless otherwise
specified, to articles, sections, subsections or paragraphs of this Agreement,
as the case may be;

 

 

Indebtedness for the benefit of whom a subordination agreement has been executed
and delivered by the Subordinated Creditor and is in effect,”.

 

Exh E — 2

Form of Subordination Agreement



--------------------------------------------------------------------------------

  (d) words and terms denoting inclusiveness (such as “include” or “includes” or
“including”), whether or not so stated, are not limited by their context or by
the words or phrases which precede or succeed them; and

 

  (e) all references to the Senior Lenders include the Administrative Agent, the
L/C Issuer and each of the Lenders individually and any combination thereof.

 

1.4 Governing Law

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of New York. The Subordinated Creditor irrevocably submits to the
non-exclusive jurisdiction of the courts of the State of New York and the United
States Federal courts sitting in Southern District of the State of New York,
without prejudice to the rights of the Senior Lenders to take proceedings in any
other jurisdiction.

 

1.5 Severability

If any provision of this Agreement shall be invalid, illegal or unenforceable in
any respect in any jurisdiction, it shall not affect the validity, legality or
enforceability of such provision in any other jurisdiction or the validity,
legality or enforceability of any other provision of this Agreement.

 

1.6 Time of the Essence

Time shall be of the essence of this Agreement.

ARTICLE 2

POSTPONEMENT AND SUBORDINATION OF PAYMENT

 

2.1 General Postponement and Subordination

Except as specifically provided for in Article 3:

 

  (a) the Subordinated Indebtedness shall be and is hereby expressly postponed
and made subordinate in right of payment to the prior payment in full in cash of
the Senior Indebtedness and termination of the Commitments under the Credit
Agreement; and

 

  (b) the Subordinated Creditor shall not accept any repayment, prepayment or
other satisfaction of all or any portion of the Subordinated Indebtedness
(whether in cash, property or securities) prior to the payment in full in cash
of the Senior Indebtedness and termination of the Commitments under the Credit
Agreement.

 

2.2 Priority of Senior Indebtedness on Dissolution or Insolvency

In the event of any dissolution, winding up, liquidation, readjustment,
reorganization, bankruptcy, insolvency, receivership or other similar
proceedings (a “Proceeding”) relating to the Obligor, or any of its property
(whether voluntary or involuntary, partial or complete), or any other
marshalling of the assets and liabilities of the Obligor, the Beneficiary
Indebtedness shall first be paid in full in cash before the Subordinated
Creditor shall be entitled to receive or retain any payment or distribution in
respect of the Subordinated Indebtedness. In such event, in order to implement
the foregoing, but subject always to the provisions of Section 7.1(a):

 

Exh E — 3

Form of Subordination Agreement



--------------------------------------------------------------------------------

  (a) the Subordinated Creditor shall promptly file a claim or claims, in the
form required in such proceedings, for the full outstanding amount of the
Subordinated Indebtedness, and shall cause said claim or claims to be approved
and all payments and other distributions in respect thereof to be made directly
to the Beneficiaries, ratably according to the aggregate amounts remaining
unpaid on account of the Beneficiary Indebtedness held by each of them;

 

  (b) the Subordinated Creditor hereby irrevocably agrees that the Beneficiaries
may, at their sole discretion, in the name of the Subordinated Creditor or
otherwise, demand, sue for, collect, receive and receipt for any and all such
payments or distributions, and any such receipts shall be distributed to the
Beneficiaries according to the aggregate amounts remaining unpaid on account of
the respective Beneficiary Indebtedness held by them, and file, prove and vote
or consent in any Proceeding with respect to any and all claims of the
Subordinated Creditor relating to the Subordinated Indebtedness;

 

  (c) In any bankruptcy or other Proceeding in respect of the Obligor, the
Subordinated Creditor shall not, unless otherwise agreed by the Beneficiaries,
(i) file any motion, application or other pleading seeking affirmative relief,
including without limitation for the appointment of a trustee or examiner, for
the conversion of the case to a liquidation proceeding, for the substantive
consolidation of the Obligor’s bankruptcy case with the case of any other
entity, for the creation of a separate official committee representing only the
Subordinated Creditor or any other form of affirmative relief of any other kind
or nature, or (ii) file any objection or other responsive pleading opposing any
relief requested by any Beneficiary; and

 

  (d) The Subordinated Creditor shall execute and deliver to the Beneficiaries
or their representative such further proofs of claim, assignments of claim and
other instruments confirming the authorization referred to in the foregoing
clause (b), and any powers of attorney confirming the rights of the
Beneficiaries arising hereunder, and shall take such other actions as may be
requested by the Beneficiaries or their representative in order to enable the
Beneficiaries or their representative to enforce any and all claims in respect
of the Subordinated Indebtedness.

Payments Held in Trust

If, notwithstanding the provisions of this Agreement, any payment or
distribution of any character (whether in cash, securities, or other property)
or any security shall be received by the Subordinated Creditor in contravention
of the terms of this Agreement, such payment, distribution or security shall not
be commingled with any asset of the Subordinated Creditor, shall be held in
trust for the benefit of, and shall be paid over or delivered or transferred to,
the Beneficiaries, or their representative, ratably according to the aggregate
amounts remaining unpaid on account of the Beneficiary Indebtedness held by each
of them, for application to the payment of all Beneficiary Indebtedness then
remaining unpaid, until all such Beneficiary Indebtedness shall have been paid
in full.

Payment in Full on Senior Indebtedness

For purposes of this Agreement, the Senior Indebtedness shall not be deemed to
have been paid in full until the Senior Lenders shall have received full payment
of the Senior Indebtedness in cash, all Letters of Credit shall have terminated
and all Commitments of the Senior Lenders under the Credit Agreement shall have
irrevocably terminated.

 

Exh E — 4

Form of Subordination Agreement



--------------------------------------------------------------------------------

2.3 Legend on Subordinated Debt Instruments

The Subordinated Creditor shall, substantially simultaneously with the execution
and delivery hereof, cause a conspicuous legend to be placed on each of the
instruments evidencing Subordinated Indebtedness to the following effect:

“This instrument and the indebtedness evidenced hereby is subordinated, in the
manner and to the extent set forth in an agreement dated                     ,
             (as such agreement may from time to time be amended, restated,
modified, or supplemented, the “Subordination Agreement”), by the maker and
payee of this instrument in favor of Bank of America, N.A. as Administrative
Agent for the “Lenders” referred to therein, to all Senior Indebtedness as
defined therein), and each holder of this instrument, by its acceptance hereof,
shall be bound by the Subordination Agreement.”

and upon request by the Administrative Agent deliver a copy of each of the
instruments evidencing Subordinated Debt, as so marked, to the Administrative
Agent within 60 days following such request. In the event of any conflict
between any instrument evidencing Subordinated Indebtedness and the terms of
this Agreement, the terms of this Agreement shall control.

 

2.4 Application of Payments

All payments and distributions received by the Senior Lenders in respect of the
Subordinated Indebtedness, to the extent received in or converted into cash, may
be applied by the Senior Lenders first to the payment of any and all expenses
(including reasonable legal fees and expenses) paid or incurred by the
Administrative Agent in enforcing this Agreement, or in endeavoring to collect
or realize upon any of the Subordinated Indebtedness or any collateral security
therefor, and any balance thereof shall, solely as between the Subordinated
Creditor and the Senior Lenders, be applied by the Senior Lenders in such order
of application as the Senior Lenders may from time to time select, toward the
payment of the Senior Indebtedness remaining unpaid.

ARTICLE 3

PERMITTED PAYMENTS

 

3.1 Permitted Payments

At any time other than during the continuation of a Default or Event of Default
under the Credit Agreement, the Subordinated Creditor shall, subject to
Section 2.2, be entitled to receive payments on account of any Subordinated
Indebtedness in accordance with the terms of such Subordinated Indebtedness.

ARTICLE 4

SUBROGATION

 

4.1 Restriction on Subrogation

The Subordinated Creditor shall not exercise any rights which it may acquire by
way of subrogation or contribution under this Agreement, as a result of any
payment made hereunder or otherwise, until this Agreement has ceased to be
effective in accordance with Section 7.1(a).

 

4.2 Transfer by Subrogation

 

Exh E — 5

Form of Subordination Agreement



--------------------------------------------------------------------------------

If (a) the Administrative Agent on behalf of the Senior Lenders receives payment
of any of the Subordinated Indebtedness, (b) the Senior Indebtedness has been
paid in full in cash and (c) there are no further Letters of Credit outstanding
and no further Commitments outstanding under the Credit Agreement, then the
Senior Lenders will each, at the Subordinated Creditor’s request and expense,
execute and deliver to the Subordinated Creditor appropriate documents, without
recourse and without representation or warranty (except as to their right to
transfer such Senior Indebtedness and related security free of encumbrances
created by the Senior Lenders), necessary to evidence the transfer by
subrogation to the Subordinated Creditor of an interest in its Senior
Indebtedness and any security held therefor resulting from such payment of the
Subordinated Indebtedness to the Administrative Agent.

ARTICLE 5

DEALINGS WITH BORROWER

 

5.1 Restriction Dealings by Subordinated Creditor

Except with the prior written consent of the Administrative Agent with the
consent of the Required Lenders, the Subordinated Creditor shall not:

 

  (a) assign all or any portion of the Subordinated Indebtedness in favor of any
Person other than the Senior Lenders unless such Person has agreed in writing
with the Administrative Agent to be bound by the provisions hereof in the place
and stead of the Subordinated Creditor; or

 

  (b) commence, or join with any other Person in commencing, any Proceeding
respecting the Obligor or any Subsidiary of the Obligor.

 

5.2 Permitted Dealings by Senior Lenders

Notwithstanding anything in this Agreement, the Subordinated Creditor
acknowledges each of the Senior Lenders shall be entitled to:

 

  (a) lend monies or otherwise extend credit or accommodations to the Obligor as
part of the Senior Indebtedness or otherwise;

 

  (b) agree to any change in, amendment to, waiver of, or departure from, any
term of the Credit Agreement or any other Loan Document including, without
limitation, any amendment, renewal or extension of such agreement or increase in
the payment obligations of the Obligor under any such Loan Documents;

 

  (c) grant time, renewals, extensions, releases, discharges or other
indulgences or forbearances to the Obligor in respect of the Senior
Indebtedness;

 

  (d) waive timely and strict compliance with or refrain from exercising any
rights under or relating to the Senior Indebtedness;

 

  (e) accept or make any compositions, arrangements, plans of reorganization or
compromises with any Person as any of the Senior Lenders may deem appropriate in
connection with the Senior Indebtedness;

 

Exh E — 6

Form of Subordination Agreement



--------------------------------------------------------------------------------

  (f) change, whether by addition, substitution, removal, succession,
assignment, grant of participation, transfer or otherwise, any of the Senior
Lenders;

 

  (g) acquire, give up, vary, exchange, release, discharge or otherwise deal
with or fail to deal with any security interests, guaranties or collateral
relating to any Senior Indebtedness, this Agreement or any other Loan Document
or allow the Obligor or any other Person to deal with the property which is
subject to such security interests, guaranties or collateral, all as the Senior
Lenders may deem appropriate; and/or

 

  (h) abstain from taking, protecting, securing, registering, filing, recording,
renewing, perfecting, insuring or realizing upon any security interests,
guaranties or collateral for any Senior Indebtedness; and no loss in respect of
any of the security interests or guaranties received or held for and on behalf
of the Senior Lenders, whether occasioned by fault, omission of negligence of
any kind, whether of the Senior Lenders or otherwise, shall in any way limit or
impair the liability of the Subordinated Creditor or the rights of the Senior
Lenders under this Agreement;

all of which may be done without notice to or consent of the Subordinated
Creditor and without impairing, releasing or otherwise affecting any rights or
obligations of the Subordinated Creditor hereunder or any rights of the Senior
Lenders hereunder.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES

 

6.1 Representations and Warranties

The Subordinated Creditor hereby represents and warrants to the Senior Lenders
that:

 

  (a) the Subordinated Creditor is a [corporation] duly incorporated or
amalgamated, as the case may be, and validly existing under the laws of its
jurisdiction of incorporation or amalgamation, as the case may be;

 

  (b) the Subordinated Creditor has all necessary [corporate] power and
authority to enter into this Agreement;

 

  (c) the Subordinated Creditor has taken all necessary [corporate] action to
authorize the creation, execution, delivery and performance of this Agreement;

 

  (d) this Agreement constitutes a valid and legally binding obligation of the
Subordinated Creditor, enforceable against the Subordinated Creditor in
accordance with its terms, subject as to enforcement to bankruptcy, insolvency,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and general equity principles; and

 

  (e)

neither the execution and delivery of this Agreement, nor compliance with the
terms and conditions hereof (i) will result in a violation of the articles or
by-laws of the Subordinated Creditor or any resolutions passed by the board of
directors or shareholders of the Subordinated Creditor or any applicable law,
order, judgment, injunction, award or decree; (ii) will result in a breach of,
or constitute a default under, any loan agreement, indenture, trust deed or any
other material agreement or instrument to which the

 

Exh E — 7

Form of Subordination Agreement



--------------------------------------------------------------------------------

  Subordinated Creditor is a party or by which its or its assets are bound; or
(iii) requires any approval or consent of any governmental authority having
jurisdiction except such as have already been obtained and are in full force and
effect.

ARTICLE 7

CONTINUING SUBORDINATION

 

7.1 Continuing Subordination; Reinstatement

This Subordination Agreement shall create a continuing subordination and shall:

 

  (a) remain in full force and effect until the Senior Lenders have received
payment in cash of the full amount of the Senior Indebtedness, all Letters of
Credit have terminated and no further Commitments are outstanding under the
Credit Agreement; provided however, that Section 5.1(b) shall remain in effect
until 91 days after such time;

 

  (b) be binding upon the Subordinated Creditor and its successors and assigns;
and

 

  (c) inure, together with the rights and remedies of the Senior Lenders, to the
benefit of and be enforceable by the Senior Lenders and their successors and
assigns for their benefit and for the benefit of any other Person entitled to
the benefit of any Loan Documents from time to time, including any permitted
assignee of some or all of the Loan Documents.

Subordinated Creditor agrees that following such termination this Subordination
Agreement shall be automatically reinstated if for any reason any payment made
on the Senior Indebtedness is rescinded or must be otherwise restored by any
Senior Lender, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

 

7.2 Other Obligations not Affected

The subordination provided for herein is in addition to and not in substitution
for any other agreement or any other security by whomsoever given or at any time
held by any of the Senior Lenders in respect of the Senior Indebtedness, and the
Senior Lenders shall at all times have the right to proceed against or realize
upon all or any portion of any other agreement or any security or any other
monies or assets to which the Senior Lenders may become entitled or have a claim
in such order and in such manner as the Senior Lenders in their sole discretion
may deem appropriate.

 

7.3 Acknowledgment of Documentation

The Subordinated Creditor hereby acknowledges that it is familiar with and
understands the terms of the Credit Agreement and all other Loan Documents. The
Subordinated Creditor shall ensure that the Obligor provides such copies as the
Subordinated Creditor wishes to receive of all amendments, modifications or
supplements to any of the aforementioned documents and of any other documents,
instruments or agreements which are executed in the future pursuant to which
Senior Indebtedness may arise. None of the Senior Lenders shall in any manner
have any obligation to ensure such receipt nor shall lack of receipt in any way
affect the absolute and unconditional nature of the Subordinated Creditor’s
obligations hereunder in respect of the Senior Indebtedness thereby created or
arising.

 

Exh E — 8

Form of Subordination Agreement



--------------------------------------------------------------------------------

ARTICLE 8

GENERAL PROVISIONS

 

8.1 Notices

All notices and other communications provided for hereunder shall be given in
the form and manner prescribed by Section 10.02 of the Credit Agreement. All
such notices to the Subordinated Creditor may be given to the Borrowers on
behalf of the Subordinated Creditor and shall be sufficiently delivered if so
given.

 

8.2 Amendments and Waivers

 

  (a) No provision of this Agreement may be amended, waived, discharged or
terminated orally nor may any breach of any of the provisions of this Agreement
be waived or discharged orally, and any such amendment, waiver, discharge or
termination may only be made in writing signed by the Administrative Agent on
behalf of the requisite Senior Lenders, or by the Senior Lenders, and if such
amendment is intended to bind the Subordinated Creditor, by the Subordinated
Creditor.

 

  (b) No failure on the part of any party to exercise, and no delay in
exercising, any right, power or privilege hereunder shall operate as a waiver
thereof unless specifically waived in writing, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.

 

  (c) Any waiver of any provision of this Agreement or consent to any departure
by any party therefrom shall be effective only in the specific instance and for
the specific purpose for which given and shall not in any way be or be construed
as a waiver of any future requirement.

 

8.3 Assignment by Lenders

The Subordinated Creditor acknowledges and agrees that each of the Senior
Lenders shall have the right to assign, sell, participate or otherwise transfer
all or any portion of its rights and benefits under the Loan Documents
(including this Agreement) without the consent of the Subordinated Creditor.
This Agreement shall extend to and inure to the benefit of each of the Senior
Leaders and their respective successors and permitted assigns.

 

8.4 Assignment and Certain Other Actions by Subordinated Creditor

Until payment in full of the Senior Indebtedness, the Subordinated Creditor
shall not, without the prior written consent of the Senior Lenders (which
consent may be arbitrarily withheld), (a) accelerate the maturity of the
Subordinated Indebtedness to a date that is earlier than six (6) months after
the Maturity Date as defined in the Credit Agreement; (b) take any collateral
security or guarantees for any Subordinated Indebtedness; or (c) sell, assign,
transfer, endorse, pledge, encumber or otherwise dispose of any of the
Subordinated Indebtedness, unless the Subordinated Creditor gives the
Administrative Agent written notice thereof and such sale, transfer,
endorsement, pledge, encumbrance or other disposition is to an Affiliate of the
Obligor and is made expressly subject to this Subordination Agreement.

 

Exh E — 9

Form of Subordination Agreement



--------------------------------------------------------------------------------

8.5 Further Assurances

The Subordinated Creditor shall, at the request of the Senior Lenders but at the
expense of the Subordinated Creditor, do all such further acts and things and
execute and deliver all such further documents as the Administrative Agent or
the Senior Lenders may reasonably require in order to fully perform and carry
out the terms of this Agreement.

 

8.6 Counterparts

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

8.7 Waiver of Right to Trial by Jury

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

IN WITNESS WHEREOF the Subordinated Creditor has caused this Agreement to be
executed by its duly authorized representative(s) as of the date first above
written.

 

 

Per:  

 

 

Name:

 

Title:

Per:  

 

 

Name:

 

Title:

 

Exh E — 10

Form of Subordination Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The undersigned hereby acknowledges the terms of the above Subordination
Agreement and covenants not to participate in any violation thereof.

 

ENBRIDGE ENERGY PARTNERS, L.P. By:  

Enbridge Energy Management, L.L.C., as

delegate of Enbridge Energy Company, Inc.,

its General Partner

By:  

 

Name:  

 

Title:  

 

 

Exh E — 11

Form of Subordination Agreement



--------------------------------------------------------------------------------

ANNEX A

Indebtedness

 

Exh E —12

Form of Subordination Agreement